


Exhibit 10.22

 

 

 

AMENDED AND RESTATED

 

PURCHASE AGREEMENT AND PLAN OF MERGER

 

Among

 

WALTER INDUSTRIES, INC.,

 

APPLIED INDUSTRIAL MATERIALS CORPORATION,

 

GANS TRANSPORT AGENCIES (USA), INC.,

 

AIMCOR (FAR EAST), INC.

 

and

 

OXBOW CARBON & MINERALS LLC

 

 

Dated as of November 13, 2003

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

ARTICLE I THE MERGERS AND THE SALE AND TRANSFER OF Securities

 

1.1

The Mergers.

 

1.2

Effective Time.

 

1.3

Limited Liability Company Agreement

 

1.4

Officers

 

1.5

Status and Conversion of the Securities.

 

1.6

Sale of Securities Interest

 

 

 

 

ARTICLE II PURCHASE PRICE AND ADJUSTMENTS

 

2.1

Purchase Price.

 

2.2

Purchase Price Adjustment.

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

3.1

Due Organization

 

3.2

Authorization and Validity of Agreement.

 

3.3

Sold Companies; Subsidiaries; Venture Interests.

 

3.4

No Conflict

 

3.5

Financial Statements.

 

3.6

Absence of Changes

 

3.7

Real Properties; Personal Properties; Condition of Properties.

 

3.8

Contracts.

 

3.9

Legal Proceedings

 

3.10

Intangible Property Rights.

 

3.11

Insurance

 

3.12

Tax Matters.

 

3.13

Labor Matters; Employee Benefit Plans.

 

3.14

Disclosure

 

3.15

Compliance with Laws

 

3.16

Finders; Brokers

 

3.17

Environmental Matters.

 

3.18

Transactions with Affiliates

 

3.19

Certain Products

 

3.20

No Other Representations or Warranties

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

4.1

Due Organization and Power of the Buyer

 

 

2

--------------------------------------------------------------------------------


 

4.2

Authorization and Validity of Agreement.

 

4.3

No Conflict

 

4.4

Finders; Brokers

 

4.5

Purchase for Investment

 

4.6

Financial Capacity

 

4.7

Legal Proceedings

 

4.8

Investigation

 

4.9

Disclaimer Regarding Projections

 

4.10

Disclaimer Regarding Condition

 

4.11

No Other Representations or Warranties

 

 

 

 

ARTICLE V COVENANTS

 

5.1

Access; Information and Records; Confidentiality

 

5.2

Conduct of the Business Prior to the Closing Date

 

5.3

Consents and Approvals.

 

5.4

Non-Solicitation.

 

5.5

Further Actions.

 

5.6

Access to Records and Personnel.

 

5.7

Employee Relations and Benefits.

 

5.8

Guarantees

 

5.9

[Intentionally omitted.]

 

5.10

Termination of Intercompany Arrangements

 

5.11

Insurance.

 

5.12

Update.

 

5.13

Litigation and Insurance Claim Support

 

5.14

Directors’ and Officers’ Indemnification and Insurance.

 

5.15

Software

 

5.16

Insurance

 

5.17

Dispositions

 

5.18

Cash Management

 

5.19

No Negotiations

 

5.20

Bank Matters

 

5.21

Financing.

 

5.22

Expenses

 

 

 

 

ARTICLE VI TAX MATTERS

 

6.1

Purchase Price Allocation

 

6.2

Restructuring Transactions

 

6.3

Section 754 Elections

 

6.4

Tax Matters Cooperation

 

6.5

Transfer Taxes

 

 

3

--------------------------------------------------------------------------------


 

6.6

Tax Indemnification.

 

6.7

Preparation and Filing of Tax Returns, Reports and Forms

 

6.8

Tax Refunds and Credits.

 

6.9

Procedures Relating to Indemnification of Tax Claims.

 

 

 

 

ARTICLE VII CONDITIONS

 

7.1

Conditions Precedent to Obligations of the Buyer and the Seller

 

7.2

Conditions Precedent to Obligation of the Seller

 

7.3

Conditions Precedent to Obligation of the Buyer

 

 

 

 

ARTICLE VIII CLOSING

 

8.1

Closing Date.

 

8.2

Buyer Deliveries

 

8.3

Seller Deliveries

 

 

 

 

ARTICLE IX INDEMNIFICATION

 

9.1

Indemnification by the Seller.

 

9.2

Indemnification by the Buyer.

 

9.3

Limitations on Indemnification.

 

9.4

Indemnification Calculations.

 

9.5

Survival.

 

9.6

Assignment

 

 

 

 

ARTICLE X TERMINATION

 

10.1

Termination Events

 

10.2

Termination Fee.

 

10.3

Effect of Termination

 

 

 

 

ARTICLE XI DISPUTE RESOLUTION

 

11.1

Dispute Resolution.

 

 

 

 

ARTICLE XII MISCELLANEOUS AGREEMENTS OF THE PARTIES

 

12.1

Notices

 

12.2

Further Assurances

 

12.3

Expenses

 

12.4

Entire Agreement

 

12.5

No Third Party Beneficiaries

 

12.6

Assignability

 

12.7

Amendment and Modification; Waiver

 

12.8

Public Announcements

 

12.9

Schedules and Exhibits

 

12.10

Section Headings; Table of Contents

 

 

4

--------------------------------------------------------------------------------


 

12.11

Severability

 

12.12

Counterparts

 

12.13

Enforcement

 

12.14

Governing Law

 

12.15

Certain Definitions

 

 

5

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

Exhibit A

[Intentionally omitted.]

 

Exhibit B

FORM OF BUYER’S COUNSEL’S LEGAL OPINION

 

 

(Steel Hector & Davis LLP)

 

Exhibit C

FORM OF SELLER’S COUNSEL’S LEGAL OPINION

 

 

(Simpson Thacher & Bartlett LLP)

 

Exhibit D

FORM OF SELLER’S COUNSEL’S LEGAL OPINION

 

 

(Victor Patrick, Esquire)

 

Exhibit E

FORM OF RESIGNATION

 

 

SCHEDULES

 

 

 

 

Schedule 2.2(a)(i)

Preliminary Net Working Capital Statement

 

Schedule 2.2(a)(ii)

Preliminary Cash Statement

 

Schedule 3.1

Exceptions to Due Organization

 

Schedule 3.2

Authorization and Validity of Agreement

 

Schedule 3.3(a)

Shares of the Sold Companies

 

Schedule 3.3(b)

Subsidiaries of the Sold Companies

 

Schedule 3.3(c)

Venture Entities

 

Schedule 3.3(d)

Exceptions to Delivery of Corporate Documents by Seller

 

Schedule 3.3(e)

Exceptions to Shares Owned

 

Schedule 3.4

Consents and Approvals

 

Schedule 3.5(a)

Financial Statements and Exceptions to Financial Statements

 

Schedule 3.5(b)

Material Liabilities and Obligations Required by GAAP

 

Schedule 3.6

Exceptions to Absence of Material Changes

 

Schedule 3.7(a)

Parcels and Exceptions to Subleases, Licenses, Concessions or Other Written
Agreements Pertaining to Parcels

 

Schedule 3.7(b)

Leases

 

Schedule 3.7(c)

Exceptions to Condition of Properties

 

Schedule 3.8(a)(i)

Exceptions to Contracts:  Borrowing, Mortgaging or Pledging in Excess of
$100,000

 

Schedule 3.8(a)(ii)

Exceptions to Contracts:  Lending or Investing in Excess of $100,000

 

Schedule 3.8(a)(iii)

Exceptions to Contracts:  Guaranty in Excess of $100,000

 

Schedule 3.8(a)(iv)

Exceptions to Contracts:  Letters of Credit, Guarantees, Etc.

 

Schedule 3.8(a)(v)

Exceptions to Contracts:  Agency, Representation, Distribution or Franchise
Agreements

 

Schedule 3.8(a)(vi)

Exception to Contracts:  Supply Agreements

 

Schedule 3.8(a)(vii)

Exceptions to Contracts:  Prohibition or Restriction from Engaging in Business

 

 

6

--------------------------------------------------------------------------------


 

Schedule 3.8(a)(viii)

Exceptions to Contracts:  Transportation Agreements

 

Schedule 3.8(a)(ix)

Exceptions to Contracts:  Other Contracts in Excess of $100,000 in Twelve Months

 

Schedule 3.8(b)

Material Contract Disputes or Disagreements

 

Schedule 3.9

Legal Proceedings

 

Schedule 3.10(a)

Patent Rights

 

Schedule 3.10(b)

Trademark Rights

 

Schedule 3.10(c)

Copyright Rights

 

Schedule 3.11

Exceptions to Insurance

 

Schedule 3.11(a)

Insurance Policies

 

Schedule 3.11(b)

Exceptions to Performance of Insurance Obligations

 

Schedule 3.11(c)

Insurance Claims

 

Schedule 3.12(b)

Exceptions to Tax Returns Filed and Taxes Paid

 

Schedule 3.12(c)

Exceptions to Tax Deficiencies; Audits and Statute of Limitations

 

Schedule 3.12(d)

Tax Sharing Agreements

 

Schedule 3.13(a)

Labor Controversies

 

Schedule 3.13(b)

Employee Benefit Plans

 

Schedule 3.14

Exceptions to Disclosure

 

Schedule 3.15

Exceptions to Licenses, Permits and Compliance with Laws

 

Schedule 3.17(a)

Environmental Licenses and Permits

 

Schedule 3.17(b)

Exceptions to Environmental Compliance, Licenses and Permits

 

Schedule 3.18

Exceptions to Transactions with Affiliates

 

Schedule 3.19

Exceptions to Certain Products

 

Schedule 3.19(a)

Grand Forks County, North Dakota Cases

 

Schedule 4.8

Buyer Knowledge of Untrue or Incorrect Seller Representations and Warranties

 

Schedule 5.2

Exceptions to Conduct of Business

 

Schedule 5.5(b)

Seller Names

 

Schedule 5.8

Guarantees

 

Schedule 5.10

Intercompany Arrangements

 

Schedule 5.15

Software

 

Schedule 6.1

Purchase Price Allocation and 1060 Allocation

 

Schedule 6.2

Restructuring Transactions

 

Schedule 7.1(b)

Regulatory Authorizations

 

Schedule 9.1(a)(ii)

Certain Actions

 

Schedule 12.16(k)(i)

Knowledge of the Seller

 

Schedule 12.16(k)(ii)

Knowledge of the Buyer

 

 

7

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

1060 Allocation

43

1997 Agreement

52

1997 Indemnification Obligation

55

Accounts

42

Actions

15

Affiliate

66

Agreement

1

AIMCOR DE

1

AIMCOR DE Certificate of Merger

50

AIMCOR DE Common Stock

3

AIMCOR DE Merger

2

AIMCOR DE Merger Consideration

3

AIMCOR DE Merger Effective Time

2

AIMCOR Enterprises

1

AIMCOR FAR EAST

1

AIMCOR GmbH

1

AIMCOR Securities Consideration

3

Amended Stock Purchase Agreement

1

Antitrust Division

32

Benefit Plans

20

Blackstone

42

Books and Records

34

Buyer

1

Buyer 401(k) Plan

37

Buyer Losses

51

Cash

66

Cash Adjustment Statement

5

Cash Deficiency Amount

5

Cash Statement

5

CERCLA

24

Claimant

61

Closing

50

Closing Date

50

Code

17

Conclusive Cash Adjustment Statement

7

Conclusive Cash Statement

7

Conclusive Net Working Capital Adjustment Statement

7

Conclusive Net Working Capital Statement

6

Confidentiality Agreement

29

Control

66

Controlled by

66

Credit Agreement

66

Debt Obligations

66

DGCL

1

Dispute

61

Disputed Items

6

DLLCA

1

Employees

35

Enterprises

52

Environmental Condition

24

Environmental Laws

24

Environmental Liability

25

Environmental Licenses or Permits

25

ERISA

19

ERISA Affiliate

20

Excess Cash Amount

5

Existing Indemnification Obligations

55

Financial Statements

10

Financings

42

First Deposit

4

First Parties

52

Former Employee

35

FTC

32

GAAP

5

GANS

1

Gans Transport

3

Gans Transport PSI

3

Germany LP

52

Governmental Antitrust Authority

31

Governmental Authority

15

Guarantees

39

Hazardous Substance

25

HSR Act

10

IMC Agreement

55

IMC Indemnification Obligation

55

 

8

--------------------------------------------------------------------------------


 

Incentive Plan

38

Indemnitees

40

Leases

13

Licenses and Permits

22

Liens

66

Losses

54

Luxembourg LP

52

MAC Limitation

67

Material Adverse Change

67

Material Contracts

15

Mergers

2

Merging Entities

1

Metals Business

67

Net Working Capital

5

Net Working Capital Adjustment Statement

5

Net Working Capital Deficiency Amount

5

Net Working Capital Excess Amount

5

Net Working Capital Statement

5

Neutral Arbitrator

6

Notice of Claim

61

Original Stock Purchase Agreement

1

OSHA

24

Parcel

12

Pension Assets

36

Pension Plans

36

Permitted Lien

67

Person

68

Petcoke Business

68

Pre-Closing Tax Period

44

Preliminary Cash Statement

5

Preliminary Net Working Capital Statement

5

Prime Rate

7

Projections

28

Purchase

1

Purchase Price

3

Purchase Price Allocation

43

RCRA

24

Reimbursement Account Plans

37

Release

25

Remedial Action

25

Resolution Period

6

Respondent

61

Restructuring Transactions

43

Rules

62

Second Deposit

4

Section 754 Entities

43

Securities Act

27

Security Agreement

49

Seller

1

Seller 401(k) Plan

37

Seller Losses

54

Seller Master Trust

36

Seller Names

34

SG

42

Shares

1

Sold Companies

1

Stockholders

52

Straddle Period

45

Subsidiaries

9

Subsidiaries Certificates of Merger

50

Subsidiaries Mergers

2

Subsidiaries Mergers Effective Times

2

Success Agreement

38

Target Cash

5

Target Net Working Capital

5

Tax

17

Tax Claim

47

Tax Return

17

Taxes

17

Termination Fee

61

The best knowledge of

68

The knowledge of

68

The Seller’s Tax Knowledge

68

Transfer Taxes

44

Transferred Employee

35

Under common control with

66

Venture Entities

9

Venture Interests

9

 

9

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PURCHASE AGREEMENT AND PLAN OF MERGER

 

THIS AMENDED AND RESTATED PURCHASE AGREEMENT AND PLAN OF MERGER (this
“Agreement”) is entered into on November 13, 2003 by WALTER INDUSTRIES, INC., a
Delaware corporation (the “Seller”), Applied Industrial Materials Corporation, a
Delaware corporation and a wholly owned subsidiary of Seller (“AIMCOR DE”), Gans
Transport Agencies (USA), Inc., a Delaware corporation and a wholly owned
subsidiary of AIMCOR DE (“GANS”), AIMCOR (FAR EAST), Inc., a Delaware
corporation (“AIMCOR FAR EAST”), and a wholly owned subsidiary of AIMCOR
Enterprises International Incorporated, a Nevada corporation and a wholly owned
subsidiary of AIMCOR DE (“AIMCOR Enterprises”), and OXBOW CARBON & MINERALS LLC,
a Delaware limited liability company (the “Buyer”).  AIMCOR DE, GANS and AIMCOR
FAR EAST are collectively referred to herein as the “Merging Entities.”

 

RECITALS

 

WHEREAS, Seller and Buyer entered into that certain Stock Purchase Agreement,
dated as of September 22, 2003 (the “Original Stock Purchase Agreement”), as
amended by the First Amendment thereto, dated September 22, 2003 (the “Amended
Stock Purchase Agreement”);

 

WHEREAS, this Agreement amends and restates the Amended Stock Purchase Agreement
in its entirety;

 

WHEREAS, the respective Boards of Directors of each of Seller and the Merging
Entities and the sole member of Buyer, upon the terms and subject to the
conditions set forth in this Agreement, have approved, and declared advisable,
the merger of each of the Merging Entities into Buyer; and

 

WHEREAS, the Buyer desires to indirectly acquire all of the outstanding shares
of capital stock (the “Shares”) of Applied Industrial Materials Germany GmbH, a
company organized under the laws of Germany (“AIMCOR GmbH”, and together with
AIMCOR DE, the “Sold Companies”), owned by the Seller; and

 

WHEREAS, the Board of Directors of each of the Seller and the Buyer has approved
the indirect acquisition of the Shares and the sale and purchase of the Gans
Transport PSI (as defined below) (collectively with the Mergers, the
“Purchase”).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the parties hereby agree as follows:

 


ARTICLE I


 


THE MERGERS AND THE SALE AND TRANSFER OF SECURITIES


 

1.1                                 The Mergers.  Upon the terms and subject to
the satisfaction or waiver of the conditions set forth in this Agreement, at the
Closing, the following transactions shall take place in accordance with the
provisions of Section 264 of the Delaware General Corporation Law (the “DGCL”)
and Section 18-209 of the Delaware Limited Liability Company Act (the “DLLCA”):

 

10

--------------------------------------------------------------------------------


 


(A)                                  AT THE SUBSIDIARIES MERGERS EFFECTIVE TIMES
(AS DEFINED IN SECTION 1.2) EACH OF GANS AND AIMCOR FAR EAST WILL BE MERGED INTO
THE BUYER AND SHALL CEASE TO EXIST (THE “SUBSIDIARIES MERGERS”), AND THE BUYER
SHALL BE THE SURVIVING LIMITED LIABILITY COMPANY IN EACH OF THE SUBSIDIARIES
MERGERS AND SHALL CONTINUE ITS EXISTENCE UNDER THE LAWS OF THE STATE OF DELAWARE
AND SHALL SUCCEED TO ALL RIGHTS, PRIVILEGES, POWERS, FRANCHISES, ASSETS,
LIABILITIES AND OBLIGATIONS OF EACH OF GANS AND AIMCOR FAR EAST AND BUYER IN
ACCORDANCE WITH THE PROVISIONS OF THE DGCL AND THE DLLCA.


 


(B)                                 PROMPTLY FOLLOWING THE SUBSIDIARIES MERGERS
EFFECTIVE TIMES, AND ON THE CLOSING DATE, AIMCOR DE WILL BE MERGED INTO BUYER
AND SHALL CEASE TO EXIST (THE “AIMCOR DE MERGER”), AND BUYER SHALL BE THE
SURVIVING LIMITED LIABILITY COMPANY IN THE AIMCOR DE MERGER AND SHALL CONTINUE
ITS EXISTENCE UNDER THE LAWS OF THE STATE OF DELAWARE AND SHALL SUCCEED TO ALL
RIGHTS, PRIVILEGES, POWERS, FRANCHISES, ASSETS, LIABILITIES AND OBLIGATIONS OF
EACH OF AIMCOR DE AND BUYER IN ACCORDANCE WITH THE PROVISIONS OF THE DGCL AND
THE DLLCA.  THE AIMCOR DE MERGER AND THE SUBSIDIARIES MERGERS ARE COLLECTIVELY
REFERRED TO HEREIN AS THE “MERGERS”.

 

1.2                                 Effective Time.

 


(A)                                  EACH OF THE SUBSIDIARIES MERGERS SHALL
BECOME EFFECTIVE AT THE TIME OF THE FILING OF THE APPLICABLE SUBSIDIARIES
CERTIFICATES OF MERGER (AS DEFINED IN SECTION 8.1(C)) WITH THE SECRETARY OF
STATE OF THE STATE OF DELAWARE (OR AT SUCH LATER TIME AS SHALL BE AGREED BY
SELLER AND BUYER AND AS SHALL BE SET FORTH IN SUCH CERTIFICATES) IN ACCORDANCE
WITH THE DGCL AND THE DLLCA.  THE DATES AND TIMES WHEN THE SUBSIDIARIES MERGERS
BECOME EFFECTIVE ARE HEREIN REFERRED TO AS THE “SUBSIDIARIES MERGERS EFFECTIVE
TIMES.”


 


(B)                                 PROMPTLY FOLLOWING THE SUBSIDIARIES MERGERS
EFFECTIVE TIMES, AND ON THE CLOSING DATE, THE AIMCOR DE MERGER SHALL BECOME
EFFECTIVE AT THE TIME OF THE FILING OF THE AIMCOR DE CERTIFICATE OF MERGER (AS
DEFINED IN SECTION 8.1(B)) WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE
(OR AT SUCH LATER TIME AS SHALL BE AGREED TO BY SELLER AND BUYER AND AS SHALL BE
SET FORTH IN SUCH CERTIFICATE) IN ACCORDANCE WITH THE DGCL AND THE DLLCA.  THE
DATE AND TIME WHEN THE AIMCOR DE MERGER BECOMES EFFECTIVE IS HEREIN REFERRED TO
AS THE “AIMCOR DE MERGER EFFECTIVE TIME.”


 

1.3                                 Limited Liability Company Agreement.  The
limited liability company agreement of Buyer, as in effect immediately prior to
the Subsidiaries Mergers Effective Times, shall continue in effect as the
limited liability company agreement of Buyer, as the surviving limited liability
company in each Merger, until thereafter amended.

 

1.4                                 Officers.  The officers of Buyer immediately
prior to the Subsidiaries Mergers Effective Times shall be the officers of the
surviving limited liability company in each Merger, each to hold office until
their respective successors are duly elected or appointed and qualified or until
their earlier death, resignation or removal.

 

1.5                                 Status and Conversion of the Securities.

 


(A)                                  AT THE SUBSIDIARIES MERGERS EFFECTIVE
TIMES, AND SUBSTANTIALLY CONCURRENTLY AND WITHOUT ANY ACTION ON THE PART OF THE
HOLDER THEREOF, BY VIRTUE OF THE SUBSIDIARIES MERGERS, EACH SHARE OF COMMON
STOCK OF EACH OF GANS AND AIMCOR FAR EAST


 

11

--------------------------------------------------------------------------------


 

outstanding immediately prior to the applicable Subsidiaries Mergers Effective
Times shall be cancelled and retired, shall cease to exist and no consideration
shall be delivered in exchange therefor and all rights in respect of such shares
shall cease to exist.


 


(B)                                 PROMPTLY FOLLOWING THE AIMCOR DE MERGER
EFFECTIVE TIME, AND ON THE CLOSING DATE, BY VIRTUE OF THE AIMCOR DE MERGER AND
WITHOUT ANY ACTION ON THE PART OF THE HOLDERS THEREOF:


 

(I)                                     ALL OF THE SHARES OF COMMON STOCK, PAR
VALUE $.01 PER SHARE, OF AIMCOR DE OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME (THE “AIMCOR DE COMMON STOCK”) COLLECTIVELY SHALL BE CONVERTED
INTO THE RIGHT TO RECEIVE THE AIMCOR DE MERGER CONSIDERATION (AS DEFINED IN
SECTION 2.1); AND

 

(II)                                  ALL RIGHTS IN RESPECT OF OUTSTANDING
SHARES OF AIMCOR DE COMMON STOCK SHALL CEASE TO EXIST, OTHER THAN THE RIGHT TO
RECEIVE CASH AS DESCRIBED ABOVE.

 

1.6                                 Sale of Securities Interest.  Subject to the
satisfaction or waiver of the conditions set forth in this Agreement, at the
Closing as such term is defined in Section 8.1 hereof, the Seller shall deliver
to the Buyer the perpetual securities interest (the “Gans Transport PSI”) in
Gans Transport B.V., a company organized under the laws of The Netherlands and a
wholly owned subsidiary of AIMCOR Enterprises (“Gans Transport”), in exchange
for the AIMCOR Securities Consideration (as defined in Section 2.1(c) hereof),
free and clear of all Liens.

 


ARTICLE II


 


PURCHASE PRICE AND ADJUSTMENTS


 

2.1                                 Purchase Price.

 


(A)                                  THE TOTAL CONSIDERATION PAID BY BUYER
PURSUANT TO THIS AGREEMENT SHALL BE ONE HUNDRED TWENTY SEVEN MILLION SEVEN
HUNDRED FIFTY THOUSAND U.S. DOLLARS (US$127,750,000), SUBJECT TO THE ADJUSTMENTS
AS PROVIDED IN SECTION 2.2 HEREOF (THE “PURCHASE PRICE”).


 


(B)                                 ONE HUNDRED TWENTY TWO MILLION SEVEN HUNDRED
FIFTY THOUSAND U.S. DOLLARS (US$122,750,000), SUBJECT TO THE ADJUSTMENTS TO THE
PURCHASE PRICE AS PROVIDED IN SECTION 2.2 HEREOF, OF THE PURCHASE PRICE SHALL BE
PAID BY BUYER IN THE AIMCOR DE MERGER (THE “AIMCOR DE MERGER CONSIDERATION”).


 


(C)                                  FIVE MILLION U.S. DOLLARS (US$5,000,000),
SUBJECT TO THE ADJUSTMENTS TO THE PURCHASE PRICE AS PROVIDED IN SECTION 2.2
HEREOF, OF THE PURCHASE PRICE SHALL BE PAID BY BUYER FOR THE GANS TRANSPORT PSI
(THE “AIMCOR SECURITIES CONSIDERATION”).


 


(D)                                 THE PURCHASE PRICE SHALL BE PAYABLE AT THE
CLOSING IN IMMEDIATELY AVAILABLE FUNDS TO SUCH BANK ACCOUNTS AS SHALL BE
DESIGNATED BY THE SELLER PRIOR TO CLOSING.


 

12

--------------------------------------------------------------------------------


 


(E)                                  IN ACCORDANCE WITH THE TERMS OF THE
ORIGINAL STOCK PURCHASE AGREEMENT, THE BUYER HAS DEPOSITED WITH THE SELLER, IN
IMMEDIATELY AVAILABLE FUNDS, THREE MILLION DOLLARS (US $3,000,000) (THE “FIRST
DEPOSIT”).  IF THE CLOSING SHALL HAVE OCCURRED ON OR PRIOR TO DECEMBER 31, 2003,
THE AMOUNT OF THE FIRST DEPOSIT AND ANY AND ALL EARNINGS ACCRUED THEREON SHALL
BE IMMEDIATELY PAYABLE TO THE SELLER AND CREDITED AGAINST THE AIMCOR DE MERGER
CONSIDERATION PAYABLE PURSUANT TO SECTION 2.1(A).  IF THE CLOSING SHALL NOT HAVE
OCCURRED ON OR PRIOR TO DECEMBER 31, 2003, AND THE SELLER IS NOT THEN IN DEFAULT
OR BREACH OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS IN
THIS AGREEMENT, WHICH DEFAULT OR BREACH HAS CAUSED A FAILURE TO SATISFY A
CLOSING CONDITION, THE FIRST DEPOSIT AND ANY AND ALL EARNINGS ACCRUED THEREON
SHALL BECOME IMMEDIATELY AND IRREVOCABLY PAYABLE TO THE SELLER; PROVIDED,
HOWEVER, THAT IN SUCH EVENT THE BUYER AND ITS AFFILIATES SHALL BE IRREVOCABLY
RELEASED HEREBY FROM ANY CLAIM BY SELLER (OR ANY OF ITS AFFILIATES) RELATED TO
THE INABILITY OF THE SELLER TO CLAIM A LOSS FOR U.S. FEDERAL INCOME TAX PURPOSES
ON THE SALE OF THE SOLD COMPANIES FOR THE YEAR ENDING DECEMBER 31, 2003.  IF
THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 10.1(A) OR BY SELLER PURSUANT
TO SECTION 10.1(E), THEN IN ANY SUCH EVENT, THE FIRST DEPOSIT (AND ALL EARNINGS
THEREON) SHALL IMMEDIATELY AND IRREVOCABLY EITHER BE (X) CREDITED AGAINST ANY
AMOUNTS WHICH MAY BE PAYABLE BY BUYER TO SELLER AS OF SUCH TERMINATION DATE OR
(Y) PAYABLE TO BUYER, AS APPLICABLE.  THE FIRST DEPOSIT SHALL BE INVESTED BY THE
SELLER IN OBLIGATIONS OF OR GUARANTEED BY THE UNITED STATES OF AMERICA, IN
COMMERCIAL PAPER OBLIGATIONS RATED A-1 OR P-1 OR BETTER BY MOODY’S INVESTORS
SERVICES, INC. OR STANDARD & POOR’S CORPORATION, RESPECTIVELY, OR IN
CERTIFICATES OF DEPOSIT, BANK REPURCHASE AGREEMENTS OR BANKER’S ACCEPTANCES OF
COMMERCIAL BANKS WITH CAPITAL EXCEEDING $500 MILLION.  THE FIRST DEPOSIT AND ANY
AND ALL EARNINGS ACCRUED THEREON SHALL BE SEGREGATED FROM OTHER FUNDS HELD BY
THE SELLER.


 


(F)                                    IN ADDITION, IF THE CLOSING SHALL NOT
HAVE OCCURRED ON OR PRIOR TO DECEMBER 31, 2003, THE BUYER SHALL DEPOSIT WITH THE
SELLER WITHIN THREE BUSINESS DAYS THEREAFTER, IN IMMEDIATELY AVAILABLE FUNDS, AN
ADDITIONAL THREE MILLION DOLLARS (US $3,000,000) (THE “SECOND DEPOSIT”).  IF THE
CLOSING SHALL HAVE OCCURRED ON OR PRIOR TO JULY 2, 2004, THE AMOUNT OF THE
SECOND DEPOSIT AND ANY AND ALL EARNINGS ACCRUED THEREON SHALL BE IMMEDIATELY
PAYABLE TO THE SELLER AND CREDITED AGAINST THE AIMCOR DE MERGER CONSIDERATION
PAYABLE IN ACCORDANCE WITH SECTION 2.1(A).  IF THE CLOSING SHALL NOT HAVE
OCCURRED ON OR PRIOR TO JULY 2, 2004 AS A RESULT OF A FAILURE TO OBTAIN ALL
REQUIRED CONSENTS AND APPROVALS IN ACCORDANCE WITH SECTION 5.3 HEREOF, THE
SECOND DEPOSIT AND ANY AND ALL EARNINGS ACCRUED THEREON SHALL BECOME IMMEDIATELY
AND IRREVOCABLY PAYABLE TO THE SELLER; PROVIDED THAT, IF (I) THE BUYER HAS
COMPLIED IN ALL RESPECTS WITH ITS OBLIGATIONS AND UNDERTAKINGS IN ACCORDANCE
WITH SECTION 5.3 HEREOF OR (II) THE SELLER HAS NOT COMPLIED IN ALL RESPECTS WITH
ITS OBLIGATIONS AND UNDERTAKINGS IN ACCORDANCE WITH SECTION 5.3 HEREOF, THEN, IN
EITHER CASE THE AMOUNT OF THE SECOND DEPOSIT AND ANY AND ALL EARNINGS ACCRUED
THEREON SHALL BE IMMEDIATELY AND IRREVOCABLY PAYABLE TO THE BUYER.  THE SECOND
DEPOSIT SHALL BE INVESTED BY THE SELLER IN OBLIGATIONS OF OR GUARANTEED BY THE
UNITED STATES OF AMERICA, IN COMMERCIAL PAPER OBLIGATIONS RATED A-1 OR P-1 OR
BETTER BY MOODY’S INVESTORS SERVICES, INC. OR STANDARD & POOR’S CORPORATION,
RESPECTIVELY, OR IN CERTIFICATES OF DEPOSIT, BANK REPURCHASE AGREEMENTS OR
BANKER’S ACCEPTANCES OF COMMERCIAL BANKS WITH CAPITAL EXCEEDING $500 MILLION. 
THE SECOND DEPOSIT AND ANY AND ALL EARNINGS ACCRUED THEREON SHALL BE SEGREGATED
FROM OTHER FUNDS HELD BY THE SELLER.


 


(G)                                 IN ADDITION TO ALL OTHER AMOUNTS PAYABLE BY
BUYER TO SELLER UNDER THIS AGREEMENT, THE BUYER SHALL PAY THE SELLER EIGHTEEN
THOUSAND U.S. DOLLARS (US$18,000) PER DAY


 

13

--------------------------------------------------------------------------------


 

for each day from and including November 7, 2003 to but not including the
Closing Date.  Such payments shall be made in the same manner as the Purchase
Price is to be paid and shall be paid on the earlier to occur of the Closing
Date or the second business day after the termination of this Agreement.


 

2.2                                 Purchase Price Adjustment.

 


(A)                                  (I)  ATTACHED HERETO AS SCHEDULE 2.2(A)(I)
IS A STATEMENT (THE “PRELIMINARY NET WORKING CAPITAL STATEMENT”) SETTING FORTH
THE ESTIMATED CALCULATIONS OF THE TARGETED NET WORKING CAPITAL (AS DEFINED
BELOW) OF THE SOLD COMPANIES, THE VENTURE ENTITIES (AS DEFINED IN SECTION
3.3(C)(I)) AND THE SUBSIDIARIES (AS DEFINED IN SECTION 3.3(B)) AS OF THE CLOSE
OF BUSINESS ON THE CLOSING DATE (THE “TARGET NET WORKING CAPITAL”).  “NET
WORKING CAPITAL” SHALL MEAN (A) CURRENT ASSETS (EXCLUDING CASH AND DEFERRED
INCOME TAX ASSETS) LESS (B) CURRENT LIABILITIES (EXCLUDING INCOME TAX
LIABILITIES), ALL AS DETERMINED IN ACCORDANCE WITH THE METHODS USED IN PREPARING
THE BALANCE SHEET INCLUDED IN THE FINANCIAL STATEMENTS AND WITH UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED (“GAAP”);
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, THE PARTIES HEREBY AGREE
THAT THE CONCLUSIVE NET WORKING CAPITAL STATEMENT SHALL INCLUDE A PROVISION FOR
A CURRENT LIABILITY OF $1,500,000 IN RESPECT OF PENSION PLAN UNDERFUNDING.


 

(II)                                  ATTACHED HERETO AS SCHEDULE 2.2(A)(II) IS
A STATEMENT (THE “PRELIMINARY CASH STATEMENT”) SETTING FORTH THE ESTIMATED
CALCULATIONS OF CASH OF THE SOLD COMPANIES, THE VENTURE ENTITIES AND THE
SUBSIDIARIES AS OF THE CLOSE OF BUSINESS ON THE CLOSING DATE (THE “TARGET
CASH”).

 


(B)                                 (I)  WITHIN SIXTY (60) CALENDAR DAYS AFTER
THE CLOSING DATE, THE BUYER SHALL CAUSE TO BE PREPARED AND DELIVERED THE SELLER
A STATEMENT (THE “NET WORKING CAPITAL STATEMENT”) SETTING FORTH THE NET WORKING
CAPITAL, AND THE COMPONENTS AND CALCULATION THEREOF, AS OF THE CLOSE OF BUSINESS
OF THE SOLD COMPANIES, THE VENTURE ENTITIES AND THE SUBSIDIARIES ON THE CLOSING
DATE.  AT THE SAME TIME, THE BUYER SHALL ALSO CAUSE TO BE PREPARED AND DELIVERED
TO THE SELLER A STATEMENT (THE “NET WORKING CAPITAL ADJUSTMENT STATEMENT”)
SETTING FORTH THE CALCULATION OF THE AMOUNT BY WHICH THE NET WORKING CAPITAL AS
SHOWN ON THE NET WORKING CAPITAL STATEMENT EITHER (A) EXCEEDS TARGET NET WORKING
CAPITAL (THE “NET WORKING CAPITAL EXCESS AMOUNT”) OR (B) IS LESS THAN TARGET NET
WORKING CAPITAL (THE “NET WORKING CAPITAL DEFICIENCY AMOUNT”).  THE SELLER SHALL
PROVIDE THE BUYER WITH ACCESS TO THE RELEVANT BOOKS AND RECORDS OF THE SELLER TO
THE EXTENT REASONABLY NECESSARY TO PREPARE THE NET WORKING CAPITAL STATEMENT AND
THE NET WORKING CAPITAL ADJUSTMENT STATEMENT.


 

(II)                                  WITHIN SIXTY (60) CALENDAR DAYS AFTER THE
CLOSING DATE, THE BUYER SHALL CAUSE TO BE PREPARED AND DELIVERED TO THE SELLER A
STATEMENT (THE “CASH STATEMENT”) SETTING FORTH THE CASH, AND THE COMPONENTS AND
CALCULATION THEREOF, AS OF THE CLOSE OF BUSINESS OF THE SOLD COMPANIES, THE
VENTURE ENTITIES AND THE SUBSIDIARIES ON THE CLOSING DATE.  AT THE SAME TIME,
THE BUYER SHALL ALSO CAUSE TO BE PREPARED AND DELIVERED TO THE SELLER A
STATEMENT (THE “CASH ADJUSTMENT STATEMENT”) SETTING FORTH THE CALCULATION OF THE
AMOUNT BY WHICH THE CASH AS SHOWN ON THE CASH STATEMENT EITHER (A) EXCEEDS
TARGET CASH (THE “EXCESS CASH AMOUNT”) OR (B) IS LESS THAN TARGET CASH (THE
“CASH DEFICIENCY AMOUNT”).  THE SELLER SHALL PROVIDE THE BUYER WITH ACCESS TO
THE RELEVANT BOOKS AND

 

14

--------------------------------------------------------------------------------


 

records of the Seller to the extent reasonably required to prepare the Cash
Statement and the Cash Adjustment Statement.

 


(C)                                  AFTER RECEIPT OF THE NET WORKING CAPITAL
STATEMENT, THE NET WORKING CAPITAL ADJUSTMENT STATEMENT, THE CASH STATEMENT AND
THE CASH ADJUSTMENT STATEMENT, THE SELLER WILL HAVE FORTY-FIVE (45) CALENDAR
DAYS TO REVIEW THE NET WORKING CAPITAL STATEMENT, THE NET WORKING CAPITAL
ADJUSTMENT STATEMENT, THE CASH STATEMENT AND THE CASH ADJUSTMENT STATEMENT.  THE
BUYER WILL GIVE, OR CAUSE TO BE GIVEN, TO THE SELLER REASONABLE ACCESS TO ALL
DOCUMENTS, RECORDS, WORK PAPERS, FACILITIES AND PERSONNEL USED IN THEIR
PREPARATION.  UNLESS THE SELLER DELIVERS WRITTEN NOTICE TO THE BUYER SETTING
FORTH THE SPECIFIC ITEMS DISPUTED BY THE SELLER ON OR PRIOR TO THE 45TH DAY
AFTER THE SELLER’S RECEIPT OF THE NET WORKING CAPITAL STATEMENT, THE NET WORKING
CAPITAL ADJUSTMENT STATEMENT, THE CASH STATEMENT AND THE CASH ADJUSTMENT
STATEMENT, THE SELLER WILL BE DEEMED TO HAVE ACCEPTED AND AGREED TO THE NET
WORKING CAPITAL STATEMENT, THE NET WORKING CAPITAL ADJUSTMENT STATEMENT, THE
CASH STATEMENT AND THE CASH ADJUSTMENT STATEMENT AND SUCH STATEMENTS (AND THE
CALCULATIONS CONTAINED THEREIN) WILL BE FINAL, BINDING AND CONCLUSIVE.  IF THE
SELLER SO NOTIFIES THE BUYER OF ITS OBJECTIONS TO ANY OF THE NET WORKING CAPITAL
STATEMENT, THE NET WORKING CAPITAL ADJUSTMENT STATEMENT, THE CASH STATEMENT OR
THE CASH ADJUSTMENT STATEMENT, (OR ANY CALCULATIONS CONTAINED THEREIN), THE
SELLER AND THE BUYER WILL, WITHIN THIRTY (30) DAYS FOLLOWING SUCH NOTICE (THE
“RESOLUTION PERIOD”), ATTEMPT TO RESOLVE THEIR DIFFERENCES WITH RESPECT TO THE
ITEMS SPECIFIED IN THE NOTICE (THE “DISPUTED ITEMS”), ALL OTHER UNDISPUTED ITEMS
(AND ALL CALCULATIONS RELATING THERETO) WILL BE FINAL, BINDING AND CONCLUSIVE. 
ANY RESOLUTION BY THE BUYER AND THE SELLER DURING THE RESOLUTION PERIOD AS TO
ANY DISPUTED ITEMS WILL BE FINAL, BINDING AND CONCLUSIVE.


 

If the Buyer and the Seller do not resolve all Disputed Items by the end of the
Resolution Period, then all Disputed Items remaining in dispute will be
submitted within thirty (30) days after the expiration of the Resolution Period
to Ernst & Young or such other national independent accounting firm mutually
acceptable to the Buyer and the Seller (the “Neutral Arbitrator”).  The Neutral
Arbitrator shall act as an arbitrator to determine only those Disputed Items
remaining in dispute, consistent with this Section 2.2 and shall request a
statement from each party regarding such Disputed Items.  All fees and expenses
relating to the work, if any, to be performed by the Neutral Arbitrator will be
allocated between the Buyer and the Seller in the same proportion that the
aggregate amount of the Disputed Items so submitted to the Neutral Arbitrator
that is unsuccessfully disputed by each such party (as finally determined by the
Neutral Arbitrator) bears to the total amount of such Disputed Items so
submitted.  In addition, the parties shall give the Neutral Arbitrator access to
all documents, records, work papers, facilities and personnel as reasonably
necessary to perform its function as arbitrator.  The Neutral Arbitrator will
deliver to the Buyer and the Seller a written determination (such determination
to include a work sheet setting forth all material calculations used in arriving
at such determination and to be based solely on information provided to the
Neutral Arbitrator by the Seller and the Buyer) of the Disputed Items submitted
to the Neutral Arbitrator within thirty (30) days of receipt of such Disputed
Items, which determination will be final, binding and conclusive and judgment
may be entered on the award.  The final, binding and conclusive Net Working
Capital Statement, Net Working Capital Adjustment Statement, Cash Statement and
Cash Adjustment Statement, in each case based either upon agreement by the Buyer
and the Seller or the written determination delivered by the Neutral Arbitrator
in accordance with this Section 2.2, will be the “Conclusive Net Working Capital
Statement”, the “Conclusive Net Working Capital Adjustment

 

15

--------------------------------------------------------------------------------


 

Statement”, the “Conclusive Cash Statement” and the “Conclusive Cash Adjustment
Statement”, respectively.  If either party fails to submit a statement regarding
any Disputed Items submitted to the Neutral Arbitrator within the time
determined by the Neutral Arbitrator or otherwise fails to give the Neutral
Arbitrator access as reasonably requested, then the Neutral Arbitrator shall
render a decision based solely on the evidence timely submitted and the access
afforded to the Neutral Arbitrator by the Buyer and the Seller.

 


(D)                                 (I)                                     IF
THE CONCLUSIVE NET WORKING CAPITAL ADJUSTMENT STATEMENT CONTAINS A NET WORKING
CAPITAL DEFICIENCY AMOUNT, THEN THE PURCHASE PRICE WILL BE REDUCED BY SUCH NET
WORKING CAPITAL DEFICIENCY AMOUNT (PRO-RATED BETWEEN THE AIMCOR DE MERGER
CONSIDERATION AND THE AIMCOR SECURITIES CONSIDERATION), AND THE SELLER SHALL PAY
TO THE BUYER AN AMOUNT IN CASH EQUAL TO SUCH NET WORKING CAPITAL DEFICIENCY
AMOUNT.  IF THE CONCLUSIVE NET WORKING CAPITAL ADJUSTMENT STATEMENT CONTAINS A
NET WORKING CAPITAL EXCESS AMOUNT (PRO-RATED BETWEEN THE AIMCOR DE MERGER
CONSIDERATION AND THE AIMCOR SECURITIES CONSIDERATION), THEN THE PURCHASE PRICE
WILL BE INCREASED BY SUCH NET WORKING CAPITAL EXCESS AMOUNT, AND THE BUYER SHALL
PAY TO THE SELLER AN AMOUNT IN CASH EQUAL TO SUCH NET WORKING CAPITAL EXCESS
AMOUNT.


 

(II)                                  IF THE CONCLUSIVE CASH ADJUSTMENT
STATEMENT CONTAINS A CASH DEFICIENCY AMOUNT, THEN THE PURCHASE PRICE WILL BE
DECREASED BY SUCH CASH DEFICIENCY AMOUNT, AND THE SELLER SHALL PAY TO THE BUYER
AN AMOUNT IN CASH EQUAL TO SUCH CASH DEFICIENCY AMOUNT.  IF THE CONCLUSIVE CASH
ADJUSTMENT STATEMENT CONTAINS AN EXCESS CASH AMOUNT, THEN THE PURCHASE PRICE
WILL BE INCREASED BY SUCH EXCESS CASH AMOUNT, AND THE BUYER SHALL PAY TO THE
SELLER AN AMOUNT IN CASH EQUAL TO SUCH EXCESS CASH AMOUNT.

 

(III)                               ALL PAYMENTS TO BE MADE PURSUANT TO THIS
SECTION 2.2(D) WILL BE MADE ON THE SECOND BUSINESS DAY FOLLOWING THE DATE ON
WHICH THE BUYER AND THE SELLER AGREE TO, OR THE NEUTRAL ARBITRATOR DELIVERS, THE
CONCLUSIVE NET WORKING CAPITAL STATEMENT, THE CONCLUSIVE NET WORKING CAPITAL
ADJUSTMENT STATEMENT, THE CONCLUSIVE CASH STATEMENT AND THE CONCLUSIVE CASH
ADJUSTMENT STATEMENT.  ANY PAYMENT REQUIRED TO BE MADE BY THE SELLER OR THE
BUYER PURSUANT TO THIS SECTION  2.2(D) SHALL BEAR INTEREST FROM THE CLOSING DATE
THROUGH THE DATE OF PAYMENT AT A RATE OF INTEREST EQUAL TO THE PRIME RATE PER
ANNUM PUBLICLY ANNOUNCED FROM TIME TO TIME BY CITIBANK, N.A. AT ITS PRINCIPAL
OFFICE IN NEW YORK CITY (THE “PRIME RATE”), AND SHALL BE PAYABLE BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS DESIGNATED BY
THE PARTY ENTITLED TO RECEIVE SUCH FUNDS PRIOR TO THE DATE WHEN SUCH PAYMENT IS
DUE.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF THE SELLER


 

The Seller represents and warrants to the Buyer as follows:

 

16

--------------------------------------------------------------------------------


 

3.1                                 Due Organization.

 


(A)                                  THE SELLER IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO
PERFORM ITS OBLIGATIONS HEREUNDER.


 


(B)                                 EACH OF THE SOLD COMPANIES AND THE
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS INCORPORATION.


 


(C)                                  EACH OF THE SOLD COMPANIES AND THE
SUBSIDIARIES (I) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND
ASSETS AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED AND (II) IS IN
GOOD STANDING AND IS DULY QUALIFIED TO TRANSACT BUSINESS IN EACH JURISDICTION
(FOREIGN OR DOMESTIC) WHERE THE NATURE OF ITS BUSINESS OR THE NATURE OR LOCATION
OF ITS ASSETS REQUIRES SUCH QUALIFICATION, AND WHERE THE FAILURE TO BE SO
QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE PETCOKE BUSINESS OR
THE METALS BUSINESS, AS APPLICABLE.


 

3.2                                 Authorization and Validity of Agreement.

 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE SELLER AND EACH OF THE MERGING ENTITIES OF THIS AGREEMENT AND THE
CONSUMMATION BY THE SELLER AND EACH OF THE MERGING ENTITIES OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE
PART OF THE SELLER AND EACH OF THE MERGING ENTITIES AND NO OTHER ACTION ON THE
PART OF ANY OF THE SELLER AND THE MERGING ENTITIES IS NECESSARY FOR THE
EXECUTION, DELIVERY AND PERFORMANCE BY ANY OF THE SELLER AND THE MERGING
ENTITIES OF THIS AGREEMENT AND THE CONSUMMATION BY THE SELLER AND THE MERGING
ENTITIES OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)                               THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY EACH OF THE SELLER AND THE MERGING ENTITIES AND IS A LEGAL, VALID
AND BINDING OBLIGATION OF EACH OF THE SELLER AND THE MERGING ENTITIES,
ENFORCEABLE AGAINST EACH OF THE SELLER AND THE MERGING ENTITIES, IN ACCORDANCE
WITH ITS TERMS, EXCEPT TO THE EXTENT THAT ITS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITY PRINCIPLES.


 

3.3                                 Sold Companies; Subsidiaries; Venture
Interests.

 


(A)                                  SCHEDULE 3.3(A) SETS FORTH THE AUTHORIZED
CAPITAL STOCK AND THE NUMBER OF SHARES OF OUTSTANDING CAPITAL STOCK OF EACH OF
THE SOLD COMPANIES.  ALL OF THE SHARES HAVE BEEN VALIDLY ISSUED AND ARE FULLY
PAID AND NONASSESSABLE AND ARE OWNED BENEFICIALLY AND OF RECORD BY THE SELLER
FREE AND CLEAR OF ALL LIENS EXCEPT AS SET FORTH ON SCHEDULE 3.3(A).  EXCEPT AS
SET FORTH ON SCHEDULE 3.3(A), NEITHER THE SELLER NOR ANY OF THE SOLD COMPANIES
HAS ISSUED, GRANTED, OR ENTERED INTO WITH ANY PERSON ANY OUTSTANDING AGREEMENT,
UNDERSTANDING, OPTION, WARRANT OR OTHER RIGHT OF ANY KIND (INCLUDING ANY RIGHT
OF PREFERENTIAL PURCHASE) RELATING TO THE SALE, ISSUANCE OR VOTING OF ANY OF THE
SHARES OR ANY SHARES OF CAPITAL STOCK OF ANY CLASS OF, OR OTHER EQUITY OR
OWNERSHIP INTEREST IN, ANY OF THE SOLD COMPANIES, OR ANY SECURITIES OR INTERESTS
CONVERTIBLE INTO OR EVIDENCING THE RIGHT TO PURCHASE ANY SHARES OR ANY SUCH
SHARES OF CAPITAL STOCK OR OTHER EQUITY OR OWNERSHIP INTEREST.


 


(B)                                 SCHEDULE 3.3(B) SETS FORTH (I) A COMPLETE
LIST OF THE LEGAL ENTITIES IN WHICH ANY OF THE SOLD COMPANIES DIRECTLY OR
INDIRECTLY OWN OR CONTROL MORE THAN 50% OF THE STOCK OR OTHER EQUITY OR
OWNERSHIP INTERESTS, THE HOLDER OF WHICH IS GENERALLY ENTITLED TO VOTE FOR THE

 

17

--------------------------------------------------------------------------------


 

election of the board of directors or other governing body of or otherwise
control such entity (the “Subsidiaries”), and (ii) the authorized capital stock,
the number of shares of outstanding capital stock, the number of shares of such
outstanding capital stock or other equity interests owned by each owner thereof
and the name of each such owner.  All of the outstanding shares of capital stock
or other outstanding equity or ownership interests of the Subsidiaries have been
validly issued and are fully paid and nonassessable and are owned by one or more
of the Sold Companies or Subsidiaries free and clear of all Liens, except as set
forth on Schedule 3.3(b).  Except as set forth on Schedule 3.3(b), neither the
Sold Companies nor any of the Subsidiaries has issued, granted or entered into
with any person any outstanding agreement, understanding, option, warrant or
other right of any kind (including any right of preferential purchase) relating
to the sale, issuance or voting of any shares of capital stock of any class of,
or other equity or ownership interest in, any of the Subsidiaries or any
securities or interests convertible into or evidencing the right to purchase any
shares of capital stock of any class of, or other equity or ownership interest
in, any of the Subsidiaries.


 


(C)                                  SCHEDULE 3.3(C) SETS FORTH (I) A COMPLETE
LIST OF THE LEGAL ENTITIES (THE “VENTURE ENTITIES”) IN WHICH ANY OF THE SOLD
COMPANIES OR THE SUBSIDIARIES OWN OR CONTROL, DIRECTLY OR INDIRECTLY, 50% OR
LESS OF THE STOCK OR OTHER EQUITY OR OWNERSHIP INTERESTS (THE “VENTURE
INTERESTS”) THE HOLDER OF WHICH IS GENERALLY ENTITLED TO VOTE FOR THE ELECTION
OF THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF OR OTHERWISE CONTROL SUCH
VENTURE ENTITY AND (II) A DESCRIPTION OF THE VENTURE INTERESTS AND THE NUMBER OF
VENTURE INTERESTS OWNED BY THE SOLD COMPANIES OR THE SUBSIDIARIES.  ALL OF THE
VENTURE INTERESTS OWNED BY THE SOLD COMPANIES OR THE SUBSIDIARIES HAVE BEEN
VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE AND, EXCEPT AS SET FORTH IN
SCHEDULE 3.3(C)(II), ARE OWNED BY ONE OR MORE OF THE SOLD COMPANIES AND THE
SUBSIDIARIES, FREE AND CLEAR OF ALL LIENS.  EXCEPT AS SET FORTH ON SCHEDULE
3.3(C), NONE OF THE SOLD COMPANIES, SUBSIDIARIES OR VENTURE ENTITIES HAS ISSUED
OR GRANTED TO OR ENTERED INTO WITH ANY PERSON ANY OUTSTANDING AGREEMENT,
UNDERSTANDING, OPTION, WARRANT OR OTHER RIGHT OF ANY KIND (INCLUDING WITHOUT
LIMITATION ANY PREFERENTIAL RIGHT OF PURCHASE) RELATING TO THE SALE, ISSUANCE OR
VOTING OF ANY VENTURE INTEREST OR ANY SECURITIES OR INTERESTS CONVERTIBLE INTO
OR EVIDENCING THE RIGHT TO PURCHASE ANY SHARES OF CAPITAL STOCK OF ANY CLASS OF,
OR OTHER EQUITY OR OWNERSHIP INTEREST IN, ANY OF THE VENTURE ENTITIES.


 


(D)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.3(D), THE
BUYER HAS BEEN FURNISHED WITH ACCESS TO (I) TRUE AND COMPLETE COPIES OF THE
CERTIFICATES OF INCORPORATION (INCLUDING ALL THE AMENDMENTS THERETO), THE
BY-LAWS AS AMENDED AND CURRENTLY IN FORCE, SIMILAR VENTURE, PARTNERSHIP OR OTHER
GOVERNING OR ORGANIZATIONAL DOCUMENTS (IN THE CASE OF ANY PERSON NOT A
CORPORATION), STOCK CERTIFICATES AND RECORDS AND CORPORATE MINUTE BOOKS AND
RECORDS OF EACH OF THE SOLD COMPANIES AND THE SUBSIDIARIES AND (II) ALL CURRENT
PARTNERSHIP AGREEMENTS OR OTHER GOVERNING OR ORGANIZATIONAL DOCUMENTS (INCLUDING
ALL AMENDMENTS THERETO) OF EACH VENTURE ENTITY.  ALL STOCK CERTIFICATES AND
RECORDS AND CORPORATE MINUTE BOOKS AND RECORDS OF EACH OF THE SOLD COMPANIES AND
SUBSIDIARIES WHICH HAVE NOT BEEN DELIVERED TO THE BUYER AND ARE NOT IN THE
POSSESSION OF THE SELLER ARE IN THE POSSESSION OR CONTROL OF THE SOLD COMPANY OR
SUBSIDIARY TO WHICH THEY RELATE.


 


(E)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.3(E) AND
FOR THE VENTURE ENTITIES AND THE SUBSIDIARIES, NONE OF THE SOLD COMPANIES OWNS,
DIRECTLY OR INDIRECTLY, ANY SHARES OF CAPITAL STOCK OF ANY CLASS OF, OR OTHER
OWNERSHIP INTEREST IN, ANY PERSON OR ANY SECURITIES OR INTEREST CONVERTIBLE INTO
OR EVIDENCING THE RIGHT TO PURCHASE ANY SUCH SHARES OR OWNERSHIP INTEREST.


 

18

--------------------------------------------------------------------------------


 


(F)                                    THERE ARE NO DEBT OBLIGATIONS OF ANY KIND
OR NATURE, EXCEPT AS SET FORTH ON ANY SCHEDULE TO THIS AGREEMENT.


 

3.4                                 No Conflict.  Except as set forth on
Schedule 3.4 and, except as specifically contemplated in this Agreement, the
execution, delivery and performance by the Seller of this Agreement and the
consummation by the Seller of the transactions contemplated hereby:  (i) will
not violate any provision of any law, rule or regulation, order, judgment or
decree of any jurisdiction (including those outside of the United States)
applicable to any of the Seller, the Sold Companies or the Subsidiaries; (ii)
will not require any consent or approval of, or filing with or notice to, any
Governmental Authority under any provision of law applicable to any of the
Seller, the Sold Companies or the Subsidiaries, except for (A) the requirements
of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”), (B) any consent, approval, filing or notice as may be required under
similar laws in any applicable jurisdictions outside the United States and which
is set forth on Schedule 3.4, and (C) any consent, approval, filing or notice
requirements that become applicable solely as a result of the specific
regulatory status of the Buyer or its affiliates or which the Buyer or its
affiliates are otherwise required to obtain; (iii) will not violate any
provision of the certificate of incorporation, by-laws, similar venture,
partnership or other governing or organizational documents, as applicable of any
of the Seller, the Sold Companies, the Venture Entities or the Subsidiaries; and
(iv) will not, with or without the giving of notice or the passage of time or
both, require any consent or approval under, or conflict with, or result in the
breach or termination of, or constitute a default under, or result in the
acceleration of the performance by any of the Seller, the Sold Companies, the
Subsidiaries under any note, bond, indenture, mortgage, deed of trust, lease,
license, franchise, contract, agreement or other instrument to which any of the
Seller, the Sold Companies or the Subsidiaries or is a party or by which it, or
any of its assets, is bound or encumbered, or result in the creation of a Lien
on any of the assets of the Seller, the Sold Companies or the Subsidiaries.

 

3.5                                 Financial Statements.

 


(A)                                  SCHEDULE 3.5(A) CONTAINS A COPY OF THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE SOLD COMPANIES AND THE SUBSIDIARIES
AS OF JUNE 30, 2003, DECEMBER 31, 2002 AND DECEMBER 31, 2001 AND THE RELATED
STATEMENTS OF OPERATIONS FOR THE SIX MONTH PERIOD ENDED JUNE 30, 2003 AND THE
FISCAL YEARS ENDED DECEMBER 31, 2002 AND DECEMBER 31, 2001 (COLLECTIVELY, THE
“FINANCIAL STATEMENTS”).  EXCEPT AS SET FORTH ON SCHEDULE 3.5(A), THE FINANCIAL
STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
POSITION AND RESULTS OF OPERATION OF THE SOLD COMPANIES, THE VENTURE ENTITIES
AND THE SUBSIDIARIES AS OF THE DATES AND FOR THE PERIODS INDICATED, AND HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP.  THE FINANCIAL STATEMENTS HAVE BEEN
PREPARED FROM THE BOOKS AND RECORDS OF THE SOLD COMPANIES AND THE SUBSIDIARIES. 
THE SELLER MAKES NO REPRESENTATION WITH RESPECT TO ANY FINANCIAL INFORMATION OF
THE SOLD COMPANIES, THE VENTURE ENTITIES AND THE SUBSIDIARIES DELIVERED TO THE
BUYER OTHER THAN AS CONTAINED IN OR PURSUANT TO THIS AGREEMENT.  EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE SELLER MAKES NO REPRESENTATION OR
WARRANTY WITH RESPECT TO SUCH FINANCIAL INFORMATION PRESENTED IN THE FINANCIAL
STATEMENTS.


 

19

--------------------------------------------------------------------------------


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.5(B), NONE
OF THE SOLD COMPANIES OR THE SUBSIDIARIES HAS ANY LIABILITY OR OBLIGATION
RELATING TO ITS BUSINESS OR OPERATIONS (SECURED OR UNSECURED AND WHETHER
ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE AND WHETHER DUE OR TO BECOME DUE)
WHICH IS OF A NATURE REQUIRED BY GAAP TO BE REFLECTED IN A BALANCE SHEET AND
WHICH IS NOT ACCRUED OR RESERVED AGAINST IN THE JUNE 30, 2003 BALANCE SHEET
INCLUDED AS PART OF THE FINANCIAL STATEMENTS, OTHER THAN LIABILITIES OR
OBLIGATIONS (I) OTHERWISE SPECIFICALLY DISCLOSED IN THIS AGREEMENT OR THE
SCHEDULES HERETO AND (II) INCURRED SINCE JUNE 30, 2003 IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE.


 

3.6                                 Absence of Changes.  Except as otherwise
disclosed on Schedule 3.6 or as specifically contemplated by this Agreement,
since June 30, 2003 the business of (a) each of the Sold Companies, the
Subsidiaries and, to the Seller’s knowledge, the Venture Entities has been
conducted in all material respects in the ordinary course consistent with past
practice and (b) none of the Sold Companies, the Subsidiaries, or, to the
Seller’s knowledge, the Venture Entities, has:

 

(I)                                     INCURRED, PERMITTED OR ALLOWED ANY OF
ITS ASSETS OR PROPERTIES MATERIAL TO THE PETCOKE BUSINESS OR THE METALS
BUSINESS, AS APPLICABLE TO BE SUBJECTED TO ANY LIEN OTHER THAN A PERMITTED LIEN;

 

(II)                                  INCURRED OR CREATED ANY INDEBTEDNESS OR
OTHER OBLIGATION IN THE NATURE OF INDEBTEDNESS, OR ASSUMED OR GUARANTEED
(WHETHER BY WAY OF GUARANTEE, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE) ANY
INDEBTEDNESS OR OTHER OBLIGATION IN THE NATURE OF INDEBTEDNESS OF ANY OTHER
PERSON, IN EACH CASE IN EXCESS OF $50,000, INDIVIDUALLY OR IN THE AGGREGATE,
OTHER THAN (I) LOANS, ADVANCES, CAPITAL CONTRIBUTIONS OR INVESTMENTS BETWEEN ANY
OF THE SOLD COMPANIES OR SUBSIDIARIES AND (II) LETTERS OF CREDIT ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS AND WHICH ARE DISCLOSED IN SCHEDULE 3.8(A).

 

(III)                               SOLD, TRANSFERRED, LEASED, OR OTHERWISE
DISPOSED OF ANY ASSETS OR PROPERTIES EXCEPT (A) FOR PROPERTIES AND ASSETS WHICH
ARE IMMATERIAL OR FOR WHICH EQUIVALENT VALUE WAS RECEIVED AND, IN EITHER CASE,
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (B)
DISTRIBUTIONS OF CASH TO THE SELLER AND ITS AFFILIATES TO THE EXTENT PERMITTED
UNDER THIS AGREEMENT;

 

(IV)                              INCURRED ANY LIABILITIES OR OBLIGATIONS
MATERIAL TO THE PETCOKE BUSINESS OR THE METALS BUSINESS, AS APPLICABLE, OTHER
THAN ANY CAPITAL EXPENDITURES PERMITTED UNDER THIS AGREEMENT;

 

(V)                                 SUFFERED ANY DAMAGE, DESTRUCTION,
INTERRUPTION IN USE OR LOSS (WHETHER OR NOT COVERED BY INSURANCE) OF ANY ASSETS
OR PROPERTIES MATERIAL TO THE PETCOKE BUSINESS OR THE METALS BUSINESS, AS
APPLICABLE;

 

(VI)                              WAIVED ANY RIGHT WHICH IS MATERIAL TO THE
PETCOKE BUSINESS OR THE METALS BUSINESS, AS APPLICABLE, OR ENTERED INTO ANY
MATERIAL TRANSACTION OUTSIDE THE ORDINARY COURSE OF ITS BUSINESS;

 

20

--------------------------------------------------------------------------------


 

(VII)                           COMMITTED ANY BREACH UNDER, OR MADE ANY
AMENDMENT OR MODIFICATION TO, OR TERMINATED (PARTIALLY OR COMPLETELY) ANY
MATERIAL CONTRACT OR ANY ENVIRONMENTAL PERMIT OR LICENSE WHICH IS MATERIAL TO
THE PETCOKE BUSINESS OR THE METALS BUSINESS, AS APPLICABLE;

 

(VIII)                        MADE ANY PAYMENT, LOAN OR ADVANCE TO, OR ENTERED
INTO ANY AGREEMENT, ARRANGEMENT OR TRANSACTION WITH, ANY OF ITS PARTNERS OR
THEIR AFFILIATES, OR ANY BUSINESS OR ENTITY IN WHICH ANY OF ITS PARTNERS OR
THEIR AFFILIATES, OR ANY DIRECTORS, OFFICERS, OR EMPLOYEES OF ANY OF THE
FOREGOING HAVE EITHER A DIRECT OR INDIRECT INTEREST OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND ON TERMS AND CONDITIONS NO
LESS FAVORABLE THAN THOSE AVAILABLE IN A BONA-FIDE ARMS-LENGTH TRANSACTION WITH
A NON-AFFILIATED PERSON;

 

(IX)                                AMENDED ITS CERTIFICATE OF INCORPORATION,
BYLAWS, OR OTHER GOVERNING OR ORGANIZATIONAL DOCUMENTS;

 

(X)                                   CONSUMMATED OR ENTERED INTO ANY AGREEMENT
TO CONSUMMATE A MERGER, ACQUISITION, CONSOLIDATION OR OTHER BUSINESS COMBINATION
WITH ANY OTHER PERSON; OR

 

(XI)                                REACHED ANY UNDERSTANDING OR ENTERED INTO
ANY CONTRACT OR COMMITMENT (CONTINGENT OR OTHERWISE) TO DO OR ENGAGE IN, OR
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN, ANY OF THE FOREGOING.

 

3.7                                 Real Properties; Personal Properties;
Condition of Properties.

 


(A)                                  SCHEDULE 3.7(A) LISTS BY LOCATION ALL REAL
PROPERTY OWNED BY EACH OF THE SOLD COMPANIES AND THE SUBSIDIARIES.  WITH RESPECT
TO EACH SUCH PARCEL OF REAL PROPERTY (A “PARCEL”) LISTED ON SCHEDULE 3.7(A),
EXCEPT AS DISCLOSED ON SCHEDULE 3.7(A) AND EXCEPT WITH RESPECT TO ANY PARCEL
LOCATED IN BILLINGS, MONTANA:


 

(I)                                     THE ENTITY OWNING SUCH PARCEL HAS GOOD
AND MARKETABLE FEE SIMPLE TITLE TO SUCH PARCEL, FREE AND CLEAR OF ALL LIENS
OTHER THAN PERMITTED LIENS;

 

(II)                                  THE SELLER HAS NO KNOWLEDGE OF ANY PENDING
OR THREATENED CONDEMNATION PROCEEDINGS, LITIGATION OR ADMINISTRATIVE ACTIONS
RELATING TO ANY PARCEL;

 

(III)                               THERE ARE NO SUBLEASES, LICENSES,
CONCESSIONS OR OTHER WRITTEN AGREEMENTS GRANTING TO ANY PARTY THE RIGHT OF
ENTRY, USE OR OCCUPANCY OF ANY PORTION OF ANY PARCEL;

 

(IV)                              THERE ARE NO PARTIES (OTHER THAN ONE OR MORE
OF THE SOLD COMPANIES OR THE SUBSIDIARIES) IN POSSESSION OF ANY PARCEL, OTHER
THAN TENANTS UNDER ANY WRITTEN LEASES DISCLOSED IN SCHEDULE 3.7(A) WHO ARE IN
POSSESSION OF SPACE TO WHICH THEY ARE ENTITLED;

 

21

--------------------------------------------------------------------------------


 

(V)                                 THERE ARE NO ZONING, BUILDING, RESTRICTIVE
COVENANTS OF RECORD, OR OTHER SIMILAR LOCAL LAWS OR RESTRICTIONS WHICH MAY
REASONABLY BE EXPECTED TO MATERIALLY IMPAIR THE CURRENT USE OF ANY PARCEL; AND

 

(VI)                              THE SELLER HAS DELIVERED (OR HAS CAUSED THE
SOLD COMPANIES OR SUBSIDIARIES TO DELIVER) TO THE BUYER COPIES OF ALL SURVEYS
AND TITLE REPORTS WHICH IT (OR ANY OF THE SOLD COMPANIES OR SUBSIDIARIES) HAS IN
ITS POSSESSION WITH RESPECT TO ANY PARCEL.

 


(B)                                 SCHEDULE 3.7(B) LISTS BY LOCATION ALL REAL
PROPERTY LEASED BY THE SOLD COMPANIES AND THE SUBSIDIARIES PURSUANT TO ANY REAL
PROPERTY LEASE PROVIDING FOR ANNUAL PAYMENTS BY ANY OF THE SOLD COMPANIES OR
SUBSIDIARIES OF AN AMOUNT IN EXCESS OF $50,000 OR WHICH IS MATERIAL TO THE
BUSINESS OPERATIONS OF THE PETCOKE BUSINESS OR THE METALS BUSINESS, AS
APPLICABLE (THE “LEASES”).  WITH RESPECT TO EACH LEASE, EXCEPT AS DISCLOSED ON
SCHEDULE 3.7(B):


 

(I)                                     EACH SUCH LEASE IS PURSUANT TO A WRITTEN
LEASE WHICH HAS BEEN EXECUTED AND IS IN FULL FORCE AND EFFECT;

 

(II)                                  NONE OF THE SOLD COMPANIES OR
SUBSIDIARIES, AS APPLICABLE, WHICH IS A PARTY TO SUCH LEASE NOR, TO THE
KNOWLEDGE OF THE SELLER, ANY OTHER PARTY TO SUCH LEASE, IS IN MATERIAL BREACH OR
DEFAULT AND, TO THE KNOWLEDGE OF THE SELLER, NO EVENT HAS OCCURRED WHICH, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A BREACH OR DEFAULT OR
PERMIT ANY TERMINATION, MODIFICATION OR ACCELERATION, UNDER SUCH LEASE;

 

(III)                               NO SOLD COMPANY OR SUBSIDIARY OR, TO THE
KNOWLEDGE OF THE SELLER, NO OTHER PARTY TO ANY SUCH LEASE, HAS REPUDIATED OR
DISAVOWED ANY MATERIAL PROVISION THEREOF;

 

(IV)                              SUCH LEASE WILL CONTINUE TO BE BINDING UPON
THE PARTIES THERETO IN ACCORDANCE WITH ITS TERMS FOLLOWING THE CLOSING, EXCEPT
AS MAY RESULT FROM ACTIONS THAT MAY BE TAKEN BY THE BUYER OR ITS AFFILIATES
FOLLOWING THE CLOSING, AND EXCEPT FOR LEASES REFERRED TO IN SCHEDULE 3.4;

 

(V)                                 THERE ARE NO ZONING, BUILDING, RESTRICTIVE
COVENANTS OF RECORD, OR OTHER SIMILAR LOCAL LAWS OR RESTRICTIONS WHICH MAY
REASONABLY BE EXPECTED TO MATERIALLY IMPAIR THE CURRENT USE OF ANY REAL PROPERTY
SUBJECT TO SUCH LEASE;

 

(VI)                              EXCEPT AS DISCLOSED ON SCHEDULE 3.7(B), NONE
OF THE SELLER, THE SOLD COMPANIES OR SUBSIDIARIES HAS SUBJECTED OR CAUSED TO BE
SUBJECTED ANY LEASE TO ANY LIENS OTHER THAN PERMITTED LIENS;

 

(VII)                           NEITHER THE SELLER NOR ANY OF THE SOLD COMPANIES
OR THE SUBSIDIARIES HAS ANY KNOWLEDGE OF ANY PENDING OR THREATENED CONDEMNATION
PROCEEDINGS RELATING TO ANY REAL PROPERTY SUBJECT TO ANY LEASE;

 

(VIII)                        EXCEPT AS SET FORTH ON SCHEDULE 3.7(B) AND EXCEPT
FOR ANY RIGHT OF ENTRY GRANTED TO A LANDLORD PURSUANT TO A LEASE, THERE ARE NO
SUBLEASES, LICENSES,

 

22

--------------------------------------------------------------------------------


 

CONCESSIONS OR OTHER WRITTEN AGREEMENTS GRANTING TO ANY PARTY THE RIGHT OF
ENTRY, USE OR OCCUPANCY OF ANY PORTION OF ANY REAL PROPERTY SUBJECT TO ANY
LEASE; AND

 

(IX)                                THERE ARE NO PARTIES (OTHER THAN ONE OR MORE
OF THE SOLD COMPANIES OR THE SUBSIDIARIES) IN POSSESSION OF ANY REAL PROPERTY
SUBJECT TO ANY LEASE, OTHER THAN TENANTS UNDER ANY WRITTEN SUBLEASES DISCLOSED
IN SCHEDULE 3.7(B) WHO ARE IN POSSESSION OF SPACE WHICH THEY ARE LEGALLY
ENTITLED TO OCCUPY.

 


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.7(C) AND
EXCEPT WITH RESPECT TO ASSETS AND PROPERTY LOCATED ON THE PARCEL AT BILLINGS,
MONTANA, (I) THE SOLD COMPANIES AND THE SUBSIDIARIES OWN GOOD TITLE OR LEASE
UNDER VALID WRITTEN LEASES ALL BUILDINGS, MACHINERY, EQUIPMENT AND OTHER
TANGIBLE AND INTANGIBLE ASSETS NECESSARY FOR THE CONDUCT OF THEIR BUSINESSES AS
PRESENTLY CONDUCTED FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS AND
(II) THE BUILDINGS, FIXTURES AND EQUIPMENT AND OTHER ASSETS AND PROPERTIES OWNED
OR LEASED BY THE SOLD COMPANIES, AND THE SUBSIDIARIES (AND, TO THE SELLER’S
KNOWLEDGE, ALL VENTURE ENTITIES) REASONABLY NECESSARY FOR THE CONDUCT OF THEIR
BUSINESS AS PRESENTLY CONDUCTED ARE IN SUFFICIENT OPERATING CONDITION AND REPAIR
TO PERMIT THEIR USE IN THE CONTINUING OPERATIONS OF THE SOLD COMPANIES, THE
SUBSIDIARIES AND THE VENTURE ENTITIES AS SUCH OPERATIONS ARE PRESENTLY
CONDUCTED, SUBJECT TO NORMAL WEAR AND TEAR.


 

3.8                                 Contracts.

 


(A)                                  EXCEPT AS SET FORTH ON ANY SCHEDULE TO THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE SCHEDULES RELATED TO THIS SECTION
3.8(A) AND FOR AGREEMENTS AND ARRANGEMENTS WITH RESPECT TO THE MATTERS REFERRED
TO IN SECTION 3.13, NONE OF THE SOLD COMPANIES, OR THE SUBSIDIARIES IS A PARTY
TO OR BOUND BY, NOR ARE ANY OF THEIR ASSETS AFFECTED BY ANY:


 

(I)                                     AGREEMENT OR INDENTURE RELATING TO THE
BORROWING OF MONEY OR TO THE MORTGAGING OR PLEDGING OF ANY OF ITS ASSETS IN
EXCESS OF $100,000;

 

(II)                                  AGREEMENT WITH RESPECT TO THE LENDING OR
INVESTING OF FUNDS IN EXCESS OF $100,000;

 

(III)                               GUARANTY OF ANY OBLIGATION FOR BORROWED
MONEY OR OTHERWISE IN EXCESS OF $100,000, OTHER THAN ENDORSEMENTS MADE FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS;

 

(IV)                              OUTSTANDING LETTERS OF CREDIT, GUARANTEES,
PAYMENT, PERFORMANCE, BID OR COMPLETION BONDS, SWAPS, DERIVATIVES, SURETY OR
INDEMNIFICATION AGREEMENTS OR OTHER REIMBURSEMENT OBLIGATIONS, EXCEPT FOR
IMMATERIAL INDEMNITY AND REIMBURSEMENT OBLIGATIONS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS OR FOR INDEMNITIES OR OTHER REIMBURSEMENT OBLIGATIONS
INCLUDED IN OTHER MATERIAL CONTRACTS;

 

(V)                                 AGENCY, REPRESENTATION, DISTRIBUTION OR
FRANCHISE AGREEMENTS THAT CANNOT BE CANCELED OR TERMINATED BY THE SOLD COMPANIES
OR SUBSIDIARIES WHICH ARE A PARTY THERETO WITHOUT PAYMENT OR PENALTY UPON NOTICE
OF SIXTY (60) DAYS OR LESS;

 

23

--------------------------------------------------------------------------------


 

(VI)                              SUPPLY OR SALES AGREEMENT PURSUANT TO WHICH
ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES MAKES PURCHASES AND SALES OF
INVENTORY THAT CANNOT BE CANCELED OR TERMINATED WITHOUT PAYMENT OR PENALTY UPON
NOTICE OF SIXTY (60) DAYS OR LESS;

 

(VII)                           CONTRACT WHICH PROHIBITS OR RESTRICTS ANY OF THE
SOLD COMPANIES OR SUBSIDIARIES FROM ENGAGING IN THE BUSINESS CURRENTLY CONDUCTED
BY IT AFTER THE DATE OF THIS AGREEMENT IN ANY GEOGRAPHIC REGION OR WITH ANY
PERSON;

 

(VIII)                        CONTRACT, UNDERSTANDING OR OTHER AGREEMENT FOR
TRANSPORTATION SERVICES TO BE PROVIDED TO ANY OF THE SOLD COMPANIES OR
SUBSIDIARIES THAT EXTENDS BEYOND THREE MONTHS OR REQUIRES PAYMENTS IN EXCESS OF
$250,000; OR

 

(IX)                                ANY OTHER CONTRACT NOT DESCRIBED ABOVE
(INCLUDING ANY LEASE) WHICH INVOLVES THE PAYMENT OF $250,000 OR MORE IN ANY
12-MONTH PERIOD.

 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.8(B), (I)
EACH CONTRACT OR COMMITMENT LISTED ON SCHEDULE 3.8(A) WHICH PROVIDES FOR PAYMENT
TO OR BY THE COUNTERPARTY THEREUNDER IN EXCESS OF $1,000,000 (THE “MATERIAL
CONTRACTS”) IS VALID, BINDING AND ENFORCEABLE AGAINST THE SOLD COMPANY OR
SUBSIDIARY WHICH IS A PARTY TO SUCH MATERIAL CONTRACT AND, TO THE KNOWLEDGE OF
THE SELLER, AGAINST EACH OTHER PARTY THERETO; (II) EACH OF THE SOLD COMPANIES
AND THE SUBSIDIARIES HAS PERFORMED ALL MATERIAL OBLIGATIONS UNDER THE MATERIAL
CONTRACTS REQUIRED TO BE PERFORMED BY IT (AND THERE HAS OCCURRED NO EVENT OR
CIRCUMSTANCE WHICH, WITH THE GIVING OF NOTICE, THE PASSAGE OF TIME, OR BOTH,
WOULD CONSTITUTE A BREACH OR DEFAULT BY ANY SUCH PERSON THEREUNDER OR AN EVENT
OF ACCELERATION OR TERMINATION) AND NONE OF THE SOLD COMPANIES OR SUBSIDIARIES
HAS RECEIVED ANY WRITTEN NOTICE OF ANY CLAIM OF BREACH OR DEFAULT OR ANY
ACCELERATION OR TERMINATION UNDER ANY MATERIAL CONTRACT; AND (III) THE SELLER
HAS NO KNOWLEDGE OF ANY ACCELERATION, TERMINATION, BREACH OR ANTICIPATED BREACH
OF ANY MATERIAL TERM OR CONDITION BY ANY OTHER PARTY TO ANY MATERIAL CONTRACT.


 


(C)                                  SCHEDULE 3.8(B) SETS FORTH ALL MATERIAL
DISPUTES OR DISAGREEMENTS IN INTERPRETATION EXISTING, TO THE KNOWLEDGE OF THE
SELLER, UNDER ANY MATERIAL CONTRACT.


 

3.9                                 Legal Proceedings.  Except as set forth on
Schedule 3.9:

 


(A)                                  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS OR
ORDERS (“ACTIONS”) PENDING OR AFFECTING OR, TO THE KNOWLEDGE OF THE SELLER,
THREATENED AGAINST ANY OF THE SOLD COMPANIES, THE SUBSIDIARIES OR, TO THE
SELLER’S KNOWLEDGE, THE VENTURE ENTITIES OR ANY OF THEIR MATERIAL ASSETS AT LAW
OR IN EQUITY BEFORE ANY INTERNATIONAL TRIBUNAL OR ARBITRATION FORUM OR ANY
FEDERAL, STATE, MUNICIPAL, LOCAL, FOREIGN, PROVINCIAL OR OTHER GOVERNMENTAL
DEPARTMENT, COMMISSION OR OTHER ADMINISTRATIVE AUTHORITY, BOARD, BUREAU, AGENCY,
COURT OR INSTRUMENTALITY, DOMESTIC OR FOREIGN (“GOVERNMENTAL AUTHORITY”);


 


(B)                                 NONE OF THE SOLD COMPANIES OR SUBSIDIARIES
OR, TO THE SELLER’S KNOWLEDGE, THE VENTURE ENTITIES IS SUBJECT TO ANY ORDER,
WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY AFFECTING ANY
MATERIAL ASSETS OR A MATERIAL PORTION OF ITS BUSINESS;


 


(C)                                  THERE ARE NO ACTIONS PENDING OR, TO THE
KNOWLEDGE OF THE SELLER, THREATENED AGAINST OR AFFECTING THE SELLER OR ANY OF
ITS AFFILIATES (OR ANY OF THEIR MATERIAL ASSETS) AT LAW OR IN

 

24

--------------------------------------------------------------------------------


 

equity by any Governmental Authority, and neither the Seller nor any of its
affiliates is, to its knowledge, subject to any order, writ, injunction,
judgment or decree of any Governmental Authority which, in each case, would or
seeks to enjoin, rescind, or materially delay the transactions contemplated by
this Agreement or otherwise hinder the Seller from timely complying with the
terms and provisions of this Agreement; and


 


(D)                                 ALL ACTIONS HAVE BEEN REPORTED TO THE
APPROPRIATE INSURER (IF ANY) UNDER AND IN ACCORDANCE WITH APPLICABLE INSURANCE
POLICIES OF THE SOLD COMPANIES AND SUBSIDIARIES; AND


 


(E)                                  THE SELLER HAS AFFORDED THE BUYER AND ITS
COUNSEL ACCESS TO FILES AND RECORDS WITHIN ITS CONTROL (EXCEPT AS MAY BE LIMITED
BY APPLICABLE ATTORNEY-CLIENT AND ATTORNEY WORK PRODUCT PRIVILEGES) PERTAINING
TO EACH ACTION AND HAS DISCLOSED TO THE BUYER AND ITS COUNSEL ALL NON-PRIVILEGED
WRITTEN INFORMATION WHICH IT MAY HAVE REGARDING EACH ACTION.


 

3.10                           Intangible Property Rights.

 


(A)                                  EXCEPT AS SET FORTH IN SCHEDULE 3.10(A),
(I) THE SOLD COMPANIES, AND THE SUBSIDIARIES OWN, ARE LICENSED OR HAVE THE RIGHT
TO USE THE PATENT RIGHTS DESCRIBED IN SCHEDULE 3.10(A) FREE AND CLEAR OF ALL
LIENS; (II) THERE ARE NO PENDING ACTIONS OR PROCEEDINGS CHALLENGING THE VALIDITY
OR OWNERSHIP OF SUCH PATENT RIGHTS OR THE SOLD COMPANIES’ OR SUBSIDIARIES’ RIGHT
TO USE SUCH PATENT RIGHTS; (III) THE PATENT RIGHTS DESCRIBED IN SCHEDULE 3.10(A)
CONSTITUTE THE MATERIAL PATENT RIGHTS OWNED, LICENSED OR USED BY THE SOLD
COMPANIES AND THE SUBSIDIARIES IN CONNECTION WITH THE OPERATION OF THE BUSINESS
OF THE SOLD COMPANIES AND THE SUBSIDIARIES; (IV) TO THE KNOWLEDGE OF THE SELLER,
THE ISSUED PATENTS UNDER SUCH PATENT RIGHTS ARE VALID AND SUBSISTING AND NONE OF
SAID PATENTS IS NOW BEING INFRINGED BY OTHERS; (V) THERE ARE NO WRITTEN LICENSES
OR SUBLICENSE AGREEMENTS NOW IN EFFECT REGARDING THE SOLD COMPANIES’ OR
SUBSIDIARIES’ USE OF SUCH PATENT RIGHTS; AND (VI) NONE OF THE SOLD COMPANIES OR
SUBSIDIARIES IS INFRINGING ANY U.S. OR FOREIGN PATENT OWNED BY THIRD PARTIES IN
THE CURRENT OPERATION OF ITS BUSINESS.


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.10(B), (I)
THE SOLD COMPANIES AND SUBSIDIARIES OWN, ARE LICENSED OR HAVE THE RIGHT TO USE
THE TRADEMARKS AND ANY TRADE DRESS ASSOCIATED THEREWITH AS SET FORTH IN SCHEDULE
3.10(B) FREE AND CLEAR OF ALL LIENS; (II) TO THE KNOWLEDGE OF THE SELLER, ALL
REGISTRATIONS FOR SUCH TRADEMARKS AND TRADE DRESS ARE VALID AND SUBSISTING; AND
(III) NO ACTION OR PROCEEDING BY THIRD PARTIES WITH REGARD TO THE USE BY ANY OF
THE SOLD COMPANIES OR THE SUBSIDIARIES OF ANY OF SUCH TRADEMARKS AND TRADE DRESS
IS PENDING OR HAS BEEN MADE OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED AND,
TO THE KNOWLEDGE OF THE SELLER, NONE OF THE TRADEMARKS LISTED ON SCHEDULE
3.10(B) IS BEING INFRINGED BY OTHERS.


 


(C)                                  EXCEPT AS SET FORTH IN SCHEDULE 3.10(C),
THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED ACTIONS BY
OR AGAINST ANY OF THE SOLD COMPANIES OR SUBSIDIARIES WITH RESPECT TO ANY
COPYRIGHT RIGHTS OR THEIR USE THEREOF BY ANY PERSON.


 

3.11                           Insurance.  Except as disclosed in Schedule 3.11:

 


(A)                                  THE SOLD COMPANIES AND THE SUBSIDIARIES
HAVE IN FORCE (OR THE SELLER HAS IN FORCE ON BEHALF OF SUCH ENTITIES) POLICIES
OF INSURANCE WITH REPUTABLE INSURANCE COMPANIES OR


 

25

--------------------------------------------------------------------------------


 

associations in amounts and with retentions and deductibles and covering such
risks (on a claims made or occurrence basis, as set forth in Schedule 3.11(a))
as are in accordance with reasonable business practices and such policies (or
policies of insurance of substantially the same character and coverage) shall
continue in full force and effect to the Closing Date and all premiums relating
thereto have been (or will be) paid or accrued as current liabilities in the
consolidated books and records of the Sold Companies and Subsidiaries prior to
the Closing.  None of the Sold Companies or Subsidiaries has received any notice
of cancellation of any insurance policy maintained in favor of the Sold
Companies or Subsidiaries or has been denied insurance coverage.  Schedule
3.11(a) sets forth all current insurance policies and coverages for the Sold
Companies and the Subsidiaries.


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.11(B),
NONE OF THE SOLD COMPANIES OR SUBSIDIARIES HAS (I) BREACHED OR OTHERWISE FAILED
TO PERFORM IN ANY RESPECT ANY MATERIAL OBLIGATION UNDER ANY OF THE INSURANCE
POLICIES SET FORTH IN SCHEDULE 3.11(A); OR (II) RECEIVED ANY WRITTEN NOTICE FROM
ANY INSURER WITH RESPECT TO ANY SUCH BREACH OR FAILURE.


 


(C)                                  SCHEDULE 3.11(C) SETS FORTH ALL MATERIAL
OUTSTANDING CLAIMS MADE UNDER EACH INSURANCE POLICY SET FORTH IN SCHEDULE
3.11(A).  EXCEPT AS SET FORTH IN SCHEDULE 3.11(C), NO DENIAL OR NOTICE OF ANY
RESERVATION OF RIGHTS HAS BEEN RECEIVED FROM ANY INSURER REGARDING ANY SUCH
MATERIAL CLAIM AND NONE OF THE AGGREGATE LIMITS UNDER ANY OF THE INSURANCE
POLICIES SET FORTH IN SCHEDULE 3.11(A) HAVE BEEN EXHAUSTED BY THE PAYMENT OF ANY
CLAIMS THEREUNDER OR OTHERWISE.


 


(D)                                 NONE OF THE SOLD COMPANIES OR SUBSIDIARIES
HAVE FAILED TO NOTIFY OR REPORT TO THE APPROPRIATE INSURER UNDER AND IN
ACCORDANCE WITH ANY POLICIES OF INSURANCE APPLICABLE TO SUCH ENTITIES ANY LOSS,
LIABILITY, DAMAGE, CLAIM OR OTHER OCCURRENCE WHICH IT HAS SUFFERED OR MAY SUFFER
AND WHICH MAY BE COVERED THEREUNDER, EXCEPT WHERE THE FAILURE TO SO REPORT OR
NOTIFY WOULD NOT ADVERSELY EFFECT ANY OF THE SOLD COMPANIES’ OR SUBSIDIARIES’
RIGHTS UNDER SUCH INSURANCE POLICY.


 

3.12                           Tax Matters.

 


(A)                                  CERTAIN DEFINED TERMS.  FOR PURPOSES OF
THIS AGREEMENT, THE FOLLOWING DEFINITIONS SHALL APPLY:


 

(I)                                     “CODE“ MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.

 

(II)                                  “TAX”“ AND “TAXES” MEANS ALL TAXES,
CHARGES, FEES, LEVIES, OR OTHER ASSESSMENTS, INCLUDING, WITHOUT LIMITATION,
INCOME, PROFITS, GAINS, GROSS RECEIPTS, NET WORTH, PREMIUM, VALUE ADDED, AD
VALOREM, EXCISE, REAL AND PERSONAL PROPERTY, SALES, USE, STAMP, TRANSFER,
LICENSE, PAYROLL, FRANCHISE, SOCIAL SECURITY, UNEMPLOYMENT AND WITHHOLDING
TAXES, TOGETHER WITH ANY INTEREST, PENALTIES AND ADDITIONS THERETO IMPOSED OR
REQUIRED TO BE WITHHELD BY ANY GOVERNMENTAL AUTHORITY.

 

(III)                               “TAX RETURN” MEANS ANY REPORT, RETURN,
ELECTION, ESTIMATE, DECLARATION, INFORMATION STATEMENT AND OTHER FORMS AND
DOCUMENTS (INCLUDING ALL SCHEDULES, EXHIBITS AND OTHER ATTACHMENTS THERETO OR
AMENDMENTS THEREOF) RELATING TO, AND REQUIRED TO BE FILED WITH ANY GOVERNMENTAL
AUTHORITY IN CONNECTION WITH, ANY TAXES.

 

26

--------------------------------------------------------------------------------


 


(B)                                 TAX RETURNS FILED AND TAXES PAID.  EXCEPT AS
PROVIDED ON SCHEDULE 3.12(B), (I) ALL TAX RETURNS REQUIRED TO BE FILED BY OR ON
BEHALF OF THE SOLD COMPANIES AND THE SUBSIDIARIES HAVE BEEN DULY FILED ON A
TIMELY BASIS AND ALL SUCH TAX RETURNS ARE ACCURATE AND COMPLETE IN ALL MATERIAL
RESPECTS, (II) ALL TAXES DUE (WHETHER OR NOT SHOWN TO BE DUE AND PAYABLE ON SUCH
TAX RETURNS) HAVE BEEN PAID IN FULL ON A TIMELY BASIS OR ADEQUATE RESERVES HAVE
BEEN ESTABLISHED WITH RESPECT TO SUCH TAXES, (III) EACH OF THE SOLD COMPANIES
AND THE SUBSIDIARIES HAS WITHHELD AND PAID OVER ALL TAXES REQUIRED TO HAVE BEEN
WITHHELD AND PAID OVER, AND COMPLIED WITH ALL INFORMATION REPORTING
REQUIREMENTS, IN CONNECTION WITH AMOUNTS PAID OR OWING TO ANY EMPLOYEE,
CREDITOR, INDEPENDENT CONTRACTOR OR OTHER THIRD PARTY FOR ALL PERIODS FOR WHICH
THE STATUTE OF LIMITATIONS HAS NOT EXPIRED AND (IV) THERE ARE NO LIENS ON ANY OF
THE ASSETS OF ANY OF THE SOLD COMPANIES AND THE SUBSIDIARIES WITH RESPECT TO
TAXES, OTHER THAN LIENS FOR TAXES NOT YET DUE AND PAYABLE OR FOR TAXES THAT THE
SOLD COMPANIES, OR THE SUBSIDIARIES ARE CONTESTING IN GOOD FAITH THROUGH
APPROPRIATE PROCEEDINGS AND FOR WHICH APPROPRIATE RESERVES HAVE BEEN
ESTABLISHED.


 


(C)                                  DEFICIENCIES; AUDITS; STATUTES OF
LIMITATIONS.  EXCEPT AS SET FORTH ON SCHEDULE 3.12(C): (I) THERE IS NO AUDIT BY
A GOVERNMENTAL AUTHORITY OR TAXING AUTHORITY IN PROCESS OR PENDING WITH RESPECT
TO ANY TAX OWED OR ALLEGED TO BE OWED BY ANY OF THE SOLD COMPANIES, THE VENTURE
ENTITIES AND THE SUBSIDIARIES; (II) NO DEFICIENCIES EXIST OR HAVE BEEN ASSERTED
IN WRITING WITH RESPECT TO ANY TAXES OF THE SOLD COMPANIES, THE VENTURE ENTITIES
AND THE SUBSIDIARIES AND NONE OF THE SOLD COMPANIES, THE VENTURE ENTITIES OR THE
SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE THAT IT HAS NOT FILED A TAX RETURN OR
PAID TAXES REQUIRED TO BE FILED OR PAID BY IT, (III) NO WAIVER OR EXTENSION OF
ANY STATUTE OF LIMITATIONS IS IN EFFECT WITH RESPECT TO ANY TAXES OF THE SOLD
COMPANIES, OR THE SUBSIDIARIES, AND (IV) NO ACTION IS NOW PENDING (OR TO THE
SELLER’S KNOWLEDGE, HAS BEEN THREATENED IN WRITING) AGAINST ANY OF THE SOLD
COMPANIES OR THE SUBSIDIARIES IN RESPECT OF ANY TAX.


 


(D)                                 TAX SHARING.  EXCEPT AS SET FORTH ON
SCHEDULE 3.12(D), SINCE OCTOBER 16, 1997, NONE OF THE SOLD COMPANIES OR THE
SUBSIDIARIES IS OR HAS BEEN A PARTY TO ANY TAX SHARING OR ALLOCATION AGREEMENT
OR HAS ASSUMED THE LIABILITY FOR TAXES OF ANY OTHER PERSON UNDER ANY CONTRACT OR
OTHER ARRANGEMENT.


 


(E)                                  OTHER PERSONS.  NEITHER ANY OF THE SOLD
COMPANIES NOR THE SUBSIDIARIES (I) IS CURRENTLY OR HAS EVER BEEN A MEMBER OF AN
AFFILIATED GROUP (OTHER THAN A GROUP THE COMMON PARENT OF WHICH IS THE SELLER,
THE SOLD COMPANIES OR ANY SUBSIDIARY) FILING A CONSOLIDATED FEDERAL INCOME TAX
RETURN OR (II) HAS ANY LIABILITY FOR THE TAXES OF ANY PERSON OTHER THAN THE
SELLER, THE SOLD COMPANIES OR ANY OF THE SUBSIDIARIES UNDER TREASURY REGULATIONS
SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN LAW).


 


(F)                                    OTHER TAX MATTERS.  SINCE OCTOBER 16,
1997, NONE OF THE SOLD COMPANIES OR THE SUBSIDIARIES HAS ENTERED INTO A CLOSING
AGREEMENT PURSUANT TO SECTION 7121 OF THE CODE.


 


(G)                                 ACCOUNTING CHANGES.  THERE ARE NO
OUTSTANDING ADJUSTMENTS FOR TAX PURPOSES APPLICABLE TO ANY OF THE SOLD COMPANIES
OR THE SUBSIDIARIES AS A RESULT OF CHANGES IN METHODS OF ACCOUNTING


 


(H)                                 TAX SHELTERS.  TO THE SELLER’S TAX
KNOWLEDGE, NONE OF THE SELLER, THE SOLD COMPANIES, THE SUBSIDIARIES OR THE
VENTURE ENTITIES HAS PARTICIPATED DIRECTLY OR INDIRECTLY IN ANY


 

27

--------------------------------------------------------------------------------


 

transaction involving any of Sold Companies, the Subsidiaries or the Venture
Entities that (i) would constitute a “reportable transaction” as defined in
Treas. Reg. 1.6011-4(b) (excluding, however, any “reportable transaction”
described solely in Treas. Reg. 1.6011-4(b)(3) unless any participant in such
transaction was provided with a tax opinion letter (from a promoter, law firm or
accounting firm) describing the tax consequences of such transaction), or (ii)
that is a “tax shelter” within the meaning of Code Section 6662(d)(2)(C)(iii). 
To the knowledge of the Seller, none of the Seller, the Sold Companies, the
Subsidiaries and the Venture Entities has participated directly or indirectly in
any transaction involving any of Sold Companies, the Subsidiaries, or the
Venture Entities that (i) to the knowledge of the Seller, would constitute a
“reportable transaction” as defined in Treas. Reg. 1.6011-4(b) (excluding,
however, any “reportable transaction” described solely in Treas. Reg.
1.6011-4(b)(3) unless any participant in such transaction was provided with a
tax opinion letter (from a promoter, law firm or accounting firm) describing the
tax consequences of such transaction) or (ii) is a “tax shelter” within the
meaning of Code Section 6662(d)(2)(C)(iii).


 

3.13                           Labor Matters; Employee Benefit Plans.

 


(A)                                  LABOR CONTROVERSIES.  EXCEPT AS DESCRIBED
ON SCHEDULE 3.13(A), (I) THE SOLD COMPANIES AND THE SUBSIDIARIES ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS RESPECTING OR
PERTAINING TO EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF
EMPLOYMENT AND WAGES AND HOURS (INCLUDING WITHOUT LIMITATION, EQUAL EMPLOYMENT
OPPORTUNITIES AND DISCRIMINATION), (II) THERE IS NO UNFAIR LABOR PRACTICE
COMPLAINT OR GRIEVANCE PENDING, OR TO THE SELLER’S KNOWLEDGE THREATENED, AGAINST
ANY OF THE SOLD COMPANIES OR SUBSIDIARIES BEFORE THE NATIONAL LABOR RELATIONS
BOARD OR BEFORE ANY SIMILAR GOVERNMENTAL AUTHORITY IN ANY OTHER JURISDICTION,
(III) THERE IS NO LABOR STRIKE, DISPUTE, GRIEVANCE, SLOWDOWN OR STOPPAGE OR ANY
UNION ORGANIZATIONAL EFFORT ACTUALLY PENDING OR THREATENED AGAINST OR AFFECTING
ANY OF THE SOLD COMPANIES OR SUBSIDIARIES, (IV) WITHIN THE PAST THREE YEARS,
NONE OF THE SOLD COMPANIES OR SUBSIDIARIES HAS EXPERIENCED ANY STRIKE OR WORK
STOPPAGE AND (V) NONE OF THE SOLD COMPANIES OR SUBSIDIARIES IS A PARTY TO, OR
SUBJECT TO, A COLLECTIVE BARGAINING AGREEMENT WITH ANY LABOR UNION OR OTHER
PERSON, AND NO COLLECTIVE BARGAINING AGREEMENT RELATING TO ANY OF THE EMPLOYEES
OF ANY OF THE SOLD COMPANIES OR SUBSIDIARIES, IS CURRENTLY BEING NEGOTIATED.


 


(B)                                 EMPLOYEE BENEFIT PLANS.  EXCEPT AS SET FORTH
IN SCHEDULE 3.13(B):


 

(I)                                     SCHEDULE 3.13(B), PARTS I AND II, SETS
FORTH A COMPLETE LIST OF EACH MATERIAL “EMPLOYEE BENEFIT PLAN” (WITHIN THE
MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”)), ALL MATERIAL SEVERANCE, CHANGE IN CONTROL, EMPLOYMENT OR
CONSULTING PLANS, PROGRAMS OR AGREEMENTS, AND ALL MATERIAL VACATION, FRINGE
BENEFIT, INCENTIVE, DEFERRED COMPENSATION, BONUS, RETIREMENT, PENSION,
INDIVIDUAL ANNUITY POLICIES (OTHER THAN ANY INVESTMENT HELD IN CONNECTION WITH
ANOTHER BENEFIT PLAN), EMPLOYEE INSURANCE PROGRAMS, STOCK OPTION, STOCK
PURCHASE, AND RESTRICTED STOCK PLANS, PROGRAMS OR POLICIES, (WHETHER FOREIGN OR
DOMESTIC, FORMAL OR INFORMAL, WRITTEN OR, TO THE KNOWLEDGE OF THE SELLER, ORAL),
OTHER THAN THOSE REQUIRED TO BE PROVIDED UNDER FOREIGN LAW OR BY A FOREIGN
GOVERNMENTAL AUTHORITY, WHICH ARE SPONSORED OR MAINTAINED BY OR ON BEHALF OF, OR
REQUIRED TO BE CONTRIBUTED TO OR ARE CONTRIBUTED TO BY, THE SELLER OR ANY OF THE
SOLD COMPANIES OR SUBSIDIARIES, AND UNDER WHICH ANY DIRECTOR, OFFICER, EMPLOYEE,
FORMER EMPLOYEE, INDEPENDENT CONTRACTOR OR CONSULTANT OF ANY OF THE

 

28

--------------------------------------------------------------------------------


 

Sold Companies or Subsidiaries participates or receives benefits or is entitled
to participate or receive benefits now or in the future (collectively, the
“Benefit Plans”).  The Seller has delivered or made available (or has caused the
Sold Companies and Subsidiaries to deliver or make available) to the Buyer
copies of all Benefit Plans and any related trust documents and summary plan
descriptions set forth in Part I of Schedule 3.13(b).

 

(II)                                  THE BENEFIT PLANS (INCLUDING ANY RELATED
TRUST DOCUMENTS AND SUMMARY PLAN DESCRIPTIONS) ARE IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF ERISA AND ALL OTHER APPLICABLE
LAWS, ORDERS, RULES, DECREES AND REGULATIONS (FOREIGN AND DOMESTIC) AND HAVE
BEEN ADMINISTERED AND OPERATED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THEIR
TERMS AND SUCH LAWS, ORDERS, RULES, DECREES AND REGULATIONS.  ALL CONTRIBUTIONS
REQUIRED TO BE MADE UNDER THE TERMS OF THE BENEFIT PLANS AND APPLICABLE LAW WITH
RESPECT TO THE CURRENT AND ANY PRIOR BENEFIT PLAN YEAR HAVE BEEN TIMELY MADE IN
THE AMOUNTS SO REQUIRED, AND ALL BENEFITS AND CURRENT INSURANCE PREMIUMS
REQUIRED TO BE PAID UNDER THE TERMS OF THE BENEFIT PLANS AND APPLICABLE LAW HAVE
BEEN PAID WHEN DUE IN THE PROPER AMOUNTS, INCLUDING WITHOUT LIMITATION ANY
BENEFITS OR PREMIUMS TO THE PBGC OR OTHERWISE UNDER THE TERMS OF THE BENEFIT
PLANS.  EACH BENEFIT PLAN THAT IS INTENDED TO BE QUALIFIED WITHIN THE MEANING OF
SECTION 401 OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE
IRS AS TO ITS QUALIFICATION AND, TO THE TAX-EXEMPT STATUS UNDER SECTION 501(A)
OF THE CODE OF ITS TRUST, AND ANY PROPOSED AMENDMENTS TO SUCH BENEFITS PLAN ON
WHICH ANY SUCH FAVORABLE DETERMINATION LETTERS WERE CONDITIONED HAVE BEEN TIMELY
ADOPTED BY EACH SUCH BENEFIT PLAN’S SPONSOR, AND, TO THE KNOWLEDGE OF THE
SELLER, NO EVENT OR CIRCUMSTANCE (INCLUDING WITHOUT LIMITATION ANY FAILURE TO
PAY BENEFITS) HAS OCCURRED THAT REASONABLY COULD BE EXPECTED TO ADVERSELY AFFECT
SUCH BENEFIT PLAN’S QUALIFICATION OR A TRUST’S TAX-EXEMPT STATUS.

 

(III)                               EXCEPT AS A RESULT OF, OR IN CONNECTION
WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN, SINCE THE
EFFECTIVE DATE OF THE LAST APPLICABLE FORM 5500 FILED WITH RESPECT TO ANY
BENEFIT PLAN, THERE HAS BEEN NO “REPORTABLE EVENT” (AS DEFINED IN SECTION
4043(C) OF ERISA) FOR WHICH THE 30-DAY REPORTING REQUIREMENT IS APPLICABLE AND
HAS NOT BEEN WAIVED THAT REASONABLY COULD BE EXPECTED TO RESULT IN MATERIAL
LIABILITY TO SUCH BENEFIT PLAN OR TO THE PETCOKE BUSINESS OR THE METALS
BUSINESS, AS APPLICABLE.

 

(IV)                              NO “ACCUMULATED FUNDING DEFICIENCY” (AS
DEFINED IN SECTION 302 OF ERISA), WHETHER OR NOT WAIVED BY THE IRS, HAS OCCURRED
WITH RESPECT TO ANY BENEFIT PLAN SUBJECT TO SECTION 412 OF THE CODE OR PART 3 OF
TITLE I(B) OF ERISA WITHIN THE LAST SIX YEARS.

 

(V)                                 NO WITHDRAWALS HAVE OCCURRED SO AS TO CAUSE
ANY BENEFIT PLAN (OR THE PETCOKE BUSINESS OR THE METALS BUSINESS, AS APPLICABLE)
TO BECOME SUBJECT TO MATERIAL LIABILITY UNDER THE PROVISIONS OF SECTION 4063 OF
ERISA, NOR HAS ANY SOLD COMPANY OR ANY OF ITS AFFILIATES (AS DETERMINED UNDER
SECTIONS 414(B), (C), (M) OR (O) OF THE CODE (“ERISA AFFILIATE”)) CEASED MAKING
ANY CONTRIBUTIONS TO ANY BENEFIT PLAN TO WHICH EITHER ANY SOLD COMPANY OR ERISA
AFFILIATE MADE CONTRIBUTIONS DURING THE SIX YEARS PRIOR TO

 

29

--------------------------------------------------------------------------------


 

THE DATE HEREOF, WHICH WOULD MAKE IT SUBJECT TO MATERIAL LIABILITY UNDER SECTION
4064 OF ERISA.

 

(VI)                              NEITHER THE SELLER, OR ANY SOLD COMPANY OR
SUBSIDIARY NOR, TO THE KNOWLEDGE OF THE SELLER, ANY OTHER PERSON HAS ENGAGED IN
A PROHIBITED TRANSACTION (AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF
THE CODE) WHICH WOULD SUBJECT ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES TO
ANY TAXES, PENALTIES OR OTHER LIABILITIES UNDER ERISA OR THE CODE WITH RESPECT
TO ANY OF THE BENEFIT PLANS, WHICH TAXES, PENALTIES OR LIABILITIES WOULD HAVE A
MATERIAL ADVERSE EFFECT ON ANY OF THE BENEFIT PLANS OR RESULT IN ANY MATERIAL
LIABILITY FOR THE PETCOKE BUSINESS OR THE METALS BUSINESS, AS APPLICABLE.

 

(VII)                           (A) THERE ARE NO ACTIONS PENDING (OR, TO THE
KNOWLEDGE OF THE SELLER, THREATENED) BY OR BEFORE ANY GOVERNMENTAL AGENCY
(INCLUDING ANY ACTIONS BROUGHT BY ANY BENEFIT PLAN PARTICIPANT OR BENEFICIARY)
WITH REGARD TO ANY OF THE BENEFIT PLANS OR ANY OF THE ASSETS HELD THEREUNDER, OR
TO ANY OF THE OBLIGATIONS OF THE SELLER OR ANY SOLD COMPANY OR SUBSIDIARY
REGARDING ANY BENEFIT PLAN AND (B) TO THE KNOWLEDGE OF THE SELLER, NO EVENT HAS
OCCURRED AND NO CONDITION EXISTS THAT, IN EACH CASE OF (A) AND (B), WOULD
REASONABLY BE EXPECTED TO SUBJECT ANY SOLD COMPANY OR SUBSIDIARY, EITHER
DIRECTLY OR THROUGH ITS ERISA AFFILIATES, TO ANY TAX, LIEN, FINE, PENALTY OR
OTHER LIABILITY OR OBLIGATION UNDER ERISA, THE CODE OR ANY OTHER APPLICABLE
LAWS, RULES OR REGULATIONS (FOREIGN OR DOMESTIC) (INCLUDING, WITHOUT LIMITATION,
AS A RESULT OF ANY VOLUNTARY OR INVOLUNTARY TERMINATION OR PARTIAL TERMINATION
OF ANY BENEFIT PLAN SUBJECT TO TITLE IV OF ERISA), WHICH TAX, FINE, LIEN,
PENALTY OR LIABILITY WOULD HAVE A MATERIAL ADVERSE EFFECT ON ANY BENEFIT PLAN OR
RESULT IN ANY MATERIAL LIABILITY FOR THE PETCOKE BUSINESS OR THE METALS
BUSINESS, AS APPLICABLE.

 

(VIII)                        NONE OF THE BENEFIT PLANS IS A “MULTIEMPLOYER
PLAN” (AS DEFINED IN SECTION 3(37) OF ERISA) AND NEITHER ANY OF THE SOLD
COMPANIES NOR ANY ERISA AFFILIATE SPONSORS, MAINTAINS OR HAS ANY LIABILITY OR
OBLIGATION IN RESPECT OF ANY SUCH MULTIEMPLOYER PLAN.

 

(IX)                                THE EXECUTION OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, WILL NOT (EITHER ALONE OR
UPON THE OCCURRENCE OF ANY ADDITIONAL OR SUBSEQUENT EVENTS) CONSTITUTE AN EVENT
UNDER ANY BENEFIT PLAN THAT MAY RESULT IN ANY ENTITLEMENT TO PAYMENT (WHETHER OF
SEVERANCE PAY OR OTHERWISE AND WHETHER OR NOT SUCH PAYMENT WOULD CONSTITUTE A
PARACHUTE PAYMENT AS DEFINED IN SECTION 280G OF THE CODE), ACCELERATION,
FORGIVENESS OF INDEBTEDNESS, VESTING, DISTRIBUTION, INCREASE IN BENEFITS OR
OBLIGATION OF ANY SOLD COMPANY OR SUBSIDIARY TO FUND BENEFITS UNDER ANY BENEFIT
PLAN.

 

(X)                                   THERE ARE NO OUTSTANDING LIABILITIES OR
OBLIGATIONS OF THE SELLER, THE SOLD COMPANIES OR THE SUBSIDIARIES WITH RESPECT
TO ANY OF THE BENEFIT PLANS, WHETHER ACCRUED, CONTINGENT OR OTHERWISE, WHICH ARE
OR WILL BE REQUIRED TO BE ACCRUED IN THE FINANCIAL STATEMENTS OR THE CONCLUSIVE
NET WORKING CAPITAL STATEMENT AND WHICH ARE NOT PROPERLY OR WILL NOT BE PROPERLY
ACCRUED IN THE FINANCIAL STATEMENTS OR THE CONCLUSIVE NET WORKING CAPITAL
STATEMENT.

 

30

--------------------------------------------------------------------------------


 

3.14                           Disclosure.  Except as set forth on Schedule
3.14, (a) the copies of all written materials concerning the Sold Companies, the
Subsidiaries and the Venture Entities that the Seller has delivered to or made
available to the Buyer or its representatives constitute accurate copies of the
originals thereof; (b) neither this Agreement or the Schedules hereto contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading; and (c) there is no
fact known to the Seller which could reasonably be expected to be material to
the Sold Companies, the Subsidiaries and the Venture Entities, taken as a whole,
which has not been disclosed to the Buyer.

 

3.15                           Compliance with Laws.  Except as disclosed on
Schedule 3.15:

 


(A)                                  (I) EACH OF THE SOLD COMPANIES AND THE
SUBSIDIARIES HAS ALL LICENSES, PERMITS OR FRANCHISES ISSUED BY ANY GOVERNMENTAL
AUTHORITY AND OTHER GOVERNMENTAL CERTIFICATES, AUTHORIZATIONS AND APPROVALS
(COLLECTIVELY “LICENSES AND PERMITS”) REQUIRED FOR THE OPERATION OF ITS BUSINESS
AS CONDUCTED AS OF THE DATE OF THIS AGREEMENT, AND THE ABSENCE OF WHICH WOULD
HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR OPERATIONS OF SUCH ENTITY;
(II) ALL SUCH LICENSES AND PERMITS ARE IN FULL FORCE AND EFFECT AND NO ACTION,
CLAIM, ENFORCEMENT ACTION, NOTICE OF VIOLATION OR OTHER CIVIL, CRIMINAL, FORMAL
OR INFORMAL ADMINISTRATIVE OR OTHER PROCEEDING IS PENDING, NOR TO THE KNOWLEDGE
OF THE SELLER, IS THREATENED, TO SUSPEND, REVOKE, REVISE, LIMIT, RESTRICT OR
TERMINATE ANY OF SUCH LICENSES AND PERMITS OR DECLARE ANY SUCH LICENSE AND
PERMIT INVALID; (III) TO THE KNOWLEDGE OF THE SELLER, EACH OF THE SOLD COMPANIES
AND THE SUBSIDIARIES HAS FILED ALL NECESSARY REPORTS AND MAINTAINED AND RETAINED
ALL NECESSARY RECORDS PERTAINING TO SUCH LICENSES AND PERMITS; AND (IV) EACH OF
THE SOLD COMPANIES AND THE SUBSIDIARIES HAS OTHERWISE COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL OF THE LAWS, RULES, ORDINANCES, DECREES, AWARDS, REGULATIONS
AND ORDERS OF ALL GOVERNMENTAL AUTHORITIES WHICH AS OF THE DATE OF THIS
AGREEMENT ARE APPLICABLE TO IT OR ITS RESPECTIVE PROPERTIES OR BUSINESS.


 


(B)                                 TO THE SELLER’S KNOWLEDGE, NONE OF THE SOLD
COMPANIES, THE SUBSIDIARIES OR THE VENTURE ENTITIES OR ANY DIRECTOR, OFFICER,
AGENT OR EMPLOYEE OF ANY OF SUCH PERSONS OR ANY OTHER PERSON ACTING FOR OR ON
BEHALF OF ANY SUCH PERSON, HAS DIRECTLY OR INDIRECTLY MADE ANY CONTRIBUTION,
GIFT, BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICK-BACK OR OTHER PAYMENT TO
ANY PERSON, PRIVATE OR PUBLIC, REGARDLESS OF FORM, WHETHER IN MONEY, PROPERTY OR
SERVICES (I) TO OBTAIN FAVORABLE TREATMENT IN SECURING BUSINESS, (II) TO PAY FOR
FAVORABLE TREATMENT FOR BUSINESS SECURED OR (III) TO OBTAIN SPECIAL CONCESSIONS
OR FOR SPECIAL CONCESSIONS ALREADY OBTAINED, IN EACH CASE FOR OR IN RESPECT OF
ANY OF THE SOLD COMPANIES, THE SUBSIDIARIES OR ANY VENTURE ENTITY (A) IN
VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY, OR (B) THAT WAS NOT PROPERLY RECORDED AND DISCLOSED IN
THE FINANCIAL STATEMENTS.


 

3.16                           Finders; Brokers.  With the exception of fees and
expenses payable by the Seller to Merrill Lynch & Co. and Cutfield Freeman & Co.
Ltd., which shall be the Seller’s sole responsibility, the Seller is not a party
to any agreement with any finder, broker or other person, or in any way
obligated to any finder, broker or other person for any commissions, fees or
expenses in connection with the origin, negotiation, execution or performance of
this Agreement.

 

31

--------------------------------------------------------------------------------


 

3.17                           Environmental Matters.

 


(A)                                  SCHEDULE 3.17(A) SETS FORTH ALL MATERIAL
ENVIRONMENTAL LICENSES AND PERMITS HELD BY THE SOLD COMPANIES AND THE
SUBSIDIARIES.  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN MATERIAL
LIABILITY UNDER ENVIRONMENTAL LAWS, AND EXCEPT AS DISCLOSED IN SCHEDULE 3.17(A),
(I) NO MODIFICATION, REISSUANCE, ALTERATION, TRANSFER OR AMENDMENT OF ANY OF THE
ENVIRONMENTAL LICENSES AND PERMITS IS REQUIRED AS A RESULT OF THE CONSUMMATION
OF THE TRANSACTIONS HEREIN CONTEMPLATED AND (II) THE ENVIRONMENTAL LICENSES AND
PERMITS ARE ALL THAT ARE REQUIRED TO BE HELD BY THE SOLD COMPANIES AND THE
SUBSIDIARIES WITH RESPECT TO THE OPERATION OF THEIR RESPECTIVE BUSINESSES AS
CURRENTLY CONDUCTED.


 


(B)                                 EXCEPT AS DISCLOSED ON SCHEDULE 3.17(B) AND
EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN MATERIAL LIABILITY UNDER
ENVIRONMENTAL LAWS:


 

(I)                                     EACH OF THE SOLD COMPANIES AND THE
SUBSIDIARIES ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS (AS DEFINED BELOW);

 

(II)                                  NO ENVIRONMENTAL CONDITION HAS OCCURRED OR
PRESENTLY EXISTS ON ANY PROPERTY OWNED, OPERATED OR LEASED BY ANY OF THE SOLD
COMPANIES OR THE SUBSIDIARIES, IN EACH CASE TO THE EXTENT RELATING TO THE
CONDUCT OF THE METALS BUSINESS;

 

(III)                               SINCE OCTOBER 16, 1997, NO ENVIRONMENTAL
CONDITION HAS BEEN DISCOVERED BY ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES
(OR SELLER OR ANY OF ITS SUBSIDIARIES) ON ANY PROPERTY OPERATED, OWNED OR LEASED
BY ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES SINCE OCTOBER 16, 1997;

 

(IV)                              THE SOLD COMPANIES AND THE SUBSIDIARIES HOLD
AND ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL LICENSES AND PERMITS AND, TO THE
SELLER’S KNOWLEDGE, THERE IS NO ACTUAL OR CONTINGENT LIABILITY IN CONNECTION
WITH ANY ENVIRONMENTAL CONDITION;

 

(V)                                 NONE OF THE SOLD COMPANIES OR THE
SUBSIDIARIES HAS ENTERED INTO OR AGREED TO ANY CONSENT DECREE OR ORDER, OR IS A
PARTY TO ANY ACTION IN WHICH AN OUTSTANDING JUDGMENT, DECREE OR JUDICIAL ORDER
HAS BEEN ISSUED RELATING TO COMPLIANCE WITH ANY ENVIRONMENTAL LAW OR
ENVIRONMENTAL LICENSES AND PERMITS OR TO THE EXISTENCE OF ANY ENVIRONMENTAL
CONDITION OR THE INVESTIGATION, CLEANUP OR OTHER REMEDIATION OF HAZARDOUS
SUBSTANCES UNDER ANY ENVIRONMENTAL LAWS;

 

(VI)                              THERE ARE NO HAZARDOUS SUBSTANCES IN, ON OR
UNDER ANY OF THE REAL PROPERTY LISTED IN SCHEDULES 3.7(A) OR (B) OR OTHERWISE
OWNED, LEASED OR OPERATED BY ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES WHICH
ARE BEING STORED, USED OR DISPOSED OF IN VIOLATION OF APPLICABLE ENVIRONMENTAL
LAWS AND ENVIRONMENTAL LICENSES AND PERMITS, AND, FOR SO LONG AS SUCH PROPERTY
OR THE APPLICABLE PART THEREOF HAS BEEN OWNED, LEASED OR OPERATED BY ANY OF THE
SOLD COMPANIES OR THE SUBSIDIARIES, AS APPLICABLE, ALL HAZARDOUS SUBSTANCES USED
OR RELEASED ON SUCH PROPERTY OR TRANSPORTED OR DISPOSED OF BY THEM HAVE BEEN
USED, RELEASED, TRANSPORTED OR DISPOSED OF IN COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS AND ENVIRONMENTAL LICENSES AND PERMITS; AND

 

(VII)                           NONE OF THE SOLD COMPANIES OR THE SUBSIDIARIES
HAS RECEIVED ANY WRITTEN REQUEST FOR INFORMATION, NOTICE OF THE INSTITUTION,
THREATENED INSTITUTION OR

 

32

--------------------------------------------------------------------------------


 

pendency of any Action or lawsuit, action, proceeding, investigation or claim by
any person regarding or alleging any Environmental Liability.

 


(C)                                  AS USED HEREIN:


 

(I)                                     “ENVIRONMENTAL CONDITION” MEANS ANY
EVENT, CIRCUMSTANCE OR CONDITION EXISTING AS OF OR PRIOR TO THE CLOSING DATE AND
CONSTITUTING (I) THE CURRENT OR PAST RELEASE OR THREATENED RELEASE OF ANY
HAZARDOUS SUBSTANCE INTO THE ENVIRONMENT, IN EACH CASE IN VIOLATION OF THE
ENVIRONMENTAL LAW; OR (II) THE ON-SITE OR OFF-SITE TREATMENT, STORAGE, DISPOSAL
OR OTHER HANDLING OF ANY HAZARDOUS SUBSTANCE ORIGINATING ON OR FROM ANY PROPERTY
OWNED, LEASED OR OPERATED BY ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES IN A
MANNER THAT WOULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY UNDER
ENVIRONMENTAL LAWS; OR (III) ANY VIOLATION OF ENVIRONMENTAL LAWS AT OR ON ANY
PART OF ANY BODY OF WATER OR ANY PROPERTY OWNED, LEASED OR OPERATED BY ANY OF
THE SOLD COMPANIES OR THE SUBSIDIARIES OR ARISING FROM THEIR ACTIVITIES AT ANY
OF THE FACILITIES LOCATED UPON ANY PROPERTY OWNED, LEASED OR OPERATED BY ANY OF
THE SOLD COMPANIES OR THE SUBSIDIARIES.  NOTWITHSTANDING THE FOREGOING, THE
PRESENCE, TREATMENT, STORAGE, DISPOSAL, TRANSPORTING OR OTHER HANDLING OF
PETROLEUM COKE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LICENSES OR
PERMITS AND ENVIRONMENTAL LAWS SHALL NOT BE DEEMED AN ENVIRONMENTAL CONDITION OR
A RELEASE.

 

(II)                                  “ENVIRONMENTAL LAWS” MEANS EVERY
APPLICABLE DOMESTIC, FOREIGN, FEDERAL, STATE, INTERSTATE OR LOCAL STATUTE, LAW
OR REGULATION IN EFFECT IN ANY JURISDICTION WHERE THE SOLD COMPANIES OR THE
SUBSIDIARIES PRESENTLY CONDUCT OR PREVIOUSLY CONDUCTED BUSINESS, WHICH IS IN
EFFECT AND IS BINDING UPON ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES AS OF
THE CLOSING DATE AND ANY APPLICABLE ORDER, INJUNCTION, JUDGMENT, DECREE OR OTHER
ENFORCEABLE REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY THEREUNDER THAT RELATES TO
THE PROTECTION OF THE ENVIRONMENT, INCLUDING ANY OF THE FOREGOING RELATED TO:
(I) REMEDIAL ACTIONS; (II) THE REPORTING, LICENSING, PERMITTING, OR
INVESTIGATING OF THE EMISSION, DISCHARGE, RELEASE OR THREATENED RELEASE OF
HAZARDOUS SUBSTANCES INTO THE AIR, SURFACE WATER, GROUNDWATER OR LAND; OR (III)
THE MANUFACTURE, RELEASE, DISTRIBUTION, USE, GENERATION, TREATMENT, STORAGE,
DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS SUBSTANCES.  ENVIRONMENTAL LAWS
INCLUDE, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RECOVERY,
COMPENSATION, AND LIABILITY ACT, AS AMENDED, 42 U.S.C. §9601, ET SEQ.
(“CERCLA”); THE RESOURCE CONSERVATION AND RECOVERY ACT, AS AMENDED, 42 U.S.C.,
§9601 ET SEQ. (“RCRA”), THE CLEAN AIR ACT, AS AMENDED, 42 U.S.C., §7401, THE
OCCUPATIONAL SAFETY AND HEALTH ACT, AS AMENDED, 29 U.S.C. §600, ET SEQ.
(“OSHA”), THE FEDERAL WATER POLLUTION CONTROL ACT, AS AMENDED, 33 U.S.C. §401,
ET SEQ., AND EVERY OTHER APPLICABLE LAW, REGULATION ORDER, INJUNCTION, JUDGMENT,
DECREE OR OTHER ENFORCEABLE REQUIREMENT (FOREIGN OR DOMESTIC) RELATING TO
EMISSIONS, DISCHARGES, RELEASES, OR THREATENED RELEASES OF POLLUTANTS,
CONTAMINANTS, CHEMICALS, PESTICIDES, OR INDUSTRIAL, INFECTIOUS, TOXIC OR
HAZARDOUS SUBSTANCES OR WASTES INTO THE ENVIRONMENT (INCLUDING, WITHOUT
LIMITATION, AMBIENT AIR, SURFACE WATER, GROUNDWATER, LAND SURFACE OR SUBSURFACE
STRATA) OR OTHERWISE RELATING TO THE TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR
HANDLING OF POLLUTANTS, CONTAMINANTS, OR INFECTIOUS, TOXIC, OR HAZARDOUS
SUBSTANCES OR WASTES.

 

33

--------------------------------------------------------------------------------


 

(III)                               “ENVIRONMENTAL LICENSES OR PERMITS“ MEANS
ANY APPLICABLE LICENSES OR PERMITS ISSUED BY ANY GOVERNMENTAL AUTHORITY PURSUANT
TO ANY ENVIRONMENTAL LAWS OR OTHERWISE RELATING TO THE PROTECTION OF THE
ENVIRONMENT.

 

(IV)                              “ENVIRONMENTAL LIABILITY“ MEANS ANY LIABILITY
OR OBLIGATION (INCLUDING ANY FINE OR PENALTY) ARISING UNDER OR RELATED TO ANY
ENVIRONMENTAL LAW OR OTHERWISE TO THE EXTENT PERTAINING TO AN ENVIRONMENTAL
CONDITION TO THE EXTENT RELATING TO ANY ACT OR OMISSION OF THE SOLD COMPANIES OR
THE SUBSIDIARIES (OR ANY OTHER PERSON ASSOCIATED WITH OR ACTING ON BEHALF OF
SUCH PERSON) AT OR PRIOR TO THE CLOSING DATE, AND SHALL INCLUDE ANY LIABILITY
THEREFOR UNDER COMMON LAW OR STATUTORY THEORIES OF TRESPASS, NUISANCE, STRICT
LIABILITY AND NEGLIGENCE.

 

(V)                                 “HAZARDOUS SUBSTANCE“ MEANS (I) ANY
SUBSTANCE OR MATERIAL REGULATED UNDER APPLICABLE ENVIRONMENTAL LAWS OR ANY OTHER
PRODUCT, SUBSTANCE, POLLUTANT, CHEMICAL, MATERIAL OR WASTE WHOSE PRESENCE,
NATURE, QUANTITY AND/OR INTENSITY OF EXISTENCE, USE, MANUFACTURE, DISPOSAL,
TRANSPORTATION, SPILL, RELEASE OR EFFECT, EITHER BY ITSELF OR IN COMBINATION
WITH OTHER MATERIALS ON THE PREMISES, IS EITHER POTENTIALLY INJURIOUS TO THE
PUBLIC HEALTH, SAFETY OR WELFARE, OR THE ENVIRONMENT, OR (II) WOULD REASONABLY
BE EXPECTED TO PROVIDE A BASIS FOR LIABILITY OF ANY OF THE SOLD COMPANIES OR THE
SUBSIDIARIES TO ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON UNDER ANY APPLICABLE
ENVIRONMENTAL LAW.  HAZARDOUS SUBSTANCE SHALL INCLUDE, WITHOUT LIMITATION,
INFECTIOUS OR TOXIC SUBSTANCES, TOXIC HYDROCARBONS, PETROLEUM PRODUCTS,
GASOLINE, OIL, DIESEL FUEL OR POLYCHLORINATED BIPHENYLS OR ANY PRODUCTS,
BY-PRODUCTS OR FRACTIONS THEREOF, AND ASBESTOS.

 

(VI)                              “RELEASE“ SHALL HAVE THE MEANING PROVIDED
UNDER 42 U.S.C. §9601(22).

 

(VII)                           “REMEDIAL ACTION“ MEANS ANY RESPONSE ACTION,
REMOVAL ACTION, REMEDIAL ACTION, CORRECTIVE ACTION, MONITORING PROGRAM, SAMPLING
PROGRAM, INVESTIGATION OR OTHER CLEANUP ACTIVITY PERTAINING TO ANY HAZARDOUS
SUBSTANCE.

 


(D)                                 NOTWITHSTANDING THE GENERALITY OF ANY OTHER
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, THE REPRESENTATIONS AND
WARRANTIES IN THIS SECTION 3.17 SHALL BE DEEMED THE ONLY REPRESENTATIONS AND
WARRANTIES IN THIS AGREEMENT WITH RESPECT TO MATTERS RELATING TO ENVIRONMENTAL
LAWS OR TO HAZARDOUS SUBSTANCES.


 

3.18                           Transactions with Affiliates.  Except as set
forth herein, including, without limitation, as set forth in Schedule 3.18 or as
expressly set forth in the Financial Statements, none of the Sold Companies or
the Subsidiaries has engaged in any transaction with the Seller or its
affiliates (other than the Sold Companies and the Subsidiaries) since June 30,
2003 other than transactions entered into in the ordinary course of business
consistent with past practice and which are on terms and conditions no less
favorable than those available in a bona fide arms-length transaction with a
non-affiliated person.  Schedule 3.18 sets forth all arrangements, obligations,
commitments, contracts and other understandings and agreements (oral and
written) between the Seller and any of its affiliates (other than the Sold
Companies and the Subsidiaries) on the one hand, and any of the Sold Companies,
and the Subsidiaries on the other hand.

 

34

--------------------------------------------------------------------------------


 

3.19                           Certain Products.  Except as set forth on
Schedule 3.19 since January 1, 1997, none of the Sold Companies or the
Subsidiaries (or to the Seller’s knowledge, any of the Venture Entities) has
produced or sold any products which, to the Seller’s knowledge, contain
asbestos.  The affidavit of John Freeman, Esq. dated June 8, 2001, served in
connection with the Grand Forks County, North Dakota Cases listed in Schedule
3.19(a) is true and correct in all respects.

 

3.20                           No Other Representations or Warranties.  Except
for the representations and warranties contained in this Agreement, neither the
Seller nor any other person makes any other express or implied representation or
warranty to the Buyer regarding the Seller, the Sold Companies, the Venture
Entities, the Subsidiaries or this Agreement and the transactions contemplated
hereby.

 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES OF THE BUYER


 

The Buyer represents and warrants to the Seller as follows:

 

4.1                                 Due Organization and Power of the Buyer. 
The Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite limited liability company power and authority to enter into this
Agreement and perform its obligations hereunder.

 

4.2                                 Authorization and Validity of Agreement.

 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BUYER OF THIS AGREEMENT AND THE CONSUMMATION BY THE BUYER OF THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY THE SOLE MEMBER OF
THE BUYER, AND NO OTHER ACTION ON THE PART OF THE BUYER IS OR WILL BE NECESSARY
FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BUYER OF THIS AGREEMENT AND
THE CONSUMMATION BY THE BUYER OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)                                 THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE BUYER AND IS A LEGAL, VALID AND BINDING OBLIGATION OF THE
BUYER, ENFORCEABLE AGAINST THE BUYER IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE
EXTENT THAT ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS RELATING TO OR AFFECTING CREDITORS’
RIGHTS GENERALLY AND BY GENERAL EQUITY PRINCIPLES.


 

4.3                                 No Conflict.  Except for any consent,
approval, filing or notice that would not, if not given or made, or any
violation, conflict, breach, termination, default or acceleration which does not
impair the execution, delivery or performance by the Buyer of this Agreement or
the consummation by the Buyer of the transactions contemplated hereby:  (i) will
not violate any provision of law, rule or regulation, order, judgment or decree
of any jurisdiction (including those outside of the United States) applicable to
the Buyer; (ii) will not require any consent or approval of, or filing or notice
to, any Governmental Authority under any provision of law applicable to the
Buyer, except for the requirements of the HSR Act and any filings set forth in
Schedule 3.4, any consent, approval, filing or notice as may be required under
similar laws in any applicable jurisdiction outside the United States and except
for any consent, approval, filing or notice requirements which become applicable
solely as a result of the specific regulatory

 

35

--------------------------------------------------------------------------------


 

status of the Seller or which the Seller or any of its affiliates are otherwise
required to obtain; (iii) will not violate any provision of the governing or
organizational documents of the Buyer; and (iv) will not, with or without the
giving of notice or the passage of time or both, require any consent or approval
under, and will not conflict with, or result in the breach or termination of, or
constitute a default under, or result in the acceleration of the performance by
the Buyer under, any note, bond, indenture, mortgage, deed of trust, lease,
license, franchise, contract, agreement or other instrument to which the Buyer
is a party or by which it or any of its assets is bound or encumbered, or result
in the creation of a Lien on any of the assets of the Buyer.

 

4.4                                 Finders; Brokers.  With the exception of
fees and expenses payable by the Buyer to Callisto Partners, LLC, the Buyer is
not a party to any agreement with any finder, broker or other person, or in any
way obligated to any finder, broker or other person for any commissions, fees or
expenses, in connection with the origin, negotiation, execution or performance
of this Agreement.

 

4.5                                 Purchase for Investment.  The Buyer is aware
that the Gans Transport PSI being acquired pursuant to the transactions
contemplated hereby are not registered under the Securities Act of 1933, as
amended (the “Securities Act”), or under any state or foreign securities laws. 
The Buyer is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D of the Securities Act.  The Buyer is not an underwriter, as such
term is defined under the Securities Act, and is purchasing such the Gans
Transport PSI solely for investment, with no present intention to distribute any
such Gans Transport PSI to any person, and the Buyer will not sell or otherwise
dispose of such Gans Transport PSI except in compliance with the registration
requirements or exemption provisions under the Securities Act and the rules and
regulations promulgated thereunder, or any other applicable securities laws.

 

4.6                                 Financial Capacity.  The Buyer (together
with its affiliates) has the financial wherewithal to pay all amounts which may
be payable by it pursuant to this Agreement.  In connection with the
consummation of the transactions contemplated hereby and the incurrence of any
indebtedness therewith, the Buyer does not intend that the Sold Companies and
the Subsidiaries would incur, and does not believe that the Sold Companies and
the Subsidiaries will incur, debts that would be beyond the ability of the Sold
Companies and the Subsidiaries to pay as such debts mature.

 

4.7                                 Legal Proceedings.  There are no Actions
pending or, to the knowledge of the Buyer, threatened against or affecting the
Buyer or any of its affiliates (or any of their material assets) at law or in
equity before any Governmental Authority and neither the Buyer nor any of its
affiliates is, to its knowledge, subject to any order, writ, injunction,
judgment or decree of any Governmental Authority which, in each case, would or
seeks to enjoin, rescind, or materially delay the transactions contemplated by
this Agreement or otherwise hinder the Buyer from timely complying with the
terms and provisions of this Agreement.

 

4.8                                 Investigation.  The Buyer acknowledges that,
except for the matters that are expressly covered by the provisions of this
Agreement, the Buyer is relying on its own investigation and analysis in
entering into the transactions contemplated hereby.  The Buyer is knowledgeable
about the industries in which the Sold Companies, the Venture Entities and the
Subsidiaries operate and is capable of evaluating the merits and risks of the
Mergers and its

 

36

--------------------------------------------------------------------------------


 

purchase of the Gans Transport PSI as contemplated by this Agreement and is able
to bear the substantial economic risk of such investment for an indefinite
period of time.  The Buyer has been afforded access to the books and records,
facilities and personnel of the Sold Companies and the Subsidiaries for purposes
of conducting a due diligence investigation of the Sold Companies, the Venture
Entities and the Subsidiaries and has conducted a due diligence investigation of
the Sold Companies, the Venture Entities and the Subsidiaries; provided,
however, that such access shall not in any way limit or effect any of the
provisions of this Agreement (or any remedy or liability based thereon).  Except
to the extent set forth in Schedule 4.8, the Buyer has no knowledge that any of
the representations or warranties contained in Article III is, as of the date of
this Agreement, untrue or incorrect in any material respect.

 

4.9                                 Disclaimer Regarding Projections.  In
connection with the Buyer’s investigation of the Sold Companies, the Venture
Entities and the Subsidiaries, the Buyer has received from the Seller and its
affiliates and agents certain projections and other forecasts, including,
without limitation, projected financial statements, cash flow items, and certain
business plan information related to the Sold Companies, the Venture Entities
and the Subsidiaries (collectively, the “Projections”).  The Buyer acknowledges
that (a) there are uncertainties inherent in attempting to make such Projections
and, accordingly, is not relying on them, (b) the Buyer is familiar with such
uncertainties and is taking full responsibility for making its own evaluation of
the adequacy and accuracy of all Projections furnished to it and (c) the Buyer
shall have no claim under this Agreement against anyone with respect to the
accuracy of such Projections (other than claims based on or arising out of any
fraud).  Accordingly, the Buyer acknowledges that the Seller has made no
representation or warranty with respect to such Projections.

 

4.10                           Disclaimer Regarding Condition.  Notwithstanding
anything herein to the contrary, but without limitation of any representation of
warranty or agreement of the Seller herein contained, the Buyer acknowledges
that THE SELLER MAKES NO WARRANTY WITH RESPECT TO THE VALUE OF THE GANS
TRANSPORT PSI OR THE VALUE, CONDITION OR USE OF THE SOLD COMPANIES, THE VENTURE
ENTITIES OR THE SUBSIDIARIES OR THE ASSETS OF ANY OF THEM, WHETHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

 

4.11                           No Other Representations or Warranties.  Except
for the representations and warranties contained in this Article IV, neither the
Buyer nor any other person makes any other express or implied representation or
warranty to the Seller regarding the Buyer, any of its affiliates or this
Agreement and the transactions contemplated hereby.

 


ARTICLE V


 


COVENANTS


 

5.1                                 Access; Information and Records;
Confidentiality.  During the period commencing on the date hereof and ending on
the Closing Date:

 


(A)                                  THE SELLER SHALL AND SHALL CAUSE THE SOLD
COMPANIES AND THE SUBSIDIARIES (AND SHALL USE ALL COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THE VENTURE ENTITIES) TO, UPON


 

37

--------------------------------------------------------------------------------


 

reasonable request and notice, afford to the Buyer, its counsel, accountants and
other representatives reasonable access during normal business hours to the
plants, properties, senior management, employees, books and records of the
Seller (but only insofar as they pertain to the Sold Companies, the Venture
Entities and the Subsidiaries), the Sold Companies, the Subsidiaries and the
Venture Entities in order that the Buyer may have the opportunity to make such
reasonable investigations as it shall desire to make of the Sold Companies, the
Subsidiaries and the Venture Entities; provided, however, that any contacts with
such senior management or other employees shall be made only in accordance with
those written procedures which shall be established by the Seller within ten
Business Days after the date hereof, which procedures shall not unreasonably
withhold, condition or delay such access.  The Seller will cause its officers,
employees, accountants and other agents to furnish to the Buyer such additional
financial and operating data and information with respect to the Sold Companies,
the Venture Entities and the Subsidiaries as the Buyer may from time to time
reasonably request.


 


(B)                                 THE BUYER SHALL NOT CONTACT ANY SUPPLIERS OR
CUSTOMERS OF THE SELLER, THE SOLD COMPANIES, THE VENTURE ENTITIES OR THE
SUBSIDIARIES IN CONNECTION WITH OR PERTAINING TO ANY SUBJECT MATTER OF THIS
AGREEMENT EXCEPT IN ACCORDANCE WITH THOSE WRITTEN PROCEDURES WHICH SHALL BE
ESTABLISHED BY THE SELLER WITHIN TEN BUSINESS DAYS AFTER THE DATE HEREOF, WHICH
PROCEDURES SHALL NOT UNREASONABLY WITHHOLD, CONDITION OR DELAY SUCH CONTACTS.


 


(C)                                  THE BUYER WILL HOLD, AND WILL CAUSE ITS
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ACCOUNTANTS, COUNSEL, FINANCIAL
ADVISORS AND OTHER REPRESENTATIVES AND AFFILIATES TO HOLD, ANY INFORMATION
DISCLOSED HEREUNDER IN CONFIDENCE TO THE EXTENT REQUIRED BY, AND IN ACCORDANCE
WITH, THE PROVISIONS OF THE LETTER DATED APRIL 23, 2003 BETWEEN THE BUYER AND
THE SELLER (AS SUPPLEMENTED BY LETTER DATED JULY 15, 2003) (THE “CONFIDENTIALITY
AGREEMENT”).


 

5.2                                 Conduct of the Business Prior to the Closing
Date.  Except as otherwise contemplated by this Agreement or as disclosed in
Schedule 5.2 or in respect of the operations or assets conducted or located at
the Parcel in Billings, Montana, or as required by a Governmental Authority of
competent jurisdiction or by applicable law, rule or regulation, the Seller
covenants that until the Closing it will, and it will cause the Sold Companies
and the Subsidiaries (and shall use all commercially reasonable efforts to cause
all Venture Entities) to, use all commercially reasonable efforts, in a manner
consistent with past practices, to maintain and preserve intact the business of
the Sold Companies, Subsidiaries and the Venture Entities and to maintain the
ordinary and customary relationships of the Sold Companies, Subsidiaries and the
Venture Entities with their respective suppliers, customers and others having
business relationships with them; provided, however, that, subject to Section
5.18, nothing contained in this Agreement shall prevent the removal by the
Seller of Cash from any of the Sold Companies or the Subsidiaries consistent
with past cash management practices.  Until the Closing Date, (a) the Seller
shall, and shall cause the Sold Companies and the Subsidiaries (and shall use
all commercially reasonable efforts to cause all other Venture Entities) to,
continue to operate and conduct the business of the Sold Companies, the Venture
Entities and Subsidiaries in the ordinary course, and maintain the books and
records of the Sold Companies, the Venture Entities and the Subsidiaries in
accordance with past practices and (b) the Seller shall not, and shall cause the
Sold Companies and the Subsidiaries (and shall use all commercially reasonable
efforts to cause all other Venture Entities) not to, without the prior written
approval of the Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed, or as otherwise contemplated or permitted by

 

38

--------------------------------------------------------------------------------


 

this Agreement or Schedule 5.2, take any of the following actions with respect
to any of the Sold Companies, the Venture Entities and the Subsidiaries.

 


(A)                                  AMEND ITS CHARTER OR BY-LAWS (OR ANALOGOUS
GOVERNING OR ORGANIZATIONAL DOCUMENTS), OR ISSUE OR AGREE TO ISSUE ANY
ADDITIONAL SHARES OF CAPITAL STOCK, ANY VOTING SECURITIES OR EQUITY EQUIVALENT
OF ANY CLASS OR SERIES, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
SHARES OF CAPITAL STOCK, VOTING SECURITIES OR EQUITY EQUIVALENT, OR ISSUE ANY
OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE ANY SHARES OF CAPITAL STOCK OR SUCH
SECURITIES;


 


(B)                                 SELL, TRANSFER OR OTHERWISE DISPOSE OF OR
ENCUMBER OR SUBJECT TO ANY LIENS (OTHER THAN PERMITTED LIENS) ANY OF ITS
PROPERTIES OR ASSETS OTHER THAN (I) IN THE ORDINARY COURSE OF BUSINESS, (II) ANY
PROPERTY OR ASSET WHICH IS NOT MATERIAL TO THE PETCOKE BUSINESS OR THE METALS
BUSINESS, AS THE CASE MAY BE, (III) IN ANY DISPOSITION BETWEEN ANY OF THE SOLD
COMPANIES AND THE SUBSIDIARIES AND (IV) IN THE CASE OF ANY SALE, TRANSFER OR
OTHER DISPOSITIONS ONLY, IF EQUIVALENT VALUE IS RECEIVED THEREFOR;


 


(C)                                  GRANT ANY INCREASE IN THE COMPENSATION OF
OFFICERS OR EMPLOYEES, EXCEPT FOR INCREASES (I) IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICE, AND WHICH IN ANY EVENT DO NOT EXCEED
FOR ANY PERSON THE GREATER OF 6% OF SUCH PERSON’S CURRENT SALARY OR $5,000 PER
ANNUM; (II) AS REQUIRED UNDER ANY COLLECTIVE BARGAINING AGREEMENT; (III) AS
REQUIRED BY ANY BENEFIT PLAN, OR OTHER AGREEMENT, POLICY OR ARRANGEMENT IN
EFFECT AS OF THE DATE OF THIS AGREEMENT AND DISCLOSED HEREUNDER OR (IV) AS
REQUIRED BY LAW;


 


(D)                                 MAKE ANY CAPITAL EXPENDITURE OR COMMITMENT,
OTHER THAN (I) IN THE ORDINARY COURSE OF BUSINESS AND WHICH DO NOT EXCEED
$250,000 INDIVIDUALLY OR $1,000,000 IN THE AGGREGATE;


 


(E)                                  EXCEPT WITH RESPECT TO THE ENDORSEMENT OF
NEGOTIABLE INSTRUMENTS IN THE ORDINARY COURSE OF ITS BUSINESS, INCUR, ASSUME OR
GUARANTEE ANY INDEBTEDNESS FOR BORROWED MONEY OTHER THAN (I) PURCHASE MONEY
BORROWINGS; (II) REFUNDINGS OF ANY EXISTING INDEBTEDNESS WHICH IS REFLECTED IN
THE CONCLUSIVE NET WORKING CAPITAL STATEMENT; AND (III) INDEBTEDNESS TO ONE OF
THE SOLD COMPANIES OR THE SUBSIDIARIES;


 


(F)                                    ISSUE, DELIVER, SELL, PLEDGE, REDEEM,
DISPOSE OF OR SUBJECT TO ANY LIEN ANY OF THE SHARES OR VENTURE INTERESTS OR ANY
OTHER VOTING SECURITIES OR EQUITY EQUIVALENT OR ANY INTEREST OR SECURITIES
CONVERTIBLE INTO, OR ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE, ANY SUCH SHARES
OR VENTURE INTERESTS, VOTING SECURITIES OR CONVERTIBLE SECURITIES OR EQUITY
EQUIVALENT;


 


(G)                                 CHANGE ITS ACCOUNTING METHODS OR PRACTICES
(INCLUDING ANY CHANGE IN DEPRECIATION OR AMORTIZATION POLICIES OR RATES THEREOF)
EXCEPT AS MANDATED BY GAAP;


 


(H)                                 MAKE ANY TAX ELECTION, CHANGE ANY ANNUAL TAX
ACCOUNTING PERIOD, AMEND ANY TAX RETURN, SETTLE OR COMPROMISE ANY MATERIAL
INCOME TAX LIABILITY, ENTER INTO ANY CLOSING AGREEMENT, SETTLE ANY TAX CLAIM OR
ASSESSMENT WITH RESPECT TO ANY MATERIAL TAX, SURRENDER ANY RIGHT TO CLAIM A
MATERIAL TAX REFUND OR CONSENT TO AN EXTENSION OR WAIVER OF THE LIMITATIONS
PERIOD APPLICABLE TO ANY TAX CLAIM OR ASSESSMENT; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING, THE SELLER SHALL HAVE THE RIGHT IN ITS SOLE
DISCRETION TO SETTLE THE CALIFORNIA INCOME TAX AUDIT OF AIMCOR DE FOR YEARS MAY
1999 – DECEMBER 2000, THE TEXAS INCOME TAX AUDIT OF


 

39

--------------------------------------------------------------------------------


 

AIMCOR DE for years May 1999 – December 2001 and the Masterloy Canadian federal
income Tax audit for 2000, 2001 and 2002, and shall have the right to amend the
corresponding Tax Returns in accordance with such settlements;


 


(I)                                     ENTER INTO ANY CONTRACT OR COMMITMENT
FOR PURCHASES OR SALES OTHER THAN A CONTRACT OR COMMITMENT WHICH IS IN THE
ORDINARY COURSE OF ITS BUSINESS AND IS ON COMMERCIALLY REASONABLE TERMS AND
CONDITIONS, BASED ON THOSE BUSINESS AND FINANCIAL TERMS AND CONDITIONS THEN
AVAILABLE IN COMPARABLE BONA FIDE ARMS-LENGTH TRANSACTIONS WITH NON-AFFILIATED
PERSONS;


 


(J)                                     PREPAY ANY MATERIAL OBLIGATIONS OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(K)                                  DECLARE, SET ASIDE, MAKE OR PAY ANY
DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN STOCK OR PROPERTY WITH RESPECT TO THE
SHARES;


 


(L)                                     WAIVE OR RELEASE ANY RIGHTS OF MATERIAL
VALUE, OR CANCEL, COMPROMISE, RELEASE OR ASSIGN ANY MATERIAL INDEBTEDNESS OWED
TO IT OR ANY MATERIAL CLAIMS HELD BY IT;


 


(M)                               CANCEL OR TERMINATE ANY INSURANCE POLICY
NAMING IT AS A BENEFICIARY OR A LOSS PAYABLE PAYEE;


 


(N)                                 ENTER INTO OR AMEND ANY COLLECTIVE
BARGAINING OR EMPLOYMENT AGREEMENT, EXCEPT AS REQUIRED BY APPLICABLE LAW;


 


(O)                                 ADOPT OR VOTE IN FAVOR OF A PLAN OF COMPLETE
OR PARTIAL LIQUIDATION, DISSOLUTION, MERGER, CONSOLIDATION, RESTRUCTURING,
RECAPITALIZATION OR OTHER REORGANIZATION OF ANY OF THE SOLD COMPANIES, THE
VENTURE ENTITIES OR THE SUBSIDIARIES;


 


(P)                                 PURCHASE ASSETS (OTHER THAN PURCHASES OF
INVENTORY AND CAPITAL EXPENDITURES, EACH IN THE ORDINARY COURSE OF BUSINESS) OR
EQUITY SECURITIES OF ANY PERSON, OR MERGE OR CONSOLIDATE WITH ANY PERSON;


 


(Q)                                 AMEND, MODIFY OR ADOPT ANY BENEFIT PLAN,
EXCEPT AS REQUIRED TO COMPLY WITH ANY APPLICABLE LAW, OR ADOPT, WHETHER FORMALLY
OR INFORMALLY, OR RATIFY ANY PLAN, ARRANGEMENT, UNDERSTANDING, POLICY OR PROGRAM
WHICH WOULD CONSTITUTE A BENEFIT PLAN; OR


 


(R)                                    AGREE, WHETHER IN WRITING OR OTHERWISE,
TO DO ANY OF THE FOREGOING.


 

5.3                                 Consents and Approvals.

 


(A)                                  EACH OF THE SELLER AND THE BUYER SHALL USE
ITS REASONABLE BEST EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTION AND TO DO,
OR CAUSE TO BE DONE, ALL THINGS NECESSARY UNDER APPLICABLE ANTITRUST LAWS AND
REGULATIONS OF ANY GOVERNMENTAL ANTITRUST AUTHORITY TO CONSUMMATE AND MAKE
EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, (I) TO COMPLY PROMPTLY WITH ALL LEGAL REQUIREMENTS WHICH MAY BE
IMPOSED ON IT WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY BY ANY GOVERNMENTAL AUTHORITY WITH REGULATORY JURISDICTION OVER
ENFORCEMENT OF ANY APPLICABLE ANTITRUST, ANTI-TAKEOVER, MERGER OR CHANGE IN
CONTROL LAWS (“GOVERNMENTAL ANTITRUST AUTHORITY”) (WHICH ACTIONS


 

40

--------------------------------------------------------------------------------


 

shall include, without limitation, furnishing all information required by
applicable law in connection with approvals of or filings with any Governmental
Antitrust Authority), including filing, or causing to be filed, as promptly as
practicable, any required notification and report forms (A) under the HSR Act
with the Federal Trade Commission (the “FTC”) and the Antitrust Division of the
United States Department of Justice (the “Antitrust Division”) or (B) under
other applicable non-U.S. laws with the applicable non-U.S. Governmental
Antitrust Authority, (ii) to obtain any consent, authorization, order or
approval of, or any exemption by, any Governmental Antitrust Authority required
to be obtained or made by the Seller and the Buyer, or any of their respective
subsidiaries or affiliates in connection with the transaction contemplated by
this Agreement or the taking of any action contemplated by this Agreement, and
(iii) to take any action necessary to defend vigorously, lift, mitigate or
rescind the effect of any litigation or administrative proceeding involving any
Governmental Antitrust Authority adversely affecting the transactions
contemplated by this Agreement or this Agreement, including promptly appealing
any adverse court or administrative decision and prosecuting such appeal until
the earlier to occur of (A) the termination of this Agreement and (B) the
Closing.  Without limitation of the foregoing, the Buyer and its respective
affiliates(s) (x) shall not extend any waiting period under the HSR Act or any
other foreign antitrust or merger control laws or enter into any agreement with
the FTC or the Antitrust Division of the U.S. Department of Justice or any other
Governmental Antitrust Authority not to consummate the transactions contemplated
by this Agreement, except with the prior written consent of the Seller and (y)
shall retain all resources such as counsel, accountants, economists or other
consultants which may be reasonably necessary to discharge its obligations under
this Section 5.3.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
UNDERTAKINGS AND SUBSECTIONS (A) AND (C) OF THIS SECTION 5.3 AND SUBJECT TO
APPROPRIATE CONFIDENTIALITY PROTECTIONS, THE SELLER AND BUYER SHALL EACH FURNISH
TO THE OTHER SUCH NECESSARY INFORMATION AND REASONABLE ASSISTANCE AS THE OTHER
PARTY MAY REQUEST IN CONNECTION WITH THE FOREGOING AND SHALL EACH PROVIDE
COUNSEL FOR THE OTHER PARTY WITH COPIES OF ALL FILINGS MADE BY SUCH PARTY, AND
ALL CORRESPONDENCE BETWEEN SUCH PARTY (AND ITS ADVISORS) WITH ANY GOVERNMENTAL
ANTITRUST AUTHORITY AND ANY OTHER INFORMATION SUPPLIED BY SUCH PARTY AND SUCH
PARTY’S AFFILIATES TO A GOVERNMENTAL ANTITRUST AUTHORITY IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY SHALL, SUBJECT
TO APPLICABLE LAW, PERMIT COUNSEL FOR THE OTHER PARTY TO REVIEW IN ADVANCE ANY
PROPOSED WRITTEN COMMUNICATION TO ANY GOVERNMENTAL ANTITRUST AUTHORITY.  UPON
THE TERMS AND SUBJECT TO THE CONDITIONS HEREIN PROVIDED, IN CASE AT ANY TIME
AFTER THE CLOSING DATE ANY FURTHER ACTION IS NECESSARY OR DESIRABLE TO SECURE
THE APPROVALS FROM ANY AND ALL GOVERNMENTAL ANTITRUST AUTHORITIES NECESSARY TO
CARRY OUT THE PURPOSES OF THIS AGREEMENT, THE PROPER OFFICERS AND/OR DIRECTORS
OF THE PARTIES SHALL USE THEIR REASONABLE BEST EFFORTS TO TAKE OR CAUSE TO BE
TAKEN ALL SUCH NECESSARY ACTION.  THE SELLER AND THE BUYER AGREE TO OFFER THE
OTHER PARTY, IF POSSIBLE, A REASONABLE OPPORTUNITY TO PARTICIPATE IN ALL
TELEPHONIC CALLS AND ALL MEETINGS WITH A GOVERNMENTAL ANTITRUST AUTHORITY
RELATING IN ANY WAY TO THE REVIEW OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BY ANY GOVERNMENTAL ANTITRUST AUTHORITY.


 


(C)                                  WITHOUT LIMITING THE GENERALITY OF THE
UNDERTAKINGS AND SUBSECTIONS (A) AND (B) OF THIS SECTION 5.3, THE SELLER AND THE
BUYER AGREE TO TAKE OR CAUSE TO BE TAKEN THE FOLLOWING ACTIONS PRIOR TO ANY
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS:  (I) TO USE THEIR
REASONABLE BEST EFFORTS TO PROVIDE AS PROMPTLY AS PRACTICABLE INFORMATION AND
DOCUMENTS REQUESTED BY ANY GOVERNMENTAL ANTITRUST AUTHORITY NECESSARY, PROPER OR
ADVISABLE TO PERMIT


 

41

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated by this Agreement and (ii) take
promptly, if any permanent or preliminary injunction or other order is entered
or becomes reasonably foreseeable to be entered in any proceeding that would
make consummation of the transactions contemplated by this Agreement in
accordance with the terms of this Agreement unlawful or that would prevent or
delay consummation of any such transactions, any and all steps (including the
appeal thereof or the posting of a bond) which are necessary to vacate, modify
or suspend such injunction or order so as to permit such consummation on a
schedule as close as possible to that contemplated by this Agreement. 
Notwithstanding the foregoing, the Buyer shall not be required to take any
action that would, either individually or in the aggregate, be materially
adverse to the financial condition or results of operations of the Buyer, the
Sold Companies, the Venture Entities and the Subsidiaries, taken as a whole.


 


(D)                                 THE FILING FEES UNDER THE HSR ACT OR ANY
OTHER FOREIGN ANTITRUST MERGER CONTROL LAWS SHALL BE BORNE BY THE BUYER.


 

5.4                                 Non-Solicitation.

 


(A)                                  THE BUYER AND ITS AFFILIATES WILL NOT, FROM
AND AFTER THE DATE HEREOF AND FOR A PERIOD OF ONE YEAR FOLLOWING ANY TERMINATION
OF THIS AGREEMENT PURSUANT TO SECTION 10.1 AND, IN THE CASE OF EMPLOYEES OF ANY
OF THE SOLD COMPANIES, THE VENTURE ENTITIES AND THE SUBSIDIARIES, FROM AND AFTER
THE DATE HEREOF UNTIL THE CLOSING DATE, WITHOUT THE PRIOR WRITTEN APPROVAL OF
THE SELLER, DIRECTLY OR INDIRECTLY, SOLICIT, ENCOURAGE, ENTICE OR INDUCE ANY
PERSON WHO IS AN EMPLOYEE OF THE SELLER OR ANY OF ITS SUBSIDIARIES TO TERMINATE
HIS OR HER EMPLOYMENT WITH THE SELLER OR ANY OF ITS SUBSIDIARIES.  THE BUYER
AGREES THAT ANY REMEDY AT LAW FOR ANY BREACH BY IT OF THIS SECTION 5.4(A) WOULD
BE INADEQUATE, AND THE SELLER WOULD BE ENTITLED TO INJUNCTIVE RELIEF IN SUCH A
CASE.  IF IT IS EVER HELD THAT THE RESTRICTION PLACED ON THE BUYER BY THIS
SECTION 5.4(A) IS TOO BROAD TO PERMIT ENFORCEMENT OF SUCH RESTRICTION TO ITS
FULLEST EXTENT, THE BUYER AGREES THAT A COURT OF COMPETENT JURISDICTION MAY
ENFORCE SUCH RESTRICTION TO THE MAXIMUM EXTENT PERMITTED BY LAW, AND THE BUYER
HEREBY CONSENTS AND AGREES THAT SUCH SCOPE MAY BE JUDICIALLY MODIFIED
ACCORDINGLY IN ANY PROCEEDING BROUGHT TO ENFORCE SUCH RESTRICTION.


 


(B)                                 THE SELLER AND ITS SUBSIDIARIES WILL NOT,
FOR A PERIOD OF ONE YEAR FOLLOWING THE CLOSING DATE, WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE BUYER, DIRECTLY OR INDIRECTLY, SOLICIT, ENCOURAGE, ENTICE OR
INDUCE ANY PERSON WHO IS AN EMPLOYEE OF ANY OF THE SOLD COMPANIES, THE VENTURE
ENTITIES OR SUBSIDIARIES AT THE CLOSING DATE TO TERMINATE HIS OR HER EMPLOYMENT
WITH THE BUYER OR ANY OF THE SOLD COMPANIES, THE VENTURE ENTITIES OR
SUBSIDIARIES.  THE SELLER AGREES THAT ANY REMEDY AT LAW FOR ANY BREACH BY IT OF
THIS SECTION 5.4(B) WOULD BE INADEQUATE, AND THE BUYER WOULD BE ENTITLED TO
INJUNCTIVE RELIEF IN SUCH A CASE.  IF IT IS EVER HELD THAT THE RESTRICTION
PLACED ON THE SELLER BY THIS SECTION 5.4(B) IS TOO BROAD TO PERMIT ENFORCEMENT
OF SUCH RESTRICTION TO ITS FULLEST EXTENT, THE SELLER AGREES THAT A COURT OF
COMPETENT JURISDICTION MAY ENFORCE SUCH RESTRICTION TO THE MAXIMUM EXTENT
PERMITTED BY LAW, AND THE SELLER HEREBY CONSENTS AND AGREES THAT SUCH SCOPE MAY
BE JUDICIALLY MODIFIED ACCORDINGLY IN ANY PROCEEDING BROUGHT TO ENFORCE SUCH
RESTRICTION.


 

42

--------------------------------------------------------------------------------


 

5.5                                 Further Actions.

 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO AGREES TO USE ITS REASONABLE BEST EFFORTS
TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS AND TO DO, OR CAUSE TO BE DONE, ALL
THINGS NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE AND MAKE EFFECTIVE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING USING ITS REASONABLE BEST
EFFORTS:  (I) TO OBTAIN, IN ADDITION TO APPROVALS DISCUSSED IN SECTION 5.3
HEREOF, ANY LICENSES, PERMITS, CONSENTS, APPROVALS, AUTHORIZATIONS,
QUALIFICATIONS AND ORDERS OF GOVERNMENTAL AUTHORITIES AND PARTIES TO CONTRACTS
WITH ANY OF THE SOLD COMPANIES, THE VENTURE ENTITIES OR THE SUBSIDIARIES AS ARE
REQUIRED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY; (II) TO EFFECT, IN ADDITION TO FILINGS DISCUSSED IN SECTION 5.3 HEREOF,
ALL NECESSARY REGISTRATIONS AND FILINGS REQUIRED IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY; (III) TO DEFEND ANY
LAWSUITS OR OTHER LEGAL PROCEEDINGS, WHETHER JUDICIAL OR ADMINISTRATIVE, WHETHER
BROUGHT DERIVATIVELY OR ON BEHALF OF THIRD PARTIES (INCLUDING, WITHOUT
LIMITATION, GOVERNMENTAL AUTHORITIES OR OFFICIALS), CHALLENGING THIS AGREEMENT
OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY; (IV) TO FURNISH TO EACH OTHER
SUCH INFORMATION AND ASSISTANCE AND TO CONSULT WITH RESPECT TO THE TERMS OF ANY
REGISTRATION, FILING, APPLICATION OR UNDERTAKING AS REASONABLY MAY BE REQUESTED
IN CONNECTION WITH THE FOREGOING; AND (V) TO CAUSE THE OTHER PARTY’S CONDITIONS
TO CLOSING SET FORTH IN ARTICLE VII, AND WHICH ARE WITHIN A PARTY’S REASONABLE
CONTROL, TO BE MET.  FOR PURPOSES OF THIS SECTION 5.5, THE “REASONABLE BEST
EFFORTS” OF THE BUYER SHALL INCLUDE ANY OF THE ACTIONS BY THE BUYER SET FORTH IN
SECTION 5.3(C), SUBJECT TO ANY LIMITATIONS SET FORTH THEREIN.


 


(B)                                 NEITHER THE BUYER NOR ANY OF ITS AFFILIATES
SHALL IN ANY WAY USE, BEGINNING ON THE CLOSING DATE, ANY TRADEMARK, SERVICE
MARK, TRADE NAME, BRAND MARK, BRAND NAME, TRADE DRESS OR LOGO OWNED OR USED IN
THE CONTINUING BUSINESS OF THE SELLER OR ANY OF ITS AFFILIATES AND WHICH IS
LISTED IN SCHEDULE 5.5(B) (COLLECTIVELY, THE “SELLER NAMES”), OR USE ANY
TRADEMARK, TRADE NAME, BRAND MARK, BRAND NAME, TRADE DRESS OR LOGO WHICH IS
LIKELY TO CAUSE CONFUSION WITH ANY SELLER NAME OR BE ASSOCIATED WITH THE SELLER
OR ANY OF ITS AFFILIATES, ON OR AS OF THE CLOSING DATE; PROVIDED, HOWEVER, THAT
EACH OF THE SOLD COMPANIES, THE SUBSIDIARIES AND THE VENTURE ENTITIES SHALL (I)
HAVE A REASONABLE PERIOD OF TIME TO REPLACE (BUT IN NO EVENT GREATER THAN SIX
MONTHS AFTER CLOSING) ANY SIGNAGE, STATIONARY OR OTHER MATERIALS THAT MAY USE
THE SELLER NAMES AND (II) BE RESPONSIBLE FOR INDEMNIFYING SELLER AND ITS
AFFILIATES FOR ANY LOSSES WHICH ARE INCURRED BY ANY OF SELLER AND ITS AFFILIATES
IN ANY ACTION AGAINST ANY OF SELLER AND ITS AFFILIATES AND ATTRIBUTABLE TO SUCH
USE OF THE SELLER NAMES.  IF THIS SECTION 5.5(B) IS BREACHED OR THREATENED TO BE
BREACHED, THE BUYER EXPRESSLY CONSENTS THAT IN ADDITION TO ANY OTHER REMEDY THE
SELLER AND ITS AFFILIATES MAY HAVE, THE SELLER OR SUCH AFFILIATE SHALL BE
ENTITLED TO APPLY FOR AND RECEIVE INJUNCTIVE RELIEF IN ORDER TO PREVENT THE
CONTINUATION OF ANY EXISTING BREACH OR THE OCCURRENCE OF ANY THREATENED BREACH.


 

5.6                                 Access to Records and Personnel.

 


(A)                                  THE BUYER SHALL, AND SHALL CAUSE ITS
AFFILIATES TO, RETAIN THE BOOKS, RECORDS, DOCUMENTS, INSTRUMENTS, ACCOUNTS,
CORRESPONDENCE, WRITINGS, EVIDENCES OF TITLE, HISTORIC COMPUTER RECORDS AND
SYSTEMS AND OTHER PAPERS RELATING TO THE SOLD COMPANIES, THE VENTURE ENTITIES
AND THE SUBSIDIARIES IN THEIR POSSESSION AS OF THE CLOSING DATE (THE “BOOKS AND
RECORDS”) FOR A PERIOD OF TEN (10) YEARS FROM THE CLOSING DATE OR FOR SUCH
LONGER PERIOD AS MAY BE REQUIRED BY LAW OR ANY APPLICABLE COURT ORDER.


 

43

--------------------------------------------------------------------------------


 


(B)                                 THE BUYER SHALL, AND SHALL CAUSE ITS
AFFILIATES TO, PROVIDE THE SELLER AND ITS REPRESENTATIVES WITH REASONABLE ACCESS
TO SUCH BOOKS AND RECORDS, AND TO PERSONNEL HAVING KNOWLEDGE OF THE WHEREABOUTS
AND/OR CONTENTS OF SUCH BOOKS AND RECORDS, FOR LEGITIMATE BUSINESS REASONS,
INCLUDING, WITHOUT LIMITATION, THE PREPARATION OF FINANCIAL STATEMENTS, TAX
RETURNS OR THE DEFENSE OF LITIGATION OR TAX AUDITS OR FOR PURPOSES OF
DETERMINING LIABILITY UNDER THIS AGREEMENT.  THE SELLER SHALL (AND SHALL CAUSE
ITS REPRESENTATIVES TO) HOLD IN CONFIDENCE AND NOT DISCLOSE TO ANY PERSON, ALL
INFORMATION OBTAINED FROM SUCH BOOKS AND RECORDS AND PERSONNEL IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 5.1(C); PROVIDED, HOWEVER, THAT INFORMATION
CONTAINED IN SUCH BOOKS AND RECORDS OR OTHERWISE DISCLOSED BY PERSONNEL WHICH
(I) WAS IN THE PUBLIC DOMAIN OR (II) BECOMES KNOWN TO THE SELLER (OR ITS
REPRESENTATIVES) FROM OR THROUGH A THIRD PARTY NOT UNDER AN OBLIGATION OF
NON-DISCLOSURE TO THE DISCLOSING PARTY, SHALL NOT BE DEEMED TO BE SUBJECT TO THE
FOREGOING OBLIGATION OF CONFIDENTIALITY; AND PROVIDED, FURTHER, THAT THE SELLER
AND ITS REPRESENTATIVES SHALL NOT BE PREVENTED FROM DISCLOSING ANY INFORMATION
TO THE EXTENT REQUIRED BY ANY LAW, REGULATION OR RULE OF ANY PUBLIC AGENCY OR
OTHER GOVERNMENTAL AUTHORITY OR BY OBLIGATIONS PURSUANT TO ANY LISTING AGREEMENT
WITH ANY SECURITIES EXCHANGE OR ANY SECURITIES EXCHANGE REGULATIONS.


 

5.7                                 Employee Relations and Benefits.

 


(A)                                  IN GENERAL.


 

(I)                                     EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 5.7, FOR THE PERIOD FROM THE CLOSING DATE THROUGH DECEMBER 31, 2004, THE
BUYER, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SHALL, OR SHALL CAUSE ITS
AFFILIATES TO, PROVIDE (A) EACH TRANSFERRED EMPLOYEE (AS DEFINED BELOW) WITH
SALARY OR WAGES, AS APPLICABLE, AND BONUS OPPORTUNITY AT LEAST EQUAL TO THAT
PROVIDED TO SUCH TRANSFERRED EMPLOYEE IMMEDIATELY PRIOR TO THE CLOSING DATE, AND
(B) EACH EMPLOYEE (AS DEFINED BELOW) WITH EMPLOYEE BENEFITS THAT ARE NO LESS
FAVORABLE IN THE AGGREGATE THAN THE EMPLOYEE BENEFITS PROVIDED TO SUCH EMPLOYEE
IMMEDIATELY PRIOR TO THE CLOSING DATE.  FOR PURPOSES OF THIS AGREEMENT,
“TRANSFERRED EMPLOYEE” MEANS AN EMPLOYEE OF ANY OF THE SOLD COMPANIES OR THE
SUBSIDIARIES IMMEDIATELY PRIOR TO THE CLOSING DATE.  FOR PURPOSES OF THIS
AGREEMENT, “FORMER EMPLOYEE” MEANS A FORMER EMPLOYEE OF ANY OF THE SOLD
COMPANIES OR THE SUBSIDIARIES, IN EACH CASE, WHO IS ENTITLED TO A CURRENT OR
FUTURE BENEFIT FROM THE SELLER, ANY OF THE SOLD COMPANIES, ANY OF THE
SUBSIDIARIES OR ANY ERISA AFFILIATES.  THE TRANSFERRED EMPLOYEES TOGETHER WITH
THE FORMER EMPLOYEES SHALL BE REFERRED TO HEREIN AS “EMPLOYEES”.

 

(II)                                  THE BUYER AND ITS AFFILIATES SHALL GIVE
EMPLOYEES FULL CREDIT FOR ALL PURPOSES UNDER ANY EMPLOYEE BENEFIT PLANS OR
ARRANGEMENTS MAINTAINED BY THE BUYER OR ANY OF ITS AFFILIATES (INCLUDING,
WITHOUT LIMITATION, ANY WELFARE PLAN, INCENTIVE PLAN, PENSION PLAN, VACATION
PROGRAM OR SEVERANCE PROGRAM) IN WHICH ANY EMPLOYEE PARTICIPATES ON OR AFTER
CLOSING FOR SUCH YEARS OF SERVICE OF SUCH EMPLOYEE WITH THE SELLER, THE SOLD
COMPANIES, THE SUBSIDIARIES OR ANY AFFILIATE AND/OR ANY PREDECESSOR ENTITY, TO
THE SAME EXTENT RECOGNIZED BY THE SELLER, THE SOLD COMPANIES, THE SUBSIDIARIES
AND/OR SUCH AFFILIATE OR PREDECESSOR ENTITY IMMEDIATELY PRIOR TO THE CLOSING
DATE, EXCEPT TO THE EXTENT SUCH CREDIT WOULD RESULT IN AN UNINTENDED DUPLICATION
OF BENEFITS.

 

44

--------------------------------------------------------------------------------


 

(III)                               TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BUYER SHALL, OR SHALL CAUSE ITS AFFILIATES TO, (A) WAIVE ALL LIMITATIONS AS
TO PREEXISTING CONDITIONS, EXCLUSIONS AND WAITING PERIODS WITH RESPECT TO
PARTICIPATION AND COVERAGE REQUIREMENTS APPLICABLE TO THE EMPLOYEES UNDER ANY
WELFARE BENEFIT PLANS OF THE BUYER OR ITS AFFILIATES (INCLUDING, WITHOUT
LIMITATION, THE REIMBURSEMENT ACCOUNT PLANS DESCRIBED IN SECTION 5.7(D) BELOW)
IN WHICH SUCH EMPLOYEES MAY BE ELIGIBLE TO PARTICIPATE ON OR AFTER THE CLOSING
DATE AND (B) PROVIDE EACH EMPLOYEE WITH CREDIT FOR ANY CO-PAYMENTS AND
DEDUCTIBLES PAID PRIOR TO THE CLOSING DATE IN SATISFYING ANY APPLICABLE
DEDUCTIBLE OR OUT-OF-POCKET REQUIREMENTS UNDER ANY WELFARE BENEFIT PLANS OF THE
BUYER OR ITS AFFILIATES THAT ANY SUCH EMPLOYEE MAY BE ELIGIBLE TO PARTICIPATE IN
ON OR AFTER THE CLOSING DATE.

 

(IV)                              NOTWITHSTANDING THE PROVISIONS OF THIS SECTION
5.7, WITH RESPECT TO ANY EMPLOYEES COVERED BY A COLLECTIVE BARGAINING AGREEMENT
THAT IS ASSUMED BY THE BUYER OR ITS AFFILIATES OR RETAINED BY ANY SOLD COMPANY
OR SUBSIDIARY, SUCH COLLECTIVE BARGAINING AGREEMENT SHALL GOVERN TO THE EXTENT
REQUIRED THEREIN.

 


(B)                                 PENSION PLANS.


 

(I)                                     PRIOR TO OR ON THE CLOSING DATE, THE
SELLER SHALL CAUSE THE TRUSTEE OF THE WALTER INDUSTRIES, INC. SUBSIDIARIES
MASTER PENSION TRUST (THE “SELLER MASTER TRUST”) TO SEGREGATE THE ASSETS IN THE
SELLER MASTER TRUST EQUAL TO THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS
RELATED TO (A) THE RETIREMENT PLAN FOR HOURLY EMPLOYEES OF APPLIED INDUSTRIAL
MATERIALS CORPORATION REPRESENTED BY LOCAL 2528 UNITED STEEL WORKERS OF AMERICA
AND (B) THE RETIREMENT PLAN FOR HOURLY EMPLOYEES OF APPLIED INDUSTRIAL MATERIALS
CORPORATION (COLLECTIVELY, THE “PENSION PLANS”) (THE “PENSION ASSETS”).  ON THE
CLOSING DATE, THE SELLER SHALL CAUSE THE TRUSTEE OF THE SELLER MASTER TRUST TO
TRANSFER ALL THE PENSION ASSETS TO A TRUST OR TRUSTS ESTABLISHED OR DESIGNATED
BY THE BUYER FOR THE BENEFIT OF THE PARTICIPANTS AND BENEFICIARIES COVERED BY
EACH PENSION PLAN.

 

(II)                                  ON AND AFTER THE CLOSING DATE, THE SOLD
COMPANIES SHALL CONTINUE TO BE LIABLE FOR THE OBLIGATIONS ARISING UNDER AND IN
CONNECTION WITH THE PENSION PLANS AND THE ASSETS RELATED THERETO, AND THE SELLER
AND ITS AFFILIATES SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION WITH RESPECT TO
THE PENSION PLANS AND ASSETS RELATED THERETO.  THE BUYER SHALL, OR SHALL CAUSE
ITS AFFILIATES TO, MAINTAIN THE RETIREMENT PLAN FOR HOURLY EMPLOYEES OF APPLIED
INDUSTRIAL MATERIALS CORPORATION WITHOUT ANY MODIFICATION (EXCEPT AS REQUIRED BY
APPLICABLE LAW) THROUGH DECEMBER 31, 2004.  PRIOR TO OR ON THE CLOSING DATE,
SELLER SHALL TIMELY ADOPT (OR CAUSE TO BE ADOPTED) ALL AMENDMENTS TO THE PENSION
PLANS REQUIRED BY LAW TO BE ADOPTED PRIOR TO THE CLOSING DATE OR BY ANY DATE
WHICH IS WITHIN 45 DAYS AFTER THE CLOSING DATE.

 

(III)                               NOTWITHSTANDING THE FOREGOING, NOTHING IN
SECTION 5.7(B)(II) ABOVE SHALL LIMIT OR RELEASE ANY OBLIGATION OR LIABILITY
UNDER APPLICABLE LAW WHICH THE SELLER HAS TO THE PENSION PLANS OR PARTICIPANTS
THEREUNDER.

 

45

--------------------------------------------------------------------------------


 


(C)                                  401(K) PLANS.


 

(I)                                     PRIOR TO OR ON THE CLOSING DATE, SELLER
SHALL TIMELY ADOPT ALL AMENDMENTS TO THE SELLER 401(K) PLAN (AS DEFINED BELOW)
REQUIRED BY LAW TO BE ADOPTED PRIOR TO THE CLOSING DATE.

 

(II)                                  EFFECTIVE AS OF THE CLOSING DATE, (A) THE
SELLER SHALL CAUSE THE ACCOUNT BALANCE OF EACH EMPLOYEE TO BECOME FULLY VESTED
AND (B) THE PARTICIPATION OF EACH EMPLOYEE IN THE WALTER INDUSTRIES 401(K) PLAN
(THE “SELLER 401(K) PLAN”) SHALL CEASE.  EACH EMPLOYEE (INCLUDING ANY “ALTERNATE
PAYEE” AS DESCRIBED IN SECTION 414(P) OF THE CODE) SHALL HAVE THE OPTION TO (X)
RETAIN THE EMPLOYEE’S ACCOUNT BALANCE UNDER THE SELLER 401(K) PLAN (PROVIDED
THAT SUCH EMPLOYEE’S ACCOUNT BALANCE IS IN EXCESS OF $5,000) OR (Y) MAKE AN
ELECTIVE ROLLOVER OF THE BALANCE OF THE EMPLOYEE’S ACCOUNT, INCLUDING ANY NOTES
EVIDENCING LOANS UNDER THE SELLER 401(K) PLAN, IN ACCORDANCE WITH SECTION 401(K)
OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER, TO THE 401(K) PLAN
ESTABLISHED OR TO BE ESTABLISHED BY BUYER (THE “BUYER 401(K) PLAN”).

 

(III)                               IF ANY EMPLOYEE CHOOSES TO MAKE A ROLLOVER
ELECTION, THE SELLER SHALL CAUSE THE TRUSTEE OF THE SELLER 401(K) PLAN TO
TRANSFER IN CASH AND/OR KIND (INCLUDING ANY NOTES EVIDENCING LOANS UNDER THE
SELLER 401(K) PLAN) THE FULL ACCOUNT BALANCES WITH RESPECT TO SUCH EMPLOYEE
UNDER THE SELLER 401(K) PLAN (WHICH ACCOUNT BALANCES WILL HAVE BEEN CREDITED
WITH APPROPRIATE EARNINGS AND REDUCED BY ANY NECESSARY BENEFIT OR WITHDRAWAL
PAYMENTS TO OR IN RESPECT OF SUCH EMPLOYEE AS OF THE CLOSING DATE AND WITH
RESPECT TO THE PERIOD FROM THE CLOSING DATE TO THE DATE OF SUCH TRANSFER) TO THE
APPROPRIATE TRUSTEE DESIGNATED BY THE BUYER OR ITS AFFILIATE UNDER THE TRUST
AGREEMENT FORMING A PART OF THE BUYER 401(K) PLAN AS SOON AS REASONABLY
PRACTICABLE AFTER SUCH ELECTION.  THE BUYER SHALL TAKE ALL ACTIONS REASONABLY
NECESSARY TO PERMIT THE EMPLOYEES TO ROLL OVER ANY LOAN BALANCES OUTSTANDING
UNDER THE SELLER 401(K) PLAN AS OF THE CLOSING DATE AND TO OTHERWISE EFFECTUATE
THE ASSET TRANSFER DESCRIBED IN THE PRECEDING SENTENCE, INCLUDING MAKING (OR
CAUSING TO BE MADE) ALL FILINGS AND SUBMISSIONS TO THE APPROPRIATE GOVERNMENTAL
AUTHORITIES WHICH ARE REQUIRED TO BE MADE BY THE TRUSTEE OR SPONSOR OF THE BUYER
401(K) PLAN IN CONNECTION WITH ANY SUCH ROLLOVERS.

 


(D)                                 REIMBURSEMENT ACCOUNT PLANS.  ON OR AS SOON
AS PRACTICABLE AFTER THE CLOSING DATE, THE SELLER SHALL TRANSFER TO THE BUYER OR
ITS AFFILIATE THE ACCOUNT BALANCES UNDER THE SELLER’S HEALTH CARE REIMBURSEMENT
ACCOUNT AND DEPENDENT CARE REIMBURSEMENT ACCOUNT PLANS (THE “REIMBURSEMENT
ACCOUNT PLANS”) WITH RESPECT TO THE CALENDAR YEAR THAT INCLUDES THE CLOSING DATE
FOR EACH PARTICIPANT WHO IS AN EMPLOYEE.  THE BUYER SHALL, OR SHALL CAUSE ITS
AFFILIATE TO, PROVIDE HEALTH CARE REIMBURSEMENT AND DEPENDENT CARE REIMBURSEMENT
PROGRAMS SUBSTANTIALLY COMPARABLE TO THOSE PROVIDED UNDER THE REIMBURSEMENT
ACCOUNT PLANS AT LEAST THROUGH THE END OF THE PLAN YEAR IN EFFECT AS OF THE
CLOSING DATE.  UPON THE TRANSFER OF SUCH ACCOUNT BALANCES, THE BUYER SHALL, OR
SHALL CAUSE ITS AFFILIATE TO, ASSUME RESPONSIBILITY FOR SUCH ACCOUNT BALANCES
AND SHALL INDEMNIFY THE SELLER AND ITS AFFILIATES AGAINST ALL LIABILITY WITH
RESPECT TO SUCH ACCOUNT BALANCES, BUT ONLY TO THE EXTENT SUCH LIABILITY ARISES
UPON OR AFTER THE TRANSFER OF SUCH ACCOUNT BALANCES; PROVIDED THAT THE BUYER OR
ITS AFFILIATE SHALL BE RESPONSIBLE FOR ALL LIABILITY FOR AND ADMINISTRATION OF
REIMBURSEMENT CLAIMS THAT HAVE NOT BEEN RECEIVED BY THE SELLER AS OF THE DATE
THE SELLER TRANSFERS SUCH ASSETS TO THE BUYER, REGARDLESS OF WHEN THE CLAIM WAS
INCURRED.

 

46

--------------------------------------------------------------------------------


 


(E)                                  SEVERANCE.  ON AND AFTER THE CLOSING DATE,
THE BUYER OR ITS AFFILIATES SHALL BE SOLELY RESPONSIBLE FOR, AND NEITHER THE
SELLER NOR ANY OF ITS AFFILIATES SHALL HAVE ANY OBLIGATION OR LIABILITY FOR,
SEVERANCE PAY OR ANY OTHER SEVERANCE OBLIGATIONS IN RESPECT OF THE EMPLOYEES. 
FOR THE PERIOD FROM THE CLOSING DATE THROUGH DECEMBER 31, 2004, THE SOLD
COMPANIES SHALL RETAIN THE AIMCOR SEVERANCE POLICY AND MAINTAIN SUCH SEVERANCE
POLICY FOR THE BENEFIT OF THE TRANSFERRED EMPLOYEES AND ANY FORMER EMPLOYEES
ENTITLED TO A BENEFIT THEREUNDER WITHOUT ANY MODIFICATION (EXCEPT AS REQUIRED BY
APPLICABLE LAW).


 


(F)                                    INCENTIVE PLAN.  ON AND AFTER THE CLOSING
DATE, THE SOLD COMPANIES SHALL RETAIN THE AIMCOR EXECUTIVE INCENTIVE PLAN (THE
“INCENTIVE PLAN”), MAINTAIN THE INCENTIVE PLAN WITHOUT ANY MODIFICATION (EXCEPT
AS REQUIRED BY APPLICABLE LAW) AND APPLY THE PERFORMANCE TARGETS AND CALCULATE
BONUSES IN A MANNER CONSISTENT WITH THE MANNER APPLIED AND CALCULATED BY THE
SOLD COMPANIES IMMEDIATELY PRIOR TO THE CLOSING DATE THROUGH DECEMBER 31, 2003,
AND NONE OF THE SELLER OR ITS AFFILIATES SHALL HAVE LIABILITIES OR OBLIGATIONS
WITH RESPECT TO SUCH INCENTIVE PLAN; PROVIDED, HOWEVER, THAT THE CONCLUSIVE NET
WORKING CAPITAL STATEMENT SHALL PRO-RATE THE LIABILITY OF THE BUYER AND THE
SELLER WITH RESPECT TO SUCH INCENTIVE PLAN (DETERMINED BASED ON THE TARGET
AMOUNTS PROVIDED FOR THEREIN), SUCH THAT THE BUYER IS EFFECTIVELY RESPONSIBLE
UNDER SECTION 2.2 HEREOF ONLY FOR AMOUNTS PAYABLE UNDER SUCH INCENTIVE PLAN FOR
THE PLAN YEAR IN WHICH THE CLOSING OCCURS BASED ON THE NUMBER OF DAYS REMAINING
IN THE PLAN YEAR AFTER THE CLOSING DATE.


 


(G)                                 SEVERANCE/SUCCESS AGREEMENTS.  ON THE
CLOSING DATE, THE SOLD COMPANIES SHALL RETAIN AND BE LIABLE FOR EACH AIMCOR
EXECUTIVE SEVERANCE/SUCCESS AGREEMENT (EACH, A “SUCCESS AGREEMENT”); PROVIDED,
HOWEVER, THAT THE SELLER SHALL AS OF CLOSING ASSUME ALL LIABILITY THEREUNDER FOR
THE SUCCESS FEE (AS DEFINED IN SECTION 3 THEREOF), WHICH THE SELLER SHALL PAY
DIRECTLY TO EACH PERSON IN ACCORDANCE WITH THE APPLICABLE TERMS OF EACH SUCH
SUCCESS AGREEMENT; PROVIDED, FURTHER, THAT THE CONCLUSIVE NET WORKING CAPITAL
STATEMENT PRO-RATES THE LIABILITY OF THE BUYER AND THE SELLER WITH RESPECT TO
THE PRO-RATA BONUS PAYABLE PURSUANT TO THE PRO-RATA BONUS SECTION OF SUCH
SUCCESS AGREEMENT (DETERMINED BASED ON THE TARGET AMOUNTS PROVIDED FOR THEREIN),
SUCH THAT THE BUYER IS EFFECTIVELY RESPONSIBLE UNDER SECTION 2.2 HEREOF ONLY FOR
AMOUNTS PAYABLE UNDER SUCH PRO-RATA BONUS SECTION FOR THE CALENDAR YEAR IN WHICH
THE CLOSING OCCURS BASED ON THE NUMBER OF DAYS REMAINING IN THE CALENDAR YEAR
AFTER THE CLOSING DATE.


 


(H)                                 RETIREE MEDICAL.  ON AND AFTER THE CLOSING
DATE, THE SOLD COMPANIES SHALL RETAIN THE AIMCOR RETIREE HEALTH REIMBURSEMENT
ACCOUNT PLAN (FOR FORMER EMPLOYEES OF BRIDGEPORT), WITHOUT MODIFICATION (EXCEPT
AS REQUIRED BY APPLICABLE LAW) AND WITH RESPECT TO THE PARTICIPANTS IN SUCH
BENEFIT PLAN AS OF THE CLOSING DATE, UNTIL ALL BENEFITS THEREUNDER HAVE BEEN
PAID IN FULL WITH RESPECT TO SUCH PARTICIPANTS.


 

5.8                                 Guarantees.  The Buyer shall use its
reasonable best efforts (which shall not include agreeing to any modifications
of the terms of the underlying obligations) to either replace or cause itself or
one or more of its affiliates to be substituted in all respects for the Seller
and any of its subsidiaries or affiliates (other than any of the Sold Companies
and the Subsidiaries), effective as of the Closing in respect of all obligations
of the Seller and any such subsidiaries or affiliates under each of the
guarantees, indemnities, surety bonds, letters of credit and letters of comfort
obtained by the Seller or any such subsidiaries or affiliates for the benefit of
the Sold

 

47

--------------------------------------------------------------------------------


 

Companies and the Subsidiaries and listed on Schedule 5.8 (the “Guarantees”). 
If the Buyer is unable to effect such a replacement or substitution with respect
to any such Guaranty after using its reasonable best efforts to do so, then the
Buyer shall obtain letters of credit, on terms and from financial institutions
satisfactory to the Seller, with respect to the obligations covered by each of
the Guarantees for which the Buyer does not effect such substitution or
replacement.

 

5.9                                 [Intentionally omitted.]

 

5.10                           Termination of Intercompany Arrangements.  Except
as expressly set forth in this Agreement, and except for such obligations,
commitments, contracts and other agreements which are set forth on Schedule
5.10, on or prior to the Closing Date, (i) all intercompany receivables,
payables and loans between the Seller and any of its subsidiaries and affiliates
(other than any of the Sold Companies and Subsidiaries), on the one hand, and
any of the Sold Companies or Subsidiaries, on the other hand, shall be settled
in the manner described to the Buyer by the Seller prior to Closing and (ii) all
other arrangements, obligations, commitments, contracts and other understandings
or agreements (oral and written) between the Seller and any of its subsidiaries
and affiliates (other than any of the Sold Companies and Subsidiaries), on the
one hand, and any of the Sold Companies or Subsidiaries, on the other hand,
shall be terminated unless (other than in the case of the Administrative
Services Agreement between Seller and AIMCOR DE dated June 1, 1998), entered
into on commercially reasonable terms and conditions based on those business and
financial terms and conditions then available in comparable bona fide
arms-length transactions with non-affiliated persons.

 

5.11                           Insurance.

 


(A)                                  SUBJECT TO CLAUSE (B) BELOW, EFFECTIVE ON
AND AFTER THE CLOSING DATE, THE SELLER SHALL HAVE NO OBLIGATION TO PROVIDE
INSURANCE COVERAGE FOR THE SOLD COMPANIES, THE VENTURE ENTITIES AND THE
SUBSIDIARIES FOR OCCURRENCES AFTER THE CLOSING DATE.  AFTER THE CLOSING DATE,
ANY THIRD PARTY ADMINISTRATOR WHO ADMINISTERED CLAIMS PRIOR TO THE CLOSING DATE
SHALL CONTINUE TO ADMINISTER FOR THE BENEFIT OF THE SOLD COMPANIES AND THE
SUBSIDIARIES, AS TO OCCURRENCES PRIOR TO THE CLOSING DATE, ALL SUCH INSURANCE
PROGRAMS IN ACCORDANCE WITH THE TERMS AND CONDITIONS IN EFFECT ON THE DATE
HEREOF.  THE SOLD COMPANIES AND THE SUBSIDIARIES WILL BE LIABLE FOR AND WILL PAY
ALL ADDITIONAL ASSOCIATED COSTS THAT ARE CHARGED BY SUCH THIRD PARTY
ADMINISTRATOR WITH RESPECT TO ADMINISTRATIVE ACTIVITIES RELATED TO THE RIGHTS OF
THE SOLD COMPANIES AND THE SUBSIDIARIES UNDER THIS AGREEMENT.  IF AFTER CLOSING
EITHER PARTY REQUESTS FROM THE OTHER PARTY CLAIMS DATA, PAYROLL OR OTHER
INFORMATION REASONABLY REQUIRED IN ORDER TO MAKE ANY FILINGS WITH ANY INSURANCE
COMPANIES OR ASSOCIATIONS OR TO RENEW (OR APPLY FOR THE RENEWAL) OF ANY
INSURANCE PROGRAMS, THE OTHER PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
COMPLY AS PROMPTLY AS PRACTICABLE WITH SUCH REQUEST.


 


(B)                                 THE SELLER SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS, SUBJECT TO THE CONSENT OF THE UNDERWRITERS OF SUCH POLICIES,
TO HAVE, AS OF OR AS SOON AS REASONABLY PRACTICABLE IMMEDIATELY FOLLOWING THE
CLOSING, THE BUYER NAMED AS THE INSURED UNDER ANY INSURANCE POLICIES UNDER WHICH
THE SELLER CURRENTLY IS NAMED AS THE INSURED THAT COVERS EXCLUSIVELY THE
BUSINESS OR OTHER ACTIVITIES OF ANY OF THE SOLD COMPANIES AND THE SUBSIDIARIES.


 

48

--------------------------------------------------------------------------------


 

5.12                           Update.

 


(A)                                  EACH OF THE BUYER AND THE SELLER SHALL
NOTIFY THE OTHER PARTY IN WRITING OF ANY BREACH OF ANY REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS MADE RESPECTIVELY BY BUYER OR SELLER IN THIS
AGREEMENT PROMPTLY UPON ACQUIRING KNOWLEDGE THEREOF, PROVIDED THAT THE SELLER
SHALL NOT BE OBLIGED TO NOTIFY THE BUYER OF ANY BREACH BY THE BUYER OF SECTION
4.6, SECTION 5.3, SECTION 8.1 OR SECTION 8.2 OR ANY BREACH BY THE BUYER OF
SECTION 5.5(A) RELATING TO THE SUBJECT MATTER OF ANY OF THE FOREGOING SECTIONS.


 


(B)                                 EXCEPT TO THE EXTENT THE BUYER OR THE SELLER
HAS THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 10.1(B) OR (D) BY
REASON OF A BREACH OF A REPRESENTATION, WARRANTY, COVENANT OR OTHER AGREEMENT
(EXCLUDING SECTION 5.3) OF WHICH IT HAS BEEN NOTIFIED PURSUANT TO SECTION
5.12(A) AND EXERCISES THAT RIGHT (AND WITHOUT LIMITATION OF ANY CLAIM, RIGHT OR
REMEDY OF THE TERMINATING PARTY BASED UPON OR RELATING TO SUCH TERMINATION), ANY
WRITTEN NOTICE GIVEN BY EITHER PARTY PURSUANT TO SECTION 5.12 WILL BE DEEMED,
EXCEPT IN THE CASE OF A BREACH BY THE BUYER OF SECTION 4.6, SECTION 5.3, SECTION
8.1 OR SECTION  8.2 OR ANY BREACH BY THE BUYER OF SECTION 5.5(A) RELATING TO THE
SUBJECT MATTER OF ANY OF THE FOREGOING SECTIONS, TO HAVE AMENDED THE RELEVANT
SCHEDULE, TO HAVE QUALIFIED THE APPLICABLE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS AND TO HAVE CURED ANY BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT THAT OTHERWISE MIGHT HAVE EXISTED HEREUNDER BY
REASON OF THE EXISTENCE OF THE BREACH.


 

5.13                           Litigation and Insurance Claim Support.  If and
for so long as any party actively is contesting or defending any third party
action in connection with (i) any transaction contemplated under this Agreement
or (ii) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act or
transaction on or prior to the Closing Date involving any of the Sold Companies
or the Subsidiaries, the other party will cooperate with it and its counsel in
the contest or defense, make available their personnel and (upon prior notice
and at reasonable times and pursuant to reasonable terms and conditions) 
provide such testimony and access to their books and records as shall be
reasonably necessary in connection with such contest or defense, all at the sole
cost and expense of the contesting or defending party (unless the contesting or
defending party is entitled to indemnification therefor pursuant to Article IX).

 

5.14                           Directors’ and Officers’ Indemnification and
Insurance.

 


(A)                                  AFTER THE CLOSING, THE BUYER SHALL AND
SHALL CAUSE THE SOLD COMPANIES AND THE SUBSIDIARIES TO (I) INDEMNIFY AND HOLD
HARMLESS, AND PROVIDE ADVANCEMENT OF EXPENSES TO, ALL EMPLOYEES OF ANY OF THE
SOLD COMPANIES AND THE SUBSIDIARIES AS OF THE CLOSING (IN ALL OF THEIR
CAPACITIES WITH THE SOLD COMPANIES AND THE SUBSIDIARIES, INCLUDING AS OFFICERS
AND DIRECTORS THEREOF, COLLECTIVELY, THE “INDEMNITEES”) (A) TO THE SAME EXTENT
SUCH INDEMNITEES ARE INDEMNIFIED OR HAVE THE RIGHT TO ADVANCEMENT OF EXPENSES AS
OF THE DATE HEREOF BY THE SOLD COMPANIES AND THE SUBSIDIARIES PURSUANT TO THEIR
RESPECTIVE ORGANIZATIONAL DOCUMENTS AND INDEMNIFICATION AGREEMENTS, IF ANY, IN
EXISTENCE ON THE DATE HEREOF WITH SUCH INDEMNITEES, AND (B) WITHOUT LIMITATION
TO CLAUSE (A), TO THE FULLEST EXTENT PERMITTED BY LAW, IN EACH CASE FOR ACTS OR
OMISSIONS OCCURRING AT OR PRIOR TO THE CLOSING (INCLUDING FOR ACTS OR OMISSIONS
OCCURRING IN CONNECTION WITH THE APPROVAL OF THIS AGREEMENT AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY) AND (II) INCLUDE AND CAUSE TO BE
MAINTAINED IN EFFECT IN THE SOLD COMPANIES’ AND THE SUBSIDIARIES’ (OR ANY
SUCCESSOR’S) ORGANIZATIONAL DOCUMENTS AFTER THE CLOSING AND FOR A PERIOD OF SIX
YEARS, PROVISIONS REGARDING ELIMINATION OF LIABILITY OF DIRECTORS,
INDEMNIFICATION AND


 

49

--------------------------------------------------------------------------------


 

advancement of expenses which are, in the aggregate, no less advantageous to the
Indemnitees than the corresponding provisions contained in the organizational
documents of the Sold Companies and the Subsidiaries as of the date hereof.  The
obligations of the Buyer, the Sold Companies and the Subsidiaries under this
Section 5.14(a) shall not be terminated or modified in such a manner so as to
adversely affect of the Indemnitees to whom this Section 5.14(a) applies without
the consent of such Indemnitee (it being expressly agreed that the Indemnitees
shall be third party beneficiaries hereof).


 


(B)                                 ANY EXTENDED COVERAGE PROVIDED BY THE SELLER
FOR THE DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICIES REFERRED TO IN
SECTION 5.16 SHALL BE PRIMARY TO ANY INDEMNIFICATION AND ADVANCEMENT OF EXPENSES
WHICH MAY BE PROVIDED PURSUANT TO SECTION 5.14(A) AND NO INDEMNIFICATION PAYMENT
OR ADVANCEMENT SHALL BE REQUIRED TO BE MADE TO ANY INDEMNITEE IF SUCH PERSON IS
COVERED THEREUNDER, IT BEING THE INTENT OF THE PARTIES THAT (I) NO DUPLICATE
PAYMENTS SHALL BE MADE TO SUCH INDEMNITEES AND (II) THE RIGHTS OF ANY OF THE
SOLD COMPANIES AND THE SUBSIDIARIES ARE SUBROGATED TO THE RIGHTS OF ANY OF THE
INDEMNITEES WHO RECEIVE ANY PAYMENTS PURSUANT TO SECTION 5.14(A) UNDER THE
INSURANCE PROVIDED IN SECTION 5.16.


 

5.15                           Software.  The Seller will use its commercially
reasonable efforts to obtain rights for the Sold Companies, the Venture Entities
and the Subsidiaries to use, on substantially the same terms and conditions and
in substantially the same manner as used as of the date of this Agreement, the
software programs listed on Schedule 5.15 hereto; provided that the Seller shall
not be required to bear any incremental or other out-of-pocket costs in
connection with obtaining such rights for the Sold Companies, the Venture
Entities and the Subsidiaries as of and after the Closing.

 

5.16                           Insurance.  Seller shall, prior to Closing and at
its cost and expense, provide extended coverage for six years for all
claims-made insurance policies (including directors’ and officers’ liability
insurance policies for the benefit of the directors and officers of each of the
Sold Companies and the Subsidiaries as of the Closing Date (and all previous
directors and officers of such persons) in connection with any claims or
liabilities (and any defense thereof) arising out of or relating to any events
or acts or omissions occurring prior to the Closing Date (including for acts or
omissions occurring in connection with the approval of this Agreement and the
consummation of the transactions contemplated hereby)) maintained by Seller and
its subsidiaries other than the Sold Companies and the Subsidiaries, pertaining
to the business of the Sold Companies and the Subsidiaries and which are listed
on Schedule 3.11(a), which will enable the Buyer to tender any claims which may
be covered thereby to the Insurer thereunder, notwithstanding when such claim
actually is made.

 

5.17                           Dispositions.  Prior to Closing: (i) AIMCOR
Enterprises shall assign, distribute, sell or otherwise transfer or dispose of
its ownership interest in Applied Industrial Materials Luxembourg, S.A., such
that it no longer owns any shares of capital stock or other equity or ownership
interest in such entity, and provide the Buyer with evidence of such
disposition, in form and substance reasonably acceptable to the Buyer; and (ii)
AIMCOR DE shall assign or otherwise transfer or dispose of all of its right,
title and interest to the Parcel in Billings, Montana (and all assets and
improvements located thereon) to a third party other than the Sold Companies,
any Venture Entity or any Subsidiary, and shall provide the Buyer with evidence
of such disposition in form and substance reasonably acceptable to the Buyer.

 

50

--------------------------------------------------------------------------------


 

5.18                           Cash Management.  From and after the date hereof,
the Seller shall use all commercially reasonable efforts to operate and manage
the business of the Sold Companies and the Subsidiaries and to make such
distributions of cash to the Seller and its affiliates such that the cash shown
on the Cash Statement will not be less than $5,000,000.  The Seller shall
otherwise be entitled to declare, set aside, make or pay any dividends or
distributions with respect to the Shares which is consistent with the foregoing
obligation.

 

5.19                           No Negotiations.  Until the earlier of the
Closing or any termination of this Agreement in accordance with its terms,
neither the Seller nor any of their affiliates, advisors or agents shall,
directly or indirectly, initiate discussions with, engage in negotiations with
or provide any information to any corporation, partnership, person or other
entity or group involving any possible sale, divestiture, transfer or joint
venture, directly or indirectly involving the Sold Companies, the Venture
Entities or the Subsidiaries to any person other than the Buyer and other than
with respect to transactions permitted by Section 5.2.

 

5.20                           Bank Matters.  Prior to the Closing, the Seller
shall deliver to the Buyer copies of all signature or authorization cards for
all bank, investment, cash management, lock-box or other similar type accounts
(the “Accounts”) held by (or for the benefit of) any of the Sold Companies or
the Subsidiaries.  Prior to the Closing and effective as of the Closing Date,
the Seller shall remove from such signature or authorization cards the names of
any persons who will not be employees of the Sold Companies or the Subsidiaries
as of the Closing, such that such persons shall have no further authority to
make withdrawals from, or otherwise exercise any right with respect to, such
Accounts after the Closing.

 

5.21                           Financing.  The Buyer acknowledges and agrees
that the Closing is not subject to or contingent upon its closing of any
financing or credit facility which will provide any portion of the Purchase
Price.  However, and not in derogation of the foregoing, the Buyer represents
that it is arranging a financing and credit facility with Société Générale
(“SG”) and a financing with Blackstone Mezzanine Partners, L.P. (“Blackstone”)
(collectively, the “Financings”).  The Buyer shall provide the Seller and its
financial advisor, Merrill Lynch & Co., with (a) copies of all term sheets,
commitment letters and agreements which the Buyer (or its affiliates) may
execute with either SG or Blackstone in respect of the Financings (promptly
after the execution thereof) and (b) reasonable assistance in contacting both SG
and Blackstone to discuss the proposed terms of the Financings.

 

5.22                           Expenses.  The Buyer agrees that it shall
reimburse the Seller, from time to time, promptly following the submission by
the Seller to the Buyer of reasonable written evidence of such expenditures, for
all out-of-pocket expenses incurred by or on behalf of Seller in connection with
the negotiation, preparation, review, execution and performance of the
amendments to the Original Stock Purchase Agreement and all documentation
related to the Restructuring Transactions, including without limitation,
attorneys’, accountants’ and other advisors’ fees and the fees and expenses of
any agent retained by Seller in connection with this Agreement; provided,
however, that notwithstanding the foregoing Buyer shall not be obligated under
this Section 5.22 to reimburse any such expenses that Seller (a) would have
incurred under the Original Stock Purchase Agreement without giving effect to
the amendments thereto and (b) incurred in connection with the negotiation,
preparation, review and execution of the Amended

 

51

--------------------------------------------------------------------------------


 

Stock Purchase Agreement; and provided further that in no event shall the Buyer
be required to pay the Seller an aggregate amount in excess of $350,000 pursuant
to this Section 5.22.

 


ARTICLE VI


 


TAX MATTERS


 

6.1                                 Purchase Price Allocation.  The Seller and
the Buyer have agreed in Schedule 6.1 to the allocation of the Purchase Price
between the shares of AIMCOR DE and the Gans Transport PSI (the “Purchase Price
Allocation”).  The Seller and the Buyer have agreed in Schedule 6.1 to the
principles to be utilized to further allocate that portion of the Purchase Price
allocated to the shares of AIMCOR DE pursuant to the Purchase Price Allocation
among the assets of AIMCOR DE in accordance with section 1060 of the Code and
the regulations promulgated thereunder (the “1060 Allocation”), which allocation
shall be finalized as soon as practicable following the Closing Date but in no
event later than 15 days prior to the date set forth for delivery of the
Internal Revenue Service Form 8594 described in the next sentence.  The Purchase
Price Allocation and the 1060 Allocation shall be used by the parties in
preparing Internal Revenue Service Form 8594, Asset Acquisition Statement, for
the Seller and the Buyer (which Form 8594 shall be completed, executed and
delivered by such parties as soon as practicable after the Closing Date but in
no event later than 15 days prior to the date such form is required to be filed)
and neither party shall take any contrary position on any Tax Return except to
the extent such position is inconsistent with applicable law.  Seller and Buyer
each shall file Form 8594 prepared in accordance with this Section 6.1 with the
U.S. federal income Tax Returns for their tax period which includes the Closing
Date.  The Purchase Price Allocation and the 1060 Allocation shall be binding
upon the parties hereto and upon each of their successors and assigns, and the
parties hereto shall report the transactions contemplated by this Agreement in
accordance with such allocations and use reasonable efforts to sustain such
reporting of such transactions in any subsequent Tax dispute to the extent
consistent with applicable law.

 

6.2                                 Restructuring Transactions.  The Seller and
its affiliates and the Buyer and its affiliates shall take all actions
reasonably necessary in the time and in the manner set forth in the Buyer’s
instructions attached hereto as Schedule 6.2 to effect the transactions set
forth on Schedule 6.2 prior to the Closing (such transactions, the
“Restructuring Transactions”).  The Seller and the Buyer agree that, unless
otherwise required by applicable law, they will not report on any U.S. tax
return or otherwise assert for U.S. tax purposes that any of the Restructuring
Transactions constitute either (a) a “reorganization” (as described in section
368(a) of the Code) or (b) a transaction which qualifies as a tax-free
transaction under section 351 of the Code.

 

6.3                                 Section 754 Elections.  The Seller agrees
that at the Buyer’s written request it will cause Tennessee Alloys Company
(Alabama) and shall use commercially reasonable efforts to cause Gans USA LLC
(Delaware) (the “Section 754 Entities”) to make the Section 754 elections for
the taxable year including the Closing Date (if not already in effect) to adjust
the bases of all properties and assets of such Section 754 Entities to account
for the indirect transfer of Seller’s interests in the Section 754 Entities to
Buyer for federal and, to the extent applicable, state and local income tax
purposes.

 

52

--------------------------------------------------------------------------------


 

6.4                                 Tax Matters Cooperation.  The Seller and the
Buyer shall provide each other with such cooperation and information as either
of them reasonably may request of the other in undertaking the Restructuring
Transactions and in filing any Tax Return, amended Tax Return, determining a
liability for Taxes, or participating in conducting any audit or other
proceeding in respect of Taxes.  Such cooperation and information shall include
(a) providing copies of relevant Tax Returns or portions thereof, together with
accompanying schedules, related work papers and documents relating to rulings or
other determinations by Tax authorities, and (b) making their respective
employees and those of its subsidiaries, available (and causing their agents,
auditors and other representatives to be available) to provide explanations of
any documents or information provided hereunder, and to otherwise reasonably
cooperate with such activity.  Each of the Seller and the Buyer, as applicable,
shall retain all Tax Returns, schedules and work papers, records and other
documents in its possession relating to Tax matters of the Sold Companies, the
Venture Entities and the Subsidiaries and the business and assets of the Sold
Companies, the Venture Entities and the Subsidiaries for each taxable period
first ending after the Closing Date and for all prior taxable periods until the
later of (x) the expiration of the statute of limitations of the taxable periods
to which such Tax Returns and other documents relate, without regard to
extensions except to the extent notified by the other party in writing of such
extensions for the respective Tax periods, and (y) ten years following the
Closing Date.  Any information obtained under this Section shall be kept
confidential in accordance with the provisions of Section 5.1(c) of this
Agreement except as may be otherwise necessary in connection with the filing of
any Tax Returns or claims for refund or in conducting an audit or other
proceeding.

 

6.5                                 Transfer Taxes.  Subject to Section 6.6(b)
of this Agreement, all Transfer Taxes incurred in connection with this Agreement
and the transactions contemplated hereby shall be borne by the Buyer and the
Seller in equal portions.  The Seller and the Buyer shall cooperate in timely
making all filings, returns, reports and forms as may be required to comply with
the provisions of such tax laws and in making reasonable arrangements to
lawfully minimize the payment of any such Taxes.  For purposes of this
Agreement, “Transfer Taxes” shall mean transfer, documentary, sales, use,
registration and other such taxes (including all applicable real estate transfer
taxes).

 

6.6                                 Tax Indemnification.

 


(A)                                  (I) THE SELLER SHALL INDEMNIFY AND HOLD THE
BUYER AND ITS AFFILIATES HARMLESS FROM (A) ALL LIABILITY FOR TAXES OF THE SOLD
COMPANIES, THE SUBSIDIARIES AND THE VENTURE ENTITIES WITH REGARD TO ANY AND ALL
TAXABLE PERIODS OF SUCH PERSONS AND SELLER ENDING ON OR BEFORE THE CLOSING DATE
AND THE PORTION ENDING ON THE CLOSING DATE OF ANY TAXABLE PERIOD THAT INCLUDES
(BUT DOES NOT END ON) SUCH DAY (THE “PRE-CLOSING TAX PERIOD”), (B) ALL TAXES
ARISING OUT OF OR RELATED TO A BREACH OF ANY OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 3.12 OF THIS AGREEMENT, AND (C) ALL LIABILITY
(AS A RESULT OF TREASURY REGULATION §1.1502-6(A), OR ANY SIMILAR PROVISION OF
STATE, LOCAL OR FOREIGN LAW) FOR TAXES OF THE SELLER OR ANY OTHER PERSON (OTHER
THAN THE SOLD COMPANIES, THE SUBSIDIARIES OR THE VENTURE ENTITIES) WHICH IS OR
HAS BEEN AFFILIATED WITH ANY OF THE SOLD COMPANIES, THE SUBSIDIARIES OR THE
VENTURE ENTITIES PRIOR TO CLOSING (INCLUDING WITH REGARD TO ANY AUDIT OF SELLER
WHICH COMMENCES IN 2003); PROVIDED, HOWEVER, THAT THE SELLER SHALL NOT HAVE ANY
OBLIGATION UNDER THIS SECTION 6.6(A)(I) TO INDEMNIFY THE BUYER AND ITS
AFFILIATES WITH RESPECT TO ANY OF THE VENTURE ENTITIES (INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO A BREACH


 

53

--------------------------------------------------------------------------------


 

of representation contained in Section 3.12 as to such Venture Entity) for Taxes
in excess of the Buyer’s share therein based on the Buyer’s percentage ownership
interest in such Venture Entity.


 

(II)                                  WITH RESPECT TO A TAXABLE PERIOD WHICH
BEGINS BEFORE AND ENDS AFTER THE CLOSING DATE (A “STRADDLE PERIOD”), THE PORTION
OF SUCH TAXES ATTRIBUTABLE TO THE PRE-CLOSING TAX PERIOD SHALL BE CALCULATED AS
THOUGH THE TAX YEAR TERMINATED AS OF THE CLOSE OF BUSINESS ON THE CLOSING DATE;
PROVIDED, HOWEVER, THAT IN THE CASE OF A TAX NOT BASED ON INCOME, RECEIPTS,
PROCEEDS, PROFITS OR SIMILAR ITEMS, SUCH TAXES SHALL BE EQUAL TO THE AMOUNT OF
TAX FOR THE TAXABLE PERIOD MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH
SHALL BE THE NUMBER OF DAYS FROM THE BEGINNING OF THE TAXABLE PERIOD THROUGH THE
CLOSING DATE AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF DAYS IN THE
TAXABLE PERIOD.

 


(B)                                 THE BUYER AND ITS AFFILIATES SHALL INDEMNIFY
THE SELLER AND ITS AFFILIATES FOR THE AMOUNT OF ANY TAXES INCURRED BY THE SELLER
AND ITS AFFILIATES RESULTING FROM THE CONSUMMATION OF THE RESTRUCTURING
TRANSACTIONS THAT ARE IN EXCESS OF THE AMOUNT OF SUCH TAXES THAT WOULD HAVE BEEN
BORNE BY THE SELLER AND ITS AFFILIATES PURSUANT TO THE TERMS OF THE ORIGINAL
STOCK PURCHASE AGREEMENT IF THE TRANSACTIONS CONTEMPLATED BY THE ORIGINAL STOCK
PURCHASE AGREEMENT (INCLUDING WITHOUT LIMITATION THE BUYER ELECTIONS, AS DEFINED
IN THE ORIGINAL STOCK PURCHASE AGREEMENT) HAD BEEN CONSUMMATED IN A TIMELY
MANNER IN ACCORDANCE WITH THE TERMS OF SUCH AGREEMENT.  NOTWITHSTANDING ANYTHING
IN THE FOREGOING TO THE CONTRARY, THE BUYER AND ITS AFFILIATES SHALL INDEMNIFY
THE SELLER AND ITS AFFILIATES FOR THE FULL AMOUNT OF ANY TAXES IN THE NATURE OF
TRANSFER TAXES RESULTING FROM THE CONSUMMATION OF THE RESTRUCTURING TRANSACTIONS
THAT WOULD NOT HAVE BEEN IMPOSED IF THE RESTRUCTURING TRANSACTIONS HAD NOT BEEN
UNDERTAKEN, INCLUDING, WITHOUT LIMITATION, THE FULL AMOUNT OF ANY STAMP TAX
IMPOSED ON THE TRANSFER OF APPLIED INDUSTRIAL MATERIALS (UK) LTD. PURSUANT TO
SCHEDULE 6.2.


 

6.7                                 Preparation and Filing of Tax Returns,
Reports and Forms.  For any taxable period of the Sold Companies or any
Subsidiaries that ends on or before the Closing Date, the Seller shall timely
prepare and file, or shall cause to be timely prepared and filed, with the
appropriate authorities all U.S. federal income and state income and franchise
Tax Returns, reports and forms required to be filed, and shall pay all Taxes due
with respect to such returns, reports and forms.  The Buyer and the Seller agree
to the extent possible to file all Tax Returns, reports and forms for the Sold
Companies and the Subsidiaries for any Straddle Period on the basis that the
relevant taxable period ended as of the close of business on the Closing Date. 
The Buyer shall use reasonable best efforts to timely prepare all Tax Returns,
reports and forms required to be filed with respect to the Sold Companies or any
Subsidiaries that are not described in the first sentence of this Section 6.6
and shall deliver such Tax Returns, along with a calculation of those Taxes owed
by the Seller (as determined pursuant to Section 6.6) to the Seller for review
and comment within thirty (30) days prior to the filing of any such Tax Return. 
The Seller and the Buyer agree to consult and resolve in good faith any issue
arising as a result of the Seller’s review of such Tax Returns.  Upon resolution
of any disputed items, the Buyer shall timely file such Tax Return and pay all
Taxes due with respect to such Tax Returns.  If the parties are unable to
resolve any dispute by the time for filing of such Tax Return, the Buyer shall
timely file the Tax Return and the parties shall jointly request that the
Neutral Arbitrator resolve any issue.  The scope of the Neutral Arbitrator’s
review shall be limited to the disputed items and the parties shall, if
necessary, file an amended Tax Return reflecting the final resolution of the
disputed items.  The Seller and the Buyer shall each pay one-half of the Neutral

 

54

--------------------------------------------------------------------------------


 

Arbitrator’s fees and expenses.  The Buyer shall not extend the statute of
limitations with respect to any Tax Return of the Sold Companies or any of the
Subsidiaries for any Pre-Closing Tax Period without the written consent of the
Seller, such consent not to be unreasonably withheld, conditioned or delayed.

 

6.8                                 Tax Refunds and Credits.

 


(A)                                  SUBJECT TO CLAUSE (B) BELOW, ANY REFUNDS OR
CREDITS OF TAXES OF THE SOLD COMPANIES OR THE SUBSIDIARIES FOR ANY PRE-CLOSING
TAX PERIOD SHALL BE FOR THE ACCOUNT OF THE SELLER.  ANY REFUNDS OR CREDITS OF
TAXES OF THE SOLD COMPANIES OR THE SUBSIDIARIES FOR ANY OTHER TAXABLE PERIOD
SHALL BE FOR THE ACCOUNT OF THE BUYER.  THE BUYER SHALL, IF THE SELLER SO
REQUESTS AND AT THE SELLER’S EXPENSE, CAUSE THE SOLD COMPANIES OR THE
SUBSIDIARIES TO FILE FOR AND OBTAIN ANY REFUNDS OR CREDITS TO WHICH THE SELLER
IS ENTITLED.  ANY PROCEEDING WITH RESPECT TO SUCH A CLAIM SHALL BE GOVERNED BY
THE PROVISIONS OF SECTION 6.8.  THE BUYER SHALL CAUSE THE SOLD COMPANIES AND THE
SUBSIDIARIES TO FORWARD TO THE SELLER ANY SUCH REFUND WITHIN TEN (10) DAYS AFTER
THE REFUND IS RECEIVED (OR REIMBURSE THE SELLER FOR ANY SUCH CREDIT WITHIN
TEN (10) DAYS AFTER THE CREDIT IS APPLIED AGAINST OTHER TAX LIABILITY); PROVIDED
HOWEVER, THAT THE SELLER SHALL INDEMNIFY THE BUYER FOR ANY AMOUNT PAID PURSUANT
TO THIS SENTENCE IF ANY SUCH REFUND OR CREDIT IS SUBSEQUENTLY DISALLOWED).


 


(B)                                 FILING OF AMENDED RETURNS.  THE SELLER SHALL
BE RESPONSIBLE FOR FILING ANY AMENDED U.S. FEDERAL INCOME AND STATE INCOME AND
FRANCHISE TAX RETURNS FOR TAXABLE YEARS OF THE SOLD COMPANIES AND THE
SUBSIDIARIES ENDING ON OR PRIOR TO THE CLOSING DATE WHICH ARE REQUIRED AS A
RESULT OF EXAMINATION ADJUSTMENTS MADE BY THE INTERNAL REVENUE SERVICE OR BY THE
APPLICABLE TAXING AUTHORITIES FOR SUCH TAXABLE YEARS AS FINALLY DETERMINED.  FOR
ALL OTHER TAX RETURNS FILED BY OR WITH RESPECT TO THE SOLD COMPANIES OR THE
SUBSIDIARIES, FOR ANY PRE-CLOSING TAX PERIOD ANY REQUIRED AMENDED RETURNS
RESULTING FROM ANY EXAMINATION ADJUSTMENTS, AS FINALLY DETERMINED, SHALL BE
PREPARED BY THE BUYER AND FURNISHED TO THE SELLER FOR REVIEW AND COMMENT
THIRTY (30) DAYS PRIOR TO THE DUE DATE FOR FILING SUCH RETURNS AND THE BUYER
SHALL INCORPORATE ALL REASONABLE COMMENTS OF THE SELLER.  THE BUYER SHALL NOT
PERMIT ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES TO FILE AN AMENDED TAX
RETURN, REPORT OR FORM DESCRIBED IN THE PREVIOUS SENTENCE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE SELLER WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, PROVIDED THAT SUCH CONSENT SHALL BE CONSIDERED TO BE
UNREASONABLY WITHHELD IF SUCH AMENDED TAX RETURN, REPORT OR FORM WOULD NOT
PREJUDICE THE SELLER.


 


(C)                                  NO EXTRAORDINARY TRANSACTIONS.  ON THE
CLOSING DATE, THE BUYER SHALL CAUSE EACH OF THE SOLD COMPANIES, THE VENTURE
ENTITIES AND THE SUBSIDIARIES TO CONDUCT ITS BUSINESS IN THE ORDINARY COURSE IN
SUBSTANTIALLY THE SAME MANNER AS PRESENTLY CONDUCTED AND ON THE CLOSING DATE
SHALL NOT PERMIT THE SOLD COMPANIES, THE VENTURE ENTITIES OR THE SUBSIDIARIES TO
EFFECT ANY EXTRAORDINARY TRANSACTIONS (OTHER THAN ANY SUCH TRANSACTIONS
EXPRESSLY REQUIRED BY APPLICABLE LAW OR PROVIDED FOR OR PERMITTED PURSUANT TO
THIS AGREEMENT) THAT COULD RESULT IN TAX LIABILITY TO THE SOLD COMPANIES, THE
VENTURE ENTITIES OR ANY OF THE SUBSIDIARIES IN EXCESS OF TAX LIABILITY
ASSOCIATED WITH THE CONDUCT OF ITS BUSINESS IN THE ORDINARY COURSE.


 

55

--------------------------------------------------------------------------------


 

6.9                                 Procedures Relating to Indemnification of
Tax Claims.

 


(A)                                  IF A CLAIM SHALL BE MADE BY ANY
GOVERNMENTAL AUTHORITY, WHICH, IF SUCCESSFUL, MIGHT RESULT IN AN INDEMNITY
PAYMENT TO THE BUYER OR ITS AFFILIATES PURSUANT TO SECTION 6.5, THE BUYER SHALL
PROMPTLY NOTIFY THE SELLER IN WRITING OF SUCH CLAIM (A “TAX CLAIM”).


 


(B)                                 WITH RESPECT TO ANY TAX CLAIM, THE SELLER
SHALL CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH SUCH TAX CLAIM (INCLUDING
SELECTION OF COUNSEL) AND, WITHOUT LIMITING THE FOREGOING, MAY IN ITS SOLE
DISCRETION PURSUE OR FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS,
HEARINGS AND CONFERENCES WITH ANY TAXING AUTHORITY WITH RESPECT THERETO, AND
MAY, IN ITS REASONABLE DISCRETION, EITHER PAY THE TAX CLAIMED AND SUE FOR A
REFUND WHERE APPLICABLE LAW PERMITS SUCH REFUND SUITS OR CONTEST THE TAX CLAIM
IN ANY PERMISSIBLE MANNER.  ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH
SUCH PROCEEDINGS SHALL BE BORNE BY THE SELLER.  IN THE EVENT THAT THE SELLER
ELECTS NOT TO CONTROL SUCH PROCEEDINGS, THE BUYER SHALL CONTROL SUCH PROCEEDINGS
AND THE SELLER SHALL BEAR ALL OF THE BUYER’S REASONABLE COSTS AND EXPENSES IN
CONNECTION THEREWITH.  NOTWITHSTANDING THE FOREGOING, THE SELLER AND THE BUYER
SHALL JOINTLY CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH ANY TAX CLAIM
RELATING SOLELY TO TAXES FOR A STRADDLE PERIOD.  NEITHER PARTY SHALL SETTLE A
TAX CLAIM RELATING SOLELY TO TAXES OF THE SOLD COMPANIES OR THE SUBSIDIARIES FOR
A STRADDLE PERIOD WITHOUT THE OTHER PARTY’S PRIOR WRITTEN CONSENT (WHICH CONSENT
MAY NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; AND WHICH CONSENT
SHALL BE CONSIDERED TO BE UNREASONABLE WITHHELD IF SUCH SETTLEMENT HAS NO
ADVERSE EFFECT ON THE OTHER PARTY).


 


(C)                                  THE BUYER AND ITS AFFILIATES (INCLUDING
AFTER THE CLOSING, THE SOLD COMPANIES, THE VENTURE ENTITIES AND THE
SUBSIDIARIES), ON THE ONE HAND, AND THE SELLER AND ITS SUBSIDIARIES, ON THE
OTHER HAND, SHALL COOPERATE WITH EACH OTHER IN CONTESTING ANY TAX CLAIM, WHICH
COOPERATION SHALL INCLUDE, WITHOUT LIMITATION, THE RETENTION AND, AT THE
CONTESTING PARTY’S REQUEST AND EXPENSE, THE PROVISION OF RECORDS AND INFORMATION
WHICH ARE REASONABLY RELEVANT TO SUCH TAX CLAIM, AND MAKING EMPLOYEES AVAILABLE
ON A MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION OR EXPLANATION
OF ANY MATERIAL PROVIDED HEREUNDER OR TO TESTIFY AT PROCEEDINGS RELATING TO SUCH
TAX CLAIM.


 


ARTICLE VII


 


CONDITIONS


 

7.1                                 Conditions Precedent to Obligations of the
Buyer and the Seller.  The respective obligations of the Buyer and the Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction at or prior to the Closing Date of the following conditions:

 


(A)                                  NO INJUNCTION.  AT THE CLOSING DATE, THERE
SHALL BE NO INJUNCTION, RESTRAINING ORDER OR DECREE OF ANY NATURE OF ANY
GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT IS IN EFFECT THAT
RESTRAINS OR PROHIBITS THE CONSUMMATION OF THE PURCHASE; PROVIDED, HOWEVER, THAT
THE PARTY INVOKING THIS CONDITION SHALL USE THEIR BEST EFFORTS TO HAVE SUCH
INJUNCTION, ORDER OR DECREE VACATED OR DENIED.


 


(B)                                 REGULATORY AUTHORIZATIONS.  THE APPLICABLE
WAITING PERIODS SPECIFIED UNDER THE HSR ACT WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL HAVE


 

56

--------------------------------------------------------------------------------


 

lapsed or been terminated and all clearances, approvals or confirmations
required pursuant to the applicable requirements of other merger or investment
control statutes or regulations or those of any other Governmental Antitrust
Authority set forth on Schedule 7.1(b) shall have been obtained.


 

7.2                                 Conditions Precedent to Obligation of the
Seller.  The obligation of the Seller to consummate the transactions provided
for in this Agreement is subject to fulfillment of each of the following
conditions:

 


(A)                                  ACCURACY OF THE BUYER’S REPRESENTATIONS AND
WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF THE BUYER CONTAINED IN THIS
AGREEMENT THAT ARE QUALIFIED AS TO MATERIALITY SHALL BE TRUE AND CORRECT AND THE
REPRESENTATIONS AND WARRANTIES OF THE BUYER SET FORTH IN THIS AGREEMENT AND THAT
ARE NOT SO QUALIFIED SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH
CASE ON THE DATE OF THIS AGREEMENT AND ON THE CLOSING DATE AS THOUGH MADE ON THE
CLOSING DATE, EXCEPT THOSE REPRESENTATIONS AND WARRANTIES THAT ADDRESS MATTERS
ONLY AS OF A PARTICULAR DATE OR ONLY WITH RESPECT TO A SPECIFIC PERIOD OF TIME,
WHICH NEED ONLY BE TRUE AND ACCURATE (OR TRUE AND ACCURATE IN ALL MATERIAL
RESPECTS, AS APPLICABLE) AS OF SUCH DATE OR WITH RESPECT TO SUCH PERIOD;
PROVIDED, HOWEVER, THAT A BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND
WARRANTIES SHALL NOT CONSTITUTE THE NON-FULFILLMENT OF THE FOREGOING CONDITION
(X) IF SUCH BREACH IS CURED PRIOR TO THE CLOSING OR THE TERMINATION OF THIS
AGREEMENT IN ACCORDANCE WITH ITS TERMS OR (Y) UNLESS SUCH BREACH, INDIVIDUALLY
OR IN THE AGGREGATE WITH ALL OTHER BREACHES, IMPAIRS THE EXECUTION, DELIVERY OR
PERFORMANCE BY THE BUYER OF THIS AGREEMENT OR THE CONSUMMATION BY THE BUYER OF
THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)                                 PERFORMANCE.  THE BUYER SHALL HAVE PERFORMED
AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS AND
COVENANTS CONTAINED IN THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT AT
OR PRIOR TO CLOSING.


 


(C)                                  OFFICER’S CERTIFICATE.  THE SELLER SHALL
HAVE RECEIVED A CERTIFICATE SIGNED BY AN OFFICER OF THE BUYER CERTIFYING TO THE
FULFILLMENT OF THE CONDITIONS SPECIFIED IN SECTIONS 7.2(A) AND (B).


 


(D)                                 [INTENTIONALLY OMITTED.]


 


(E)                                  OPINION OF COUNSEL.  THE SELLER SHALL HAVE
RECEIVED AN OPINION OF STEEL HECTOR & DAVIS LLP, DATED THE CLOSING DATE AND
ADDRESSED TO THE SELLER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO.


 

7.3                                 Conditions Precedent to Obligation of the
Buyer.  The obligation of the Buyer to consummate the transactions provided for
in this Agreement is subject to fulfillment of each of the following conditions:

 


(A)                                  ACCURACY OF REPRESENTATIONS AND WARRANTIES
OF THE SELLER.  THE REPRESENTATIONS AND WARRANTIES OF THE SELLER CONTAINED IN
THIS AGREEMENT THAT ARE QUALIFIED AS TO MATERIALITY SHALL BE TRUE AND CORRECT
AND THE REPRESENTATIONS AND WARRANTIES OF THE SELLER SET FORTH IN THIS AGREEMENT
AND THAT ARE NOT SO QUALIFIED SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS, IN EACH CASE ON THE DATE OF THIS AGREEMENT AND, IF THE CLOSING OCCURS
ON OR PRIOR TO NOVEMBER 3, 2003, AS


 

57

--------------------------------------------------------------------------------


 

though made on the Closing Date, and, if the Closing occurs after November 3,
2003, as though made on November 3, 2003, except those representations and
warranties (i) that address matters only as of a particular date or only with
respect to a specific period of time, which need only be true and accurate (or
true and accurate in all material respects, as applicable) as of such date or
with respect to such period and (ii) that are contained in Sections 3.1(b) and
3.2(b) and in the second and third sentences of each of Sections 3.3(a), (b) and
(c), which shall be true and correct in all material respects, in each case on
the date of this Agreement and as though made on the Closing Date,
notwithstanding when the Closing occurs; provided, however, that a breach of any
of the foregoing representations and warranties shall not constitute the
non-fulfillment of the foregoing condition (x) if such breach is cured prior to
the Closing or the termination of this Agreement in accordance with its terms or
(y) unless such breach, individually or in the aggregate with all other
breaches, causes or will cause Buyer Losses in excess of $15,000,000 (if
indemnifiable hereunder without regard to any applicable minimum dollar
thresholds set forth in Article IX), excluding any Buyer Losses, individually or
in the aggregate, including without limitation any loss of customers or
suppliers, resulting from or relating to any MAC Limitation.


 


(B)                                 PERFORMANCE.  THE SELLER SHALL HAVE
PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS
AND COVENANTS CONTAINED IN THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT
AT OR PRIOR TO CLOSING.


 


(C)                                  OFFICER’S CERTIFICATE.  THE BUYER SHALL
HAVE RECEIVED A CERTIFICATE SIGNED BY AN OFFICER OF THE SELLER CERTIFYING TO THE
FULFILLMENT OF THE CONDITIONS SPECIFIED IN SECTIONS 7.3(A) AND (B).


 


(D)                                 [INTENTIONALLY OMITTED.]


 


(E)                                  ENCUMBRANCES.


 

(I)                                     THE SELLER SHALL HAVE DELIVERED TO THE
BUYER CERTIFICATES EVIDENCING THE SHARES OF CAPITAL STOCK OF (A) AIMCOR DE,
(B) AIMCOR ENTERPRISES INTERNATIONAL, INCORPORATED, (C) GANS TRANSPORT AGENCIES
(USA), INC. AND (D) AIMCOR (FAR EAST) INC., EACH PLEDGED, AS OF THE DATE OF THIS
AGREEMENT, TO BANK OF AMERICA, N.A. PURSUANT TO THE SECURITIES PLEDGE AGREEMENT,
DATED AS OF APRIL 17, 2003, AMONG THE SELLER, EACH OF THE SUBSIDIARIES OF THE
SELLER FROM TIME TO TIME PARTY THERETO AND BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT.

 

(II)                                  THE SECURITY INTERESTS GRANTED TO BANK OF
AMERICA, N.A. PURSUANT TO THE SECURITY AGREEMENT, DATED AS OF APRIL 17, 2003,
AMONG THE SELLER, EACH OF THE SUBSIDIARIES OF THE SELLER FROM TIME TO TIME PARTY
THERETO AND BANK OF AMERICA, N.A. (THE “SECURITY AGREEMENT”) BY EACH OF AIMCOR
DE, AIMCOR ENTERPRISES INTERNATIONAL, INCORPORATED AND GANS TRANSPORT AGENCIES
(USA), INC. AND AIMCOR (FAR EAST) INC. SHALL HAVE BEEN RELEASED PURSUANT TO AND
IN ACCORDANCE WITH SECTION 29 OF THE SECURITY AGREEMENT.

 

(III)                               THE SELLER SHALL HAVE DELIVERED TO THE BUYER
CERTIFICATES EVIDENCING THE OUTSTANDING SHARES OF CAPITAL STOCK OF AIMCOR ST.
CROIX, INC.

 


(F)                                    OPINIONS OF COUNSEL.  THE BUYER SHALL
HAVE RECEIVED OPINIONS, DATED THE CLOSING DATE AND ADDRESSED TO THE BUYER, OF
(I) SIMPSON THACHER & BARTLETT LLP, SUBSTANTIALLY


 

58

--------------------------------------------------------------------------------


 

in the form of Exhibit C hereto, and of (ii) Victor Patrick, Esq., substantially
in the form of Exhibit D hereto.


 


(G)                                 MATERIAL ADVERSE CHANGE.  THERE SHALL NOT
HAVE OCCURRED OR BEEN IDENTIFIED ANY MATERIAL ADVERSE CHANGE AS OF (I) THE
CLOSING DATE (IF THE CLOSING OCCURS ON OR PRIOR TO NOVEMBER 3, 2003) OR (II)
NOVEMBER 3, 2003 (IF THE CLOSING OCCURS AFTER NOVEMBER 3, 2003), WHICH HAS NOT
BEEN CURED PRIOR TO THE CLOSING OR THE TERMINATION OF THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS.


 


(H)                                 RESIGNATIONS.  THE BUYER SHALL HAVE RECEIVED
WRITTEN RESIGNATIONS FROM ALL DIRECTORS AND OFFICERS OF ANY OF THE SOLD
COMPANIES AND THE SUBSIDIARIES WHO ALSO ARE DIRECTORS, OFFICERS OR EMPLOYEES OF
SELLER OR ANY OF ITS SUBSIDIARIES OR AFFILIATES (OTHER THAN THE SOLD COMPANIES
OR THE SUBSIDIARIES), ALL EFFECTIVE AS OF THE CLOSING DATE AND SUBSTANTIALLY IN
THE FORM SET FORTH IN EXHIBIT E.


 


(I)                                     DISPOSITIONS.  THE DISPOSITIONS SET
FORTH IN SECTION 5.17 SHALL HAVE OCCURRED IN ACCORDANCE WITH THE TERMS THEREOF.


 


ARTICLE VIII


 


CLOSING


 

8.1                                 Closing Date.

 


(A)                                  UNLESS THIS AGREEMENT SHALL HAVE BEEN
TERMINATED AND THE TRANSACTIONS HEREIN SHALL HAVE BEEN ABANDONED PURSUANT TO
ARTICLE X HEREOF, AND SUBJECT TO THE SATISFACTION OR WAIVER OF THE CONDITIONS
SET FORTH IN ARTICLE VII, THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT 10:00 A.M. ON THE EARLIER TO OCCUR
OF (X) THE SECOND BUSINESS DAY FOLLOWING WRITTEN NOTICE TO THE SELLER FROM THE
BUYER THAT SG AND BLACKSTONE ARE PREPARED TO CLOSE THE FINANCINGS OR (Y)
DECEMBER 15, 2003 (SUCH DATE OF CLOSING REFERRED TO HEREIN AS THE “CLOSING
DATE”) AT THE OFFICES OF STEEL HECTOR & DAVIS LLP, 777 SOUTH FLAGLER DRIVE, WEST
PALM BEACH, FL 33401, UNLESS ANOTHER DATE, TIME OR PLACE IS AGREED TO IN WRITING
BY THE PARTIES HERETO.  THE WRITTEN NOTICE REFERRED IN CLAUSE (X) SHALL BE
DELIVERED PROMPTLY FOLLOWING SG AND BLACKSTONE ADVISING THE BUYER THAT THEY ARE
PREPARED TO CLOSE THE FINANCINGS.  THE CLOSING SHALL BE DEEMED EFFECTIVE AS OF
12:01 A.M., MIAMI TIME, ON THE CLOSING DATE.


 


(B)                                 ON THE CLOSING DATE, THE BUYER SHALL EXECUTE
CERTIFICATES OF MERGER PROVIDING FOR THE SUBSIDIARIES MERGERS (THE “SUBSIDIARIES
CERTIFICATES OF MERGER”) AND CAUSE THE SUBSIDIARIES CERTIFICATES OF MERGER TO BE
DELIVERED FOR FILING AND RECORDATION WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE IN ACCORDANCE WITH THE DGCL AND THE DLLCA.

 


(C)                                  PROMPTLY FOLLOWING THE SUBSIDIARIES MERGERS
EFFECTIVE TIMES, AND ON THE CLOSING DATE, BUYER SHALL EXECUTE A CERTIFICATE OF
MERGER PROVIDING FOR THE AIMCOR DE MERGER (THE “AIMCOR DE CERTIFICATE OF
MERGER”) AND CAUSE THE AIMCOR DE CERTIFICATE OF MERGER TO BE DELIVERED FOR
FILING AND RECORDATION WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE IN
ACCORDANCE WITH THE DGCL AND THE DLLCA.

 

59

--------------------------------------------------------------------------------


 

8.2                                 Buyer Deliveries.  At the Closing, the Buyer
shall deliver to the Seller:

 


(A)                                  THE PURCHASE PRICE AS PROVIDED IN SECTION
2.1 AND ANY OTHER AMOUNTS PAYABLE BY BUYER TO SELLER UNDER THIS AGREEMENT;


 


(B)                                 THE DOCUMENTS DESCRIBED IN SECTION 7.2
HEREOF; AND


 


(C)                                  SUCH OTHER DOCUMENTS AND INSTRUMENTS AS
COUNSEL FOR THE BUYER AND THE SELLER MUTUALLY AGREE TO BE REASONABLY NECESSARY
TO CONSUMMATE THE TRANSACTIONS DESCRIBED HEREIN.


 

8.3                                 Seller Deliveries.  At the Closing, the
Seller shall deliver or cause one or more of their respective affiliates to
deliver to the Buyer:

 


(A)                                  THE CERTIFICATE EVIDENCING THE GANS
TRANSPORT PSI AND ANY APPROPRIATE INSTRUMENTS OF TRANSFER;


 


(B)                                 THE DOCUMENTS DESCRIBED IN SECTION 7.3
HEREOF; AND


 


(C)                                  SUCH OTHER DOCUMENTS AND INSTRUMENTS AS
COUNSEL FOR THE BUYER AND THE SELLER MUTUALLY AGREE TO BE REASONABLY NECESSARY
TO CONSUMMATE THE TRANSACTIONS DESCRIBED HEREIN.


 


ARTICLE IX


 


INDEMNIFICATION


 

9.1                                 Indemnification by the Seller.

 


(A)                                  SUBJECT TO ANY APPLICABLE LIMITS SET FORTH
IN THIS SECTION 9.1, FROM AND AFTER CLOSING THE SELLER SHALL DEFEND, INDEMNIFY
AND HOLD THE BUYER AND ITS AFFILIATES HARMLESS FROM AND AGAINST AND IN RESPECT
OF ANY AND ALL ACTUAL LOSSES, LIABILITIES, DAMAGES, FINES, JUDGMENTS,
SETTLEMENTS AND EXPENSES (INCLUDING REASONABLE OUT-OF-POCKET ATTORNEYS’,
ACCOUNTANTS’ INVESTIGATORS’ AND EXPERTS’ FEES AND EXPENSES) AND WHETHER OR NOT
AS A RESULT OF A THIRD PARTY CLAIM, BUT EXCLUDING CONSEQUENTIAL, PUNITIVE,
SPECIAL OR INDIRECT DAMAGES (OTHER THAN ANY SUCH DAMAGES GRANTED OR AWARDED TO A
THIRD PARTY IN AN ACTION OR OTHER PROCEEDING AGAINST ANY OF THE BUYER AND ITS
AFFILIATES) (HEREINAFTER “BUYER LOSSES”):


 

(I)                                     ARISING OUT OF OR INCURRED IN CONNECTION
WITH, SUBJECT TO SECTION 9.5(A), ANY BREACH OF ANY OF THE SELLER’S
REPRESENTATIONS, WARRANTIES OR COVENANTS CONTAINED IN THIS AGREEMENT (OTHER THAN
A BREACH OF REPRESENTATION OR WARRANTY PURSUANT TO SECTION 3.12, WHICH SHALL BE
COVERED BY SECTION 6.6); PROVIDED, THAT ANY BUYER LOSSES ARISING OUT OF A BREACH
OF A REPRESENTATION, WARRANTY OR COVENANT PERTAINING TO A VENTURE ENTITY SHALL
BE LIMITED TO THE BUYER’S SHARE THEREOF BASED ON THE BUYER’S PERCENTAGE
OWNERSHIP INTEREST IN SUCH VENTURE ENTITY;

 

60

--------------------------------------------------------------------------------


 

(II)                                  RELATED TO OR ARISING OUT OF THE ACTIONS
SET FORTH ON SCHEDULE 9.1(A)(II) OR ANY ACTION COMMENCED AFTER THE DATE OF THIS
AGREEMENT ASSERTING PERSONAL INJURY ARISING OUT OF OR INCURRED IN CONNECTION
WITH ANY HUMAN EXPOSURE TO SILICA OR BENTONITE TO THE EXTENT SUCH EXPOSURE
OCCURRED ON OR PRIOR TO THE CLOSING DATE AND RELATES TO THE PRODUCTS, PROPERTIES
OR OPERATIONS OF ANY SOLD COMPANY OR SUBSIDIARY ON OR PRIOR TO THE CLOSING DATE;

 

(III)                               RELATED TO OR ARISING OUT OF ANY
ENVIRONMENTAL CONDITION, VIOLATION OF ENVIRONMENTAL LAW OR RELEASE OF HAZARDOUS
SUBSTANCES, IN EACH CASE OCCURRING OR EXISTING ON OR PRIOR TO THE CLOSING DATE
AND RELATING TO THE PARCEL AT BILLINGS, MONTANA AND THE OPERATIONS OF ANY OF THE
SOLD COMPANIES AND THE SUBSIDIARIES AT SUCH PARCEL;

 

(IV)                              TO THE EXTENT THAT ANY BUYER LOSSES (OTHER
THAN BUYER LOSSES RELATING TO HUMAN EXPOSURE TO SILICA OR BENTONITE) RELATING TO
OR ARISING OUT OF THE GLOUCESTER, ONTARIO, CANADA FACILITY WOULD HAVE BEEN
SUBJECT TO INDEMNIFICATION UNDER SECTION 7.3(A)(III) OF THAT CERTAIN STOCK
PURCHASE AGREEMENT (THE “1997 AGREEMENT”), DATED AS OF SEPTEMBER 19, 1997, BY
AND AMONG THE STOCKHOLDERS OF AIMCOR DE WHICH ARE A PARTY THERETO (THE
“STOCKHOLDERS”), THE STOCKHOLDERS OF AIMCOR ENTERPRISES INTERNATIONAL, INC., A
NEVADA CORPORATION, WHICH ARE A PARTY THERETO (“ENTERPRISES”), AIMCOR (GERMANY)
LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP (“GERMANY LP”), AND AIMCOR
(LUXEMBOURG) LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP (“LUXEMBOURG
LP” AND, TOGETHER WITH THE STOCKHOLDERS, ENTERPRISES AND GERMANY LP, THE “FIRST
PARTIES”) AND THE SELLER, BUT FOR THE RELEVANT TIME LIMITATION PROVIDED FOR IN
SECTION 7.4(G) OF THE 1997 AGREEMENT OR TO THE EXTENT THAT BUYER LOSSES (OTHER
THAN BUYER LOSSES RELATING TO HUMAN EXPOSURE TO SILICA OR BENTONITE) WOULD HAVE
BEEN SUBJECT TO INDEMNIFICATION UNDER SECTION 7.3(A)(VIII) OF THE 1997 AGREEMENT
BUT FOR THE RELEVANT TIME LIMITATION PROVIDED FOR IN SECTION 7.4(F) OF THE 1997
AGREEMENT; AND

 

(V)                                 RELATING TO OR ARISING OUT OF ANY
ENVIRONMENTAL CONDITION, VIOLATION OF ENVIRONMENTAL LAW, OR RELEASE OF HAZARDOUS
SUBSTANCES, IN EACH CASE OCCURRING OR EXISTING ON OR PRIOR TO THE CLOSING DATE
AND RELATING TO THE METALS BUSINESS, INCLUDING, WITHOUT LIMITATION, ANY REMEDIAL
ACTION REQUIRED NOW OR IN THE FUTURE TO COMPLY WITH ANY SUCH ENVIRONMENTAL LAW
OR REDRESS ANY SUCH ENVIRONMENTAL CONDITION.

 


(B)                                 THE BUYER SHALL GIVE THE SELLER PROMPT
WRITTEN NOTICE OF ANY THIRD PARTY CLAIM OR OTHER CIRCUMSTANCE WHICH MAY GIVE
RISE TO ANY INDEMNITY OBLIGATION UNDER THIS SECTION 9.1, TOGETHER WITH THE
ESTIMATED AMOUNT OF SUCH CLAIM OR LIABILITY RELATING TO SUCH CIRCUMSTANCE, AND
THE SELLER SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE OF ANY SUCH CLAIM OR
ADDRESS SUCH CIRCUMSTANCE, INCLUDING WITHOUT LIMITATION PERFORMING ANY REQUIRED
REMEDIAL ACTION, THROUGH COUNSEL OR CONSULTANTS OF ITS OWN CHOOSING BY SO
NOTIFYING THE BUYER WITHIN SIXTY (60) DAYS OF RECEIPT OF THE BUYER’S WRITTEN
NOTICE; PROVIDED, HOWEVER, THAT THE SELLER’S COUNSEL AND CONSULTANTS SHALL BE
REASONABLY SATISFACTORY TO THE BUYER.  FAILURE TO GIVE PROMPT NOTICE SHALL NOT
AFFECT THE INDEMNIFICATION OBLIGATIONS HEREUNDER IN THE ABSENCE OF ACTUAL
PREJUDICE.  IF THE BUYER DESIRES TO PARTICIPATE IN ANY SUCH DEFENSE OR REMEDIAL
ACTION ASSUMED BY THE SELLER, IT MAY DO SO AT ITS SOLE COST AND EXPENSE.  IF THE
SELLER DECLINES TO ASSUME ANY SUCH DEFENSE OR REMEDIAL ACTION, IT SHALL BE
LIABLE FOR ALL REASONABLE COSTS AND EXPENSES OF DEFENDING SUCH CLAIM OR
UNDERTAKING SUCH REMEDIAL ACTION INCURRED BY THE BUYER, INCLUDING REASONABLE
FEES AND DISBURSEMENTS OF THE


 

61

--------------------------------------------------------------------------------


 

Buyer’s counsel and consultants.  Neither party shall, without the prior written
consent of the other party (which consent shall not be unreasonably withheld,
conditioned or delayed) settle, compromise or offer to settle or compromise any
such claim or demand on a basis which would result in the imposition of a
consent order, injunction or decree which would restrict the future activity or
conduct of the other party or any subsidiary or affiliate thereof or if such
settlement or compromise does not include an unconditional release of the other
party for any liability arising out of such claim or demand or any related claim
or demand.  Notwithstanding the foregoing, the Seller shall have sole and
absolute control of the defense of any Action, including the selection of
counsel, set forth in Schedule 9.1(a)(ii) and shall have the right, in its sole
discretion, to settle, compromise or offer to settle or compromise any such
Action; provided, that any such settlement, compromise or offer includes an
unconditional release of the Buyer and its affiliates from any liability arising
out of such Action.


 


(C)                                  THE SELLER SHALL NOT HAVE ANY OBLIGATION
UNDER SECTION 9.1(A)(I) TO INDEMNIFY THE BUYER AND ITS AFFILIATES FROM AND
AGAINST ANY BUYER LOSSES CAUSED BY THE BREACH OF ANY REPRESENTATIONS OR
WARRANTIES OF THE SELLER (I) UNLESS THE BUYER LOSSES FOR WHICH ANY OF THE BUYER
AND ITS AFFILIATES SEEKS INDEMNIFICATION IN RESPECT OF EACH BREACH, OR
AGGREGATION OF RELATED BREACHES, OF ANY SUCH REPRESENTATION OR WARRANTY IS EQUAL
TO OR GREATER THAN $50,000; PROVIDED, THAT THE FOREGOING LIMITATION SHALL ONLY
APPLY TO THOSE REPRESENTATIONS AND WARRANTIES WHICH ARE NOT QUALIFIED WITH
RESPECT TO MATERIALITY; AND PROVIDED FURTHER THAT THE FOREGOING LIMITATION SHALL
NOT APPLY TO THE REPRESENTATION AND WARRANTY IN THE LAST SENTENCE OF SECTION
3.19, AND (II) UNTIL THE AGGREGATE AMOUNT OF ALL BUYER LOSSES FOR WHICH ANY OF
THE BUYER AND ITS AFFILIATES SEEKS INDEMNIFICATION IN RESPECT OF ALL BREACHES OF
SUCH REPRESENTATIONS AND WARRANTIES EXCEEDS $1,750,000 (AFTER WHICH POINT THE
SELLER SHALL BE OBLIGATED TO INDEMNIFY THE BUYER AND ITS AFFILIATES FOR THE
AMOUNT OF ANY BUYER LOSSES IN EXCESS OF $1,000,000; PROVIDED THAT THE FOREGOING
LIMITATION SHALL NOT APPLY TO THE REPRESENTATIONS AND WARRANTIES IN SECTIONS
3.1(B) AND 3.2(B), THE SECOND AND THIRD SENTENCES OF EACH OF SECTIONS 3.3(A),
(B) AND (C) AND THE LAST SENTENCE OF SECTION 3.19).  NOTWITHSTANDING THE
FOREGOING, THE AGGREGATE LIABILITY OF THE SELLER TO INDEMNIFY THE BUYER AND ITS
AFFILIATES FOR ALL CLAIMS MADE UNDER SECTION 9.1(A)(I) OR SECTION 9.1(A)(III)
SHALL NOT EXCEED $30,000,000; PROVIDED, THAT NONE OF THE LIMITATIONS SET FORTH
IN THIS SENTENCE SHALL APPLY TO ANY BREACH OF ANY REPRESENTATIONS AND WARRANTIES
SET FORTH IN SECTIONS 3.1(B) AND 3.2(B) AND THE SECOND AND THIRD SENTENCES OF
EACH OF SECTIONS 3.3(A), (B), AND (C) AND THE LAST SENTENCE OF SECTION 3.19,
WHICH SHALL BE SUBJECT TO AN AGGREGATE LIMITATION EQUAL TO THE PURCHASE PRICE. 
NO PROVISION OF THIS SECTION 9.1(B) SHALL APPLY TO ANY BREACH OR ALLEGED BREACH
BY THE SELLER OF ANY OF ITS COVENANTS CONTAINED IN THIS AGREEMENT.


 


(D)                                 FOLLOWING THE CLOSING, THE INDEMNITIES
PROVIDED IN THIS SECTION 9.1 AND IN SECTION 6.6(A)(II) SHALL BE THE SOLE AND
EXCLUSIVE REMEDIES OF THE BUYER AND ITS AFFILIATES AGAINST THE SELLER AND ITS
AFFILIATES AT LAW OR EQUITY FOR ANY BUYER LOSSES ARISING OUT OF OR RESULTING
FROM THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT
LIMITATION THOSE RELATING TO ENVIRONMENTAL LAWS, EXCEPT FOR ANY CLAIMS BASED ON
OR ARISING OUT OF OR INCURRED IN CONNECTION WITH ANY FRAUD; PROVIDED, THAT THE
FOREGOING SHALL NOT LIMIT THE RIGHT OF THE BUYER AND ITS AFFILIATES TO OBTAIN
INJUNCTIVE RELIEF TO ENFORCE ANY OF THE PROVISIONS OF THIS AGREEMENT, WHETHER
PURSUANT TO SECTION 5.5 OR OTHERWISE.


 

62

--------------------------------------------------------------------------------


 

9.2                                 Indemnification by the Buyer.

 


(A)                                  SUBJECT TO ANY APPLICABLE LIMITS SET FORTH
IN THIS SECTION 9.2, FROM AND AFTER CLOSING THE BUYER SHALL DEFEND, INDEMNIFY
AND HOLD THE SELLER AND ITS AFFILIATES HARMLESS FROM AND AGAINST AND IN RESPECT
OF ANY AND ALL ACTUAL LOSSES, LIABILITIES, DAMAGES, FINES, JUDGMENTS,
SETTLEMENTS AND EXPENSES (INCLUDING REASONABLE OUT-OF-POCKET ATTORNEYS’,
ACCOUNTANTS’, INVESTIGATORS’ AND EXPERTS’ FEES AND EXPENSES) AND WHETHER OR NOT
AS A RESULT OF A THIRD PARTY CLAIM, BUT EXCLUDING CONSEQUENTIAL, PUNITIVE,
SPECIAL OR INDIRECT DAMAGES (OTHER THAN ANY SUCH DAMAGES GRANTED OR AWARDED TO A
THIRD PARTY IN AN ACTION OR OTHER PROCEEDING AGAINST ANY OF SELLER AND ITS
AFFILIATES) (HEREINAFTER “SELLER LOSSES”; AND TOGETHER WITH BUYER LOSSES,
“LOSSES”) ARISING OUT OF OR INCURRED IN CONNECTION WITH (I) SUBJECT TO SECTION
9.5(B), ANY BREACH OF ANY OF THE BUYER’S REPRESENTATIONS AND WARRANTIES OR
COVENANTS CONTAINED IN THIS AGREEMENT, (II) EXCEPT FOR LIABILITIES AND
OBLIGATIONS FOR WHICH THE SELLER OR ITS AFFILIATES ARE RESPONSIBLE OR WHICH ARE
EXPRESSLY STATED TO BE THE RESPONSIBILITY OF THE SELLER UNDER THIS AGREEMENT
(WHETHER BY REASON OF INDEMNIFICATION OR OTHERWISE), THE POSSESSION, USE,
OPERATION OR MANAGEMENT OF THE SOLD COMPANIES, THE VENTURE ENTITIES AND THE
SUBSIDIARIES (PROVIDED, THAT THE FOREGOING SHALL NOT LIMIT ANY INDEMNIFICATION
HEREIN PROVIDED OR ANY LIABILITY BASED THEREON) OR (III) ANY GUARANTEE WHICH
REMAINS OUTSTANDING FOLLOWING THE CLOSING UNTIL SUCH GUARANTEE IS REPLACED OR
RELEASED (EXCEPT TO THE EXTENT DUE TO ANY ACTION OR INACTION ON THE PART OF
SELLER OR ITS AFFILIATES THAT IS PROHIBITED BY THIS AGREEMENT).  THE SELLER
SHALL GIVE THE BUYER PROMPT WRITTEN NOTICE OF ANY THIRD PARTY CLAIM OR OTHER
CIRCUMSTANCE WHICH MAY GIVE RISE TO ANY INDEMNITY OBLIGATION UNDER THIS SECTION
9.2, TOGETHER WITH THE ESTIMATED AMOUNT OF SUCH CLAIM OR LIABILITY RELATING TO
SUCH CIRCUMSTANCE, AND THE BUYER SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE OF
ANY SUCH CLAIM OR ADDRESS SUCH CIRCUMSTANCE THROUGH COUNSEL OR CONSULTANTS OF
ITS OWN CHOOSING BY SO NOTIFYING THE SELLER WITHIN SIXTY (60) DAYS OF RECEIPT OF
THE SELLER’S WRITTEN NOTICE; PROVIDED, HOWEVER, THAT THE BUYER’S COUNSEL AND
CONSULTANTS SHALL BE REASONABLY SATISFACTORY TO THE SELLER.  FAILURE TO GIVE
PROMPT NOTICE SHALL NOT AFFECT THE INDEMNIFICATION OBLIGATIONS HEREUNDER IN THE
ABSENCE OF ACTUAL PREJUDICE.  IF THE SELLER DESIRES TO PARTICIPATE IN ANY SUCH
DEFENSE ASSUMED BY THE BUYER, IT MAY DO SO AT ITS SOLE COST AND EXPENSE.  IF THE
BUYER DECLINES TO ASSUME ANY SUCH DEFENSE, IT SHALL BE LIABLE FOR ALL REASONABLE
COSTS AND EXPENSES OF DEFENDING SUCH CLAIM INCURRED BY THE SELLER OR ITS
AFFILIATES, INCLUDING REASONABLE FEES AND DISBURSEMENTS OF THE SELLER’S COUNSEL
OR CONSULTANTS.  NEITHER PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED), SETTLE, COMPROMISE OR OFFER TO SETTLE OR COMPROMISE ANY SUCH CLAIM OR
DEMAND ON A BASIS WHICH WOULD RESULT IN THE IMPOSITION OF A CONSENT ORDER,
INJUNCTION OR DECREE WHICH WOULD RESTRICT THE FUTURE ACTIVITY OR CONDUCT OF THE
OTHER PARTY OR ANY SUBSIDIARY OR AFFILIATE THEREOF OR IF SUCH SETTLEMENT OR
COMPROMISE DOES NOT INCLUDE AN UNCONDITIONAL RELEASE OF THE OTHER PARTY FOR ANY
LIABILITY ARISING OUT OF SUCH CLAIM OR DEMAND.


 


(B)                                 THE BUYER SHALL NOT HAVE ANY OBLIGATION
UNDER SECTION 9.2(A)(I) TO INDEMNIFY THE SELLER AND ITS AFFILIATES FROM AND
AGAINST ANY SELLER LOSSES CAUSED BY THE BREACH OF ANY REPRESENTATIONS OR
WARRANTIES OF THE BUYER (I) UNLESS THE SELLER LOSSES FOR WHICH ANY OF THE SELLER
AND ITS AFFILIATES SEEKS INDEMNIFICATION IN RESPECT OF ANY BREACH, OR
AGGREGATION OF RELATED BREACHES, OF ANY SUCH REPRESENTATION OR WARRANTY IS EQUAL
TO OR GREATER THAN $50,000; PROVIDED THAT THE FOREGOING LIMITATION SHALL ONLY
APPLY TO THOSE REPRESENTATIONS AND WARRANTIES WHICH ARE NOT QUALIFIED WITH
RESPECT TO MATERIALITY AND (II) UNTIL THE AGGREGATE AMOUNT OF ALL SELLER LOSSES
FOR WHICH ANY OF THE SELLER AND ITS AFFILIATES SEEKS INDEMNIFICATION IN RESPECT
OF ALL BREACHES OF SUCH REPRESENTATIONS AND WARRANTIES EXCEEDS $1,750,000 (AFTER
WHICH POINT THE BUYER WILL ONLY BE OBLIGATED TO INDEMNIFY THE SELLER AND ITS
AFFILIATES FOR THE AMOUNT OF SUCH SELLER LOSSES IN


 

63

--------------------------------------------------------------------------------


 

excess of the $1,000,000).  Notwithstanding the foregoing, the aggregate
liability of the Buyer to indemnify the Seller and its affiliates for all claims
made under Section 9.2(a)(i) shall not in any event exceed $30,000,000.  No
provision of this Section 9.2(b) shall apply to any breach or alleged breach by
the Buyer of any of its covenants contained in this Agreement.


 


(C)                                  FOLLOWING THE CLOSING, THE INDEMNITY
PROVIDED IN THIS SECTION 9.2 SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE
SELLER AND ITS AFFILIATES AGAINST THE BUYER AND ITS AFFILIATES AT LAW OR EQUITY
FOR ANY SELLER LOSSES ARISING OUT OF OR RESULTING FROM THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR ANY CLAIMS BASED ON OR ARISING OUT
OF OR INCURRED IN CONNECTION WITH ANY FRAUD; PROVIDED, THAT THE FOREGOING SHALL
NOT LIMIT THE RIGHT OF THE SELLER AND ITS AFFILIATES TO OBTAIN INJUNCTIVE RELIEF
TO ENFORCE ANY OF THE PROVISIONS OF THIS AGREEMENT WHETHER PURSUANT TO
SECTION 5.5 OR OTHERWISE.


 

9.3                                 Limitations on Indemnification.

 


(A)                                  THE BUYER AND ITS AFFILIATES SHALL NOT BE
ENTITLED TO RECOVER FROM THE SELLER UNDER SECTION 9.1 ANY BUYER LOSSES RELATED
TO OR ARISING OUT OF A BREACH OF SECTION 3.17 OR ANY MATTER SPECIFICALLY
REFERRED TO IN SECTIONS 9.1(A)(II), (III), (IV) OR (V), TO THE EXTENT OF ANY
ACTUAL RECOVERY BY ANY OF THE SOLD COMPANIES, THE VENTURE ENTITIES (BUT ONLY IN
RESPECT OF BUYER’S PERCENTAGE OWNERSHIP INTEREST IN SUCH VENTURE ENTITY) OR THE
SUBSIDIARIES WITH RESPECT TO SUCH BREACH OR MATTER PURSUANT TO THE
INDEMNIFICATION PROVISIONS SET FORTH IN (I) SECTION 6.3 OF THAT CERTAIN STOCK
PURCHASE AGREEMENT DATED OCTOBER 31, 1986 (THE “IMC AGREEMENT”), BETWEEN
INDUSTRY HOLDINGS, INC., A DELAWARE CORPORATION, AND INTERNATIONAL MINERALS &
CHEMICAL CORPORATION, A DELAWARE CORPORATION (NOW KNOWN AS MALLINCKRODT GROUP,
INC., THE “MALLINCKRODT GROUP”), IMC INDUSTRY GROUP INC., A DELAWARE
CORPORATION, AND IMC INDUSTRY GROUP (QUARTZ) INC., A DELAWARE CORPORATION (THE
“IMC INDEMNIFICATION OBLIGATION”), OR (II) SECTION 7.3 OF THE 1997 AGREEMENT
(THE “1997 INDEMNIFICATION OBLIGATION” AND, TOGETHER WITH THE IMC
INDEMNIFICATION OBLIGATION, THE “EXISTING INDEMNIFICATION OBLIGATIONS”).


 

(I)                                     UPON THE OCCURRENCE OF A BUYER LOSS FOR
WHICH THE SELLER REASONABLY DETERMINES THAT ANY OF THE SELLER AND ITS CURRENT OR
FORMER INDEMNIFIED AFFILIATES MAY BE ENTITLED TO, OR BE GRANTED, INDEMNIFICATION
UNDER ANY OF THE EXISTING INDEMNIFICATION OBLIGATIONS, THE BUYER OR ITS
INDEMNIFIED AFFILIATES SHALL USE THEIR REASONABLE DILIGENT EFFORTS TO EXERCISE
ALL RIGHTS TO INDEMNIFICATION UNDER THE 1997 AGREEMENT OR THE IMC AGREEMENT, OR
BOTH, AS THE CASE MAY BE, INCLUDING THE COMMENCEMENT AND DILIGENT PROSECUTION OF
LITIGATION OR ARBITRATION PROCEEDINGS, THE EXPENSE OF WHICH SHALL BE ADDED TO
ANY BUYER LOSSES.

 

(II)                                  IF THE BUYER OR ITS INDEMNIFIED AFFILIATES
SEEK INDEMNIFICATION FOR A BUYER LOSS WHICH THE SELLER REASONABLY DETERMINES
THAT ANY OF THE SELLER AND ITS CURRENT OR FORMER INDEMNIFIED AFFILIATES MAY BE
ENTITLED TO, OR BE GRANTED, INDEMNIFICATION UNDER ANY OF THE EXISTING
INDEMNIFICATION OBLIGATIONS, THE BUYER AND ITS INDEMNIFIED AFFILIATES SHALL
DELAY ENFORCEMENT OF ANY CLAIM FOR INDEMNIFICATION AGAINST THE SELLER UNDER
SECTION 9.1 OF THIS AGREEMENT WITH RESPECT TO SUCH BUYER LOSS (WITHOUT ANY
PREJUDICE THERETO) UNTIL THE EXPIRATION OF THE EARLIER TO OCCUR OF:

 

64

--------------------------------------------------------------------------------


 

(A)                              A JUDICIAL OR ARBITRAL DETERMINATION THAT NONE
OF THE SELLER AND ITS CURRENT OR FORMER INDEMNIFIED AFFILIATES IS ENTITLED TO
INDEMNIFICATION UNDER ANY OF THE APPLICABLE EXISTING INDEMNIFICATION
OBLIGATIONS; AND

 

(B)                                THE SECOND ANNIVERSARY OF (X) THE DATE OF
COMMENCEMENT BY THE BUYER OF PROCEEDINGS UNDER, OR WITH RESPECT TO, SUCH BUYER
LOSS WHICH ADDRESS ALL MATERIAL APPLICABLE IMC INDEMNIFICATION OBLIGATIONS AND
(Y) THE DATE ON WHICH THE BUYER PROVIDES THE SELLER WITH ALL INFORMATION
REASONABLY REQUIRED BY THE SELLER TO COMMENCE PROCEEDINGS UNDER, OR WITH RESPECT
TO, SUCH BUYER LOSS WHICH ADDRESSES ALL MATERIAL APPLICABLE 1997 INDEMNIFICATION
OBLIGATIONS.

 

(III)                               IF THE SELLER MAKES AN INDEMNITY PAYMENT TO
THE BUYER OR ITS AFFILIATES HEREUNDER OR OTHERWISE INCURS COSTS IN CONNECTION
WITH EXERCISING ITS RIGHTS UNDER SECTION 9.1(B), IN RELATION TO ANY POTENTIAL
BUYER LOSS WHICH THE SELLER REASONABLY DETERMINES MAY BE INDEMNIFIABLE UNDER ANY
OF THE EXISTING INDEMNIFICATION OBLIGATIONS OR ANY INSURANCE POLICY HELD BY OR
TO THE BENEFIT OF ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES, THE BUYER AND
ITS AFFILIATES SHALL CAUSE THE SELLER TO BE SUBROGATED TO THE RIGHTS OF THE SOLD
COMPANIES AND THE SUBSIDIARIES UNDER THE APPLICABLE IMC INDEMNIFICATION
OBLIGATION OR INSURANCE POLICY TO THE EXTENT OF SUCH INDEMNITY PAYMENT OR OTHER
SUCH COST.  IF A COURT OR ARBITRAL PANEL AWARDS DAMAGES TO THE BUYER OR ITS
AFFILIATES, OR THE BUYER OR ITS AFFILIATES REACH A SETTLEMENT WITH RESPECT TO A
MATTER THAT CONSTITUTES A BUYER LOSS UNDER THIS AGREEMENT THAT IS A POTENTIAL
BUYER LOSS WHICH THE SELLER REASONABLY DETERMINES MAY BE INDEMNIFIABLE UNDER ANY
OF THE EXISTING INDEMNIFICATION OBLIGATIONS OR ANY INSURANCE POLICY HELD BY OR
TO THE BENEFIT OF ANY OF THE SOLD COMPANIES OR THE SUBSIDIARIES, THE
INDEMNIFICATION CLAIM OF THE BUYER AND ITS AFFILIATES FOR SUCH BUYER LOSS SHALL
BE REDUCED BY THE AMOUNT OF SUCH AWARD OR SETTLEMENT ACTUALLY RECEIVED BY THE
BUYER OR ITS AFFILIATES.

 

(IV)                              THE SELLER HEREBY GUARANTEES THE PAYMENT BY
THE MALLINCKRODT GROUP TO THE BUYER OR ITS INDEMNIFIED AFFILIATES OF ANY BUYER
LOSSES DETERMINED TO BE OWED TO THE BUYER AND ITS INDEMNIFIED AFFILIATES
PURSUANT TO AN IMC INDEMNIFICATION OBLIGATION; PROVIDED, HOWEVER, THAT THE
SELLER’S GUARANTEE OBLIGATION PURSUANT TO THIS SECTION 9.3(A)(IV) SHALL APPLY
ONLY UPON RECEIPT BY THE SELLER OF REASONABLE EVIDENCE OF A DEFAULT BY THE
MALLINCKRODT GROUP IN THE PAYMENT OF A BUYER LOSS DETERMINED TO BE OWED TO BUYER
OR ITS INDEMNIFIED AFFILIATES PURSUANT TO AN IMC INDEMNIFICATION OBLIGATION. 
THE SELLER SHALL PERFORM UNDER THIS GUARANTEE OBLIGATION BY PAYMENT TO THE BUYER
OF THE APPLICABLE AMOUNT WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF RECEIPT
OF SUCH EVIDENCE.

 


(B)                                 IF ANY OF THE BUYER OR ITS AFFILIATES INCURS
A BUYER LOSS RELATED TO OR ARISING OUT OF A BREACH OF SECTION 3.17 OR ANY MATTER
SPECIFICALLY REFERRED TO IN SECTION 9.1(A)(II), (III), (IV) OR (V), FOR WHICH
THE SELLER OR ANY OF ITS CURRENT OR FORMER AFFILIATES HAS A RIGHT TO
INDEMNIFICATION FROM ANY OF THE FIRST PARTIES (AS DEFINED IN SECTION 9.1(A)(IV)
HEREIN) UNDER SECTION 7.3 OF THE 1997 AGREEMENT, THEN THE SELLER SHALL USE ALL
REASONABLE EFFORTS TO CAUSE THE BUYER AND ITS AFFILIATES TO BE SUBROGATED TO THE
RIGHTS OF THE SELLER UNDER THE 1997 AGREEMENT WITH RESPECT TO SUCH BREACH OR
MATTER.  THE BUYER HEREBY AGREES THAT IT SHALL, AND SHALL CAUSE ITS AFFILIATES
TO COOPERATE WITH THE SELLER IN CONNECTION WITH THE FOREGOING.  THE SELLER
HEREBY GUARANTEES THE PAYMENT BY THE FIRST PARTIES OF ANY PAYMENT TO WHICH THE
SELLER OR ANY OF ITS


 

65

--------------------------------------------------------------------------------


 

current or former affiliates are entitled for any Buyer Loss under the 1997
Agreement and this Section 9.3(b); provided, however, that the Seller’s
guarantee obligation pursuant to this Section 9.3(b) shall apply only upon
receipt by the Seller of reasonable evidence of a default by the First Parties
pursuant to an obligation to make a payment for such a Buyer Loss.  The Seller
shall perform under this guarantee obligation by payment to the Buyer of the
applicable Buyer Loss within thirty (30) days following the date of receipt of
such evidence.


 


(C)                                  THE BUYER AND ITS AFFILIATES SHALL NOT BE
ENTITLED TO RECOVER INDEMNIFICATION HEREUNDER FOR BUYER LOSSES TO THE EXTENT
THAT SUCH LOSSES ARE SPECIFICALLY RESERVED FOR IN THE CONCLUSIVE NET WORKING
CAPITAL STATEMENT.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE BUYER AND ITS AFFILIATES SHALL NOT BE ENTITLED TO
RECOVER ANY INDEMNIFICATION UNDER SECTION 9.1(A)(I) FOR ANY BUYER LOSSES
SPECIFICALLY RELATING TO ANY BREACH OF ANY REPRESENTATION OR WARRANTY PROVIDED
IN SECTION 3.17 TO THE EXTENT THAT ANY SUCH BREACH RELATES TO THE CONDUCT OR
OPERATION BY SELLER OR ITS AFFILIATES OF THE PETCOKE BUSINESS, EXCEPT FOR ANY
SUCH BREACH WITH RESPECT TO WHICH THE SELLER HAD KNOWLEDGE PRIOR TO THE DATE OF
THIS AGREEMENT AND DID NOT INCLUDE ON SCHEDULE 3.17 OR OTHERWISE DISCLOSE TO THE
BUYER OR ITS AFFILIATES PRIOR TO THE DATE OF THIS AGREEMENT.


 


(E)                                  THE BUYER AND ITS AFFILIATES SHALL NOT BE
ENTITLED TO RECOVER ANY INDEMNIFICATION FOR BUYER LOSSES UNDER
SECTION 9.1(A)(II) TO THE EXTENT THAT (I) WRITTEN NOTICE PROVIDING SPECIFIC
DETAILS SUPPORTING THE CLAIM FOR SUCH INDEMNIFICATION HAS NOT BEEN PROVIDED TO
THE SELLER PRIOR TO THE SEVENTH (7TH) ANNIVERSARY OF THE CLOSING DATE, OR
(II) SUCH BUYER LOSSES EXCEED, IN THE AGGREGATE, $20,000,000.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, SECTION 9.1(A)(II)
CONSTITUTES THE SOLE AND EXCLUSIVE REMEDY TO THE BUYER OR ANY OF ITS AFFILIATES
FROM OR AGAINST THE SELLER OR ANY OF ITS AFFILIATES FOR ANY BUYER LOSSES
RELATING TO OR ARISING OUT OF THE ACTIONS SET FORTH ON SCHEDULE 9.1(A)(II) OR
OTHERWISE RELATING TO OR ARISING OUT OF HUMAN EXPOSURE TO SILICA OR BENTONITE IN
RELATION TO THE BUSINESS AND OPERATIONS OF ANY SOLD COMPANY OR SUBSIDIARY ON OR
PRIOR TO THE CLOSING DATE.


 


(F)                                    THE BUYER AND ITS AFFILIATES SHALL NOT BE
ENTITLED TO ANY INDEMNIFICATION FOR BUYER LOSSES UNDER SECTION 9.1(A)(III) TO
THE EXTENT THAT SUCH BUYER LOSSES, WHEN AGGREGATED WITH ALL BUYER LOSSES
INDEMNIFIED PURSUANT TO SECTION 9.1(A)(I), EXCEED $30,000,000.


 


(G)                                 THE BUYER AND ITS AFFILIATES SHALL NOT BE
ENTITLED TO RECOVER ANY INDEMNIFICATION FOR BUYER LOSSES UNDER
SECTION 9.1(A)(IV) TO THE EXTENT THAT (I) WRITTEN NOTICE PROVIDING SPECIFIC
DETAILS SUPPORTING THE CLAIM FOR SUCH INDEMNIFICATION HAS NOT BEEN PROVIDED TO
THE SELLER PRIOR TO THE FIFTEENTH (15TH) ANNIVERSARY OF THE CLOSING DATE, OR
(II) THE BUYER OR ANY OF THE BUYER’S AFFILIATES WAS AWARE OF A BASIS TO MAKE A
TIMELY CLAIM FOR INDEMNITY REGARDING SUCH BUYER LOSSES PRIOR TO THE EXPIRATION
OF THE INDEMNITY PERIODS SET FORTH IN SECTION 7.4(F) OR 7.4(G) OF THE 1997
AGREEMENT, AS APPLICABLE, BUT FAILED TO DO SO.


 


(H)                                 THE BUYER AND ITS AFFILIATES SHALL BE
ENTITLED TO RECOVER ONLY SEVENTY-FIVE (75) PERCENT OF THE BUYER LOSSES, AS EACH
SUCH BUYER LOSS IS INCURRED, THAT WOULD OTHERWISE BE SUBJECT TO INDEMNIFICATION
UNDER SECTION 9.1(A)(V).  WITHOUT LIMITING THE FOREGOING, THE BUYER AND ITS
AFFILIATES SHALL NOT BE ENTITLED TO RECOVER ANY INDEMNIFICATION FOR BUYER LOSSES
UNDER


 

66

--------------------------------------------------------------------------------


 

Section 9.1(a)(v) to the extent that (i) written notice providing specific
details supporting the claim for such indemnification has not been provided to
the Seller prior to the tenth (10th) anniversary of the Closing Date, or
(ii) such Buyer Losses (whether or not indemnified hereunder) exceed, in the
aggregate, $20,000,000, so that the obligations of the Seller and its affiliates
under Section 9.1(a)(v) shall under no circumstances exceed $15,000,000.


 


(I)                                     BUYER’S LOSSES THAT WOULD OTHERWISE BE
SUBJECT TO INDEMNIFICATION UNDER SECTIONS 9.1(A)(I) (BUT ONLY TO THE EXTENT
RELATING TO ANY BREACH OF SECTION 3.17), 9.1(A)(III), 9.1(A)(IV) OR 9.1(A)(V),
SHALL NOT BE SUBJECT TO INDEMNIFICATION UNDER ARTICLE IX TO THE EXTENT THAT THE
BUYER AND IT AFFILIATES FAIL TO TAKE OR OMIT TAKING ALL COMMERCIALLY REASONABLE
ACTIONS TO MITIGATE ANY SUCH BUYER LOSSES.  WITHOUT LIMITATION OF THE FOREGOING,
BUYER AND ITS AFFILIATES SHALL NOT (X) UNDERTAKE ANY REMEDIAL ACTION FOR WHICH
IT SEEKS INDEMNIFICATION HEREUNDER UNLESS REQUIRED BY APPLICABLE ENVIRONMENTAL
LAWS, (Y) IMPORTUNE ANY GOVERNMENTAL AUTHORITY TO REQUIRE ANY SUCH REMEDIAL
ACTION, OR (Z) CONFORM IN ANY SUCH REMEDIAL ACTION TO REMEDIAL STANDARDS
MATERIALLY MORE STRINGENT THAN THOSE LEAST STRINGENT APPLICABLE STANDARDS
REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS (UNLESS REQUIRED TO DO SO BY A
GOVERNMENTAL AUTHORITY) AND, IF REASONABLY REQUESTED BY THE SELLER IN ANY ACTION
OR OTHER MATTER IN WHICH THE BUYER IS SEEKING INDEMNIFICATION AS PROVIDED IN
THIS AGREEMENT, THE BUYER SHALL AGREE TO DEED RESTRICTIONS LIMITING THE USE OF
THE RELEVANT PROPERTIES OF THE SOLD COMPANIES AND SUBSIDIARIES TO INDUSTRIAL
USES.


 


(J)                                     NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, TO THE EXTENT THAT ANY SPECIFIC MATTER IS
SUBJECT TO INDEMNIFICATION UNDER MORE THAN ONE SUBSECTION OF SECTION 9.1, THE
BUYER AND ITS AFFILIATES SHALL ONLY BE ENTITLED TO RECOVER INDEMNIFICATION FOR
ANY BUYER LOSS ARISING OUT OF OR RELATED TO SUCH MATTER UNDER THE ONE SUCH
SUBSECTION WHICH ADDRESSES SUCH MATTER WITH THE GREATEST PARTICULARITY.  BY
ILLUSTRATION, TO THE EXTENT THAT A MATTER IS (WITHOUT GIVING EFFECT TO ANY
LIMITATION ON INDEMNIFICATION PROVIDED UNDER SECTION 9.3) SUBJECT TO
INDEMNIFICATION UNDER ANY OF SECTIONS 9.1(A)(II), (III), (IV) OR (V), THE BUYER
AND ITS AFFILIATES SHALL HAVE NO RECOVERY PURSUANT TO SECTION 9.1(A)(I) IN
RESPECT OF SUCH MATTER.  IF THE BUYER AND ITS AFFILIATES TIMELY SEEK
INDEMNIFICATION UNDER A SUBSECTION OF SECTION 9.1 AND AN ARBITRATOR DETERMINES
UNDER ARTICLE XI THAT IN ACCORDANCE WITH THE FIRST SENTENCE HEREOF
INDEMNIFICATION SHOULD HAVE BEEN SOUGHT UNDER ANOTHER SUBSECTION OF SECTION 9.1,
THEN NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE
BUYER AND ITS AFFILIATES SHALL NOT BE TIME-BARRED FROM SEEKING INDEMNIFICATION
UNDER SUCH OTHER SUBSECTION DETERMINED TO BE APPLICABLE BY THE ARBITRATOR IF
THEY WOULD NOT HAVE BEEN TIME-BARRED FROM DOING SO WHEN THEY FIRST SOUGHT SUCH
INDEMNIFICATION.


 


(K)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE BUYER AND ITS AFFILIATES SHALL NOT BE ENTITLED TO
RECOVER ANY INDEMNIFICATION FOR BUYER LOSS RELATED TO OR ARISING OUT OF ANY
UNDERFUNDING OF PENSION PLANS WHICH HAVE BEEN DISCLOSED ON SCHEDULE 3.13(B); IT
BEING AGREED THAT THE PROVISION FOR A CURRENT LIABILITY OF $1.5 MILLION IN
RESPECT OF PENSION PLAN UNDERFUNDING REFERRED TO IN SECTION 2.2(A)(I) SHALL BE
THE SOLE REMEDY OF THE BUYER AND ITS AFFILIATES FOR ANY UNDERFUNDING OF THE
AFOREMENTIONED DISCLOSED PENSION PLANS.


 

9.4                                 Indemnification Calculations.

 


(A)                                  THE AMOUNT OF ANY LOSSES FOR WHICH
INDEMNIFICATION IS PROVIDED UNDER THIS ARTICLE IX SHALL BE COMPUTED NET OF ANY
INSURANCE PROCEEDS RECEIVED BY THE INDEMNIFIED


 

67

--------------------------------------------------------------------------------


 

party in connection with such Losses; provided, that the foregoing is not
intended to preclude a party from recovering as a Loss any increase in insurance
premiums incurred as a result of such payment or related insurance claim.


 


(B)                                 THE PARTIES AGREE THAT ANY INDEMNIFICATION
PAYMENTS MADE PURSUANT TO THIS AGREEMENT SHALL BE TREATED FOR TAX PURPOSES AS AN
ADJUSTMENT TO THE PURCHASE PRICE, UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW.


 


(C)                                  THE AMOUNT OF ANY LOSSES FOR WHICH
INDEMNIFICATION IS PROVIDED UNDER THIS ARTICLE IX SHALL BE COMPUTED NET OF ANY
FOREIGN, FEDERAL, STATE OR LOCAL INCOME TAX BENEFITS INURING TO THE INDEMNIFIED
PARTY IN CONNECTION WITH SUCH LOSSES.


 

9.5                                 Survival.

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
SELLER CONTAINED IN THIS AGREEMENT SHALL SURVIVE UNTIL THE 545TH DAY AFTER THE
DATE OF THE CLOSING; PROVIDED, THAT (I) THE REPRESENTATIONS AND WARRANTIES IN
SECTIONS 3.1(B), 3.2(B) AND THE SECOND AND THIRD SENTENCES OF EACH OF SECTIONS
3.3(A), (B) AND (C) AND 3.19 SHALL SURVIVE FOR TEN YEARS AFTER CLOSING; (II) THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.3(E) SHALL SURVIVE FOR
THREE YEARS AFTER THE CLOSING; (III) THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 3.12 AND THE REPRESENTATIONS AND WARRANTIES RELATING TO
COMPLIANCE WITH ALL APPLICABLE LAWS IN SECTIONS 3.13(B)(II) AND (VIII) AND
PAYMENTS OF ALL OBLIGATIONS AND BENEFITS IN SECTION 3.13(B)(II) SHALL SURVIVE
UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS; AND (IV) THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.17 SHALL SURVIVE UNTIL THE
FIRST TO OCCUR OF (X) THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS
AND (Y) THREE YEARS AFTER THE CLOSING.  ANY CLAIMS MADE BY A PARTY UNDER SECTION
9.1 IN ACCORDANCE WITH THE TERMS OF ARTICLE IX PRIOR TO THE EXPIRATION OF THE
SURVIVAL PERIOD WITH RESPECT TO AN APPLICABLE REPRESENTATION OR WARRANTY SHALL
SURVIVE THE EXPIRATION OF THE REPRESENTATIONS AND WARRANTIES UNTIL FINALLY AND
CONCLUSIVELY RESOLVED PURSUANT TO ARTICLE IX AND THE EXPIRATION OF SUCH SURVIVAL
PERIOD SHALL NOT ACT AS A LIMITATION ON ANY BUYER LOSSES RECOVERABLE THEREUNDER.


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES OF THE
BUYER CONTAINED IN THIS AGREEMENT SHALL SURVIVE UNTIL THE 545TH DAY AFTER THE
DATE OF CLOSING; PROVIDED, THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 4.2 SHALL SURVIVE FOR TEN YEARS AFTER CLOSING.  ANY CLAIMS MADE BY A
PARTY UNDER SECTION 9.2 IN ACCORDANCE WITH THE TERMS OF ARTICLE IX PRIOR TO THE
EXPIRATION OF THE SURVIVAL PERIOD WITH RESPECT TO AN APPLICABLE REPRESENTATION
OR WARRANTY SHALL SURVIVE THE EXPIRATION OF THE REPRESENTATIONS AND WARRANTIES
UNTIL FINALLY AND CONCLUSIVELY RESOLVED PURSUANT TO ARTICLE IX AND THE
EXPIRATION OF SUCH SURVIVAL PERIOD SHALL NOT AT AS A LIMITATION ON ANY SELLER
LOSSES RECOVERABLE THEREUNDER.


 

9.6                                 Assignment.  Notwithstanding the provisions
of Section 12.6, the indemnity provided under Section 9.1(a)(v) may be assigned
by the Buyer or any affiliate to any purchaser, assignee or transferee of all or
substantially all of the Metals Business, or any purchaser, assignee or
transferee of all or substantially all of the assets used in the Metals
Business, provided that such indemnity remains subject to all limitations and
restrictions provided for under Article IX of this Agreement, including without
limitation, those provided for under Section 9.3.

 

68

--------------------------------------------------------------------------------


 


ARTICLE X


 


TERMINATION


 

10.1                           Termination Events.  Subject to Section 10.2(b),
and without prejudice to other rights or remedies which may be available to the
parties by law or pursuant to this Agreement, this Agreement may be terminated
and the transactions contemplated herein may be abandoned:

 


(A)                                  BY MUTUAL WRITTEN CONSENT OF THE BUYER AND
THE SELLER HERETO;


 


(B)                                 BY EITHER THE BUYER OR THE SELLER BY WRITTEN
NOTICE TO THE OTHER PARTY GIVEN ON OR AFTER, IN THE CASE OF BUYER, DECEMBER  31,
2003 OR, IN THE CASE OF SELLER, DECEMBER 15, 2003 IF THE CLOSING SHALL NOT HAVE
OCCURRED ON OR BEFORE IN THE CASE OF BUYER, DECEMBER  31, 2003 OR, IN THE CASE
OF SELLER, DECEMBER 15, 2003, UNLESS EXTENDED BY WRITTEN AGREEMENT OF THE
PARTIES HERETO, SO LONG AS THE PARTY TERMINATING THIS AGREEMENT SHALL NOT BE IN
DEFAULT OR BREACH OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR
AGREEMENTS HEREUNDER, WHICH DEFAULT OR BREACH HAS CAUSED A FAILURE TO SATISFY A
CLOSING CONDITION; PROVIDED THAT, IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR
BEFORE, IN THE CASE OF BUYER, DECEMBER 31, 2003 OR, IN THE CASE OF SELLER,
DECEMBER 15, 2003, AS A RESULT OF THE NON TERMINATING PARTY’S DEFAULT OR BREACH
OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS HEREUNDER
(OTHER THAN A BREACH OF SECTION 5.3 OR A BREACH BY BUYER OF SECTION 4.6, SECTION
8.1 OR SECTION 8.2 OR A BREACH BY BUYER OF SECTION 5.5 RELATING TO THE SUBJECT
MATTER OF ANY OF THE FOREGOING SECTIONS), SUCH DATE SHALL BE EXTENDED TO THE
45TH DAY FOLLOWING THE DATE ON WHICH THE NON TERMINATING PARTY FIRST OBTAINED
ACTUAL KNOWLEDGE OF THE DEFAULT OR BREACH; PROVIDED, FURTHER THAT IF THE REASON
THE CLOSING SHALL NOT HAVE BEEN CONSUMMATED PRIOR TO SUCH DATE IS ATTRIBUTABLE
TO THE FAILURE TO OBTAIN ANY CONSENT FROM ANY GOVERNMENTAL ANTITRUST AUTHORITY
AND THE NON TERMINATING PARTY IS NOT THEN IN DEFAULT OR BREACH OF ANY OF ITS
OBLIGATIONS UNDER SECTION 5.3, SUCH DATE SHALL AUTOMATICALLY BE EXTENDED TO JULY
2, 2004;


 


(C)                                  [INTENTIONALLY OMITTED.]


 


(D)                                 BY THE BUYER, UPON WRITTEN NOTICE TO THE
SELLER AT ANY TIME PRIOR TO CLOSING, IF (I) THE SELLER HAS GIVEN THE BUYER
NOTICE PURSUANT TO SECTION 5.12 ABOVE, (II) THE BREACH THAT IS THE SUBJECT OF
SUCH NOTICE RESULTS IN A FAILURE TO SATISFY THE CONDITIONS SET FORTH IN
SECTION 7.3(A) OR SECTION 7.3(G), AND (III) THE BREACH HAS NOT BEEN CURED (SUCH
THAT SUCH CONDITIONS ARE SATISFIED) WITHIN 45 DAYS AFTER THE SELLER FIRST
OBTAINED ACTUAL KNOWLEDGE OF THE BREACH; OR


 


(E)                                  BY EITHER THE BUYER OR THE SELLER, WITHOUT
CAUSE, BY WRITTEN NOTICE TO THE OTHER PARTY GIVEN AT ANY TIME PRIOR TO ANY OTHER
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS AND PAYMENT OF THE
TERMINATION FEE SET FORTH IN SECTION 10.2(A).


 

10.2                           Termination Fee.

 


(A)                                  IF EITHER PARTY TERMINATES THIS AGREEMENT
PURSUANT TO SECTION 10.1(E), THEN THE TERMINATING PARTY SHALL PAY THE
NON-TERMINATING PARTY A TERMINATION FEE OF $20 MILLION IF THE TERMINATING PARTY
TERMINATES THIS AGREEMENT ON OR PRIOR TO DECEMBER 31, 2003 AND $15 MILLION IF
THE TERMINATING PARTY TERMINATES THIS AGREEMENT AFTER DECEMBER 31, 2003 (THE
“TERMINATION


 

69

--------------------------------------------------------------------------------


 

Fee”), which Termination Fee shall be paid not later than two (2) business days
after delivery of the notice set forth in Section 10.1(e) by wire transfer of
immediately available funds to an account designated by the non-terminating
party.


 


(B)                                 ANY PARTY ENTITLED TO RECEIVE PAYMENT OF THE
TERMINATION FEE PURSUANT TO SECTION 10.2(A) HEREBY AGREES THAT SUCH PAYMENT IS
INTENDED TO AND SHALL BE THE SOLE AND EXCLUSIVE REMEDY AND RECOVERY OF SUCH
PARTY AND ITS AFFILIATES (AND IS IN LIEU OF ANY OTHER RIGHTS OR REMEDIES
AVAILABLE TO SUCH PARTY AND ITS AFFILIATES, INCLUDING WITHOUT LIMITATION, FOR
ANY RECOVERY OF DAMAGES OR OTHERWISE) ON ACCOUNT OF OR RELATING TO THE
TERMINATION OF THIS AGREEMENT BY THE TERMINATING PARTY, INCLUDING WITHOUT
LIMITATION FOR ANY LOSSES ARISING OUT OF OR RELATING TO OR BASED UPON ANY OF THE
CIRCUMSTANCES OF SUCH TERMINATION.


 

10.3                           Effect of Termination.  In the event of any
termination of the Agreement as provided in Section 10.1 above:

 


(A)                                  THIS AGREEMENT SHALL FORTHWITH BECOME
WHOLLY VOID AND OF NO FURTHER FORCE AND EFFECT AND THERE SHALL BE NO LIABILITY
ON THE PART OF THE BUYER AND THE SELLER, EXCEPT THAT (I) THE OBLIGATIONS OF THE
BUYER AND THE SELLER UNDER SECTIONS 5.1(C) AND 5.3(D) AND ARTICLE X AND
ARTICLE XII OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT INCLUDING
WITHOUT LIMITATION THE OBLIGATION OF EITHER PARTY TO PAY THE TERMINATION FEE
PURSUANT TO SECTION 10.2(A) (WHICH SUCH OBLIGATION SHALL REMAIN IN FULL FORCE
AND EFFECT UNTIL SUCH AMOUNT IS FULLY PAID) AND (II) SUBJECT TO SECTION 10.2(B),
SUCH TERMINATION SHALL NOT PRECLUDE EITHER PARTY FROM BRINGING ANY ACTION
AGAINST THE OTHER PARTY FOR ANY BREACH OF THIS AGREEMENT WHICH MAY HAVE OCCURRED
AND OTHERWISE ENFORCING ITS RIGHTS AND REMEDIES HEREUNDER OR AT LAW OR EQUITY IN
CONNECTION THEREWITH; AND


 


(B)                                 THE BUYER WILL (I) DELIVER TO THE SELLER ALL
DOCUMENTS, WORK PAPERS AND OTHER MATERIALS OF THE SELLER, THE SOLD COMPANIES,
THE VENTURE ENTITIES AND THE SUBSIDIARIES PREVIOUSLY DELIVERED TO THE BUYER AND
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER SO OBTAINED BEFORE OR
AFTER THE EXECUTION HEREOF, AND (II) SHALL COMPLY WITH THE CONFIDENTIALITY
AGREEMENT.


 


ARTICLE XI


 


DISPUTE RESOLUTION


 

11.1                           Dispute Resolution.

 


(A)                                  GENERAL.  ANY DISAGREEMENT, DISPUTE,
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
INTERPRETATION HEREOF OR ANY ARRANGEMENTS RELATING HERETO OR CONTEMPLATED HEREIN
OR THE VALIDITY, BREACH OR TERMINATION HEREOF (EACH, INDIVIDUALLY, A “DISPUTE”)
SHALL BE RESOLVED AND SETTLED PURSUANT TO THE TERMS OF THIS ARTICLE 11.  IN THE
EVENT OF A DISPUTE BETWEEN THE PARTIES, EITHER PARTY (THE “CLAIMANT”) MAY
INITIATE THE DISPUTE RESOLUTION PROCEDURES OF THIS SECTION 11.1 BY PROVIDING
WRITTEN NOTICE (THE “NOTICE OF CLAIM”) TO THE OTHER PARTY (THE “RESPONDENT”)
IDENTIFYING THE NATURE AND SCOPE OF THE DISPUTE AND STATING THE DESIRE TO
RESOLVE THE DISPUTE.  INSOFAR AS IS PRACTICABLE, ANY DOCUMENTATION THAT SUPPORTS
THE CLAIMANT’S NOTICE OF CLAIM SHALL BE INCLUDED WITH SAID NOTICE OF CLAIM. 
WITHIN FIFTEEN (15) DAYS AFTER RECEIVING THE NOTICE OF CLAIM, RESPONDENT WILL
RESPOND IN WRITING BY STATING ITS POSITION


 

70

--------------------------------------------------------------------------------


 

(including any related claims it may have) and setting forth a proposed
resolution of the Dispute.  Insofar as is practicable, any documentation that
supports the Respondent’s defense shall be included with such response.  If
Claimant and Respondent are not able to resolve the Dispute within ten (10) days
thereafter, then the parties shall proceed in accordance with the provisions of
Section 11.1(b) hereof.


 


(B)                                 INFORMAL RESOLUTION.  IF A DISPUTE IS NOT
PROMPTLY RESOLVED AFTER THE SUBMISSION OF THE NOTICE OF CLAIM AND RESPONSE
SPECIFIED IN SECTION 11.1(A) HEREOF, THEN EACH PARTY SHALL PROMPTLY NOMINATE A
SENIOR OFFICER OF ITS MANAGEMENT TO MEET TO RESOLVE THE DISPUTE.


 


(C)                                  ARBITRATION.  IF THE PARTIES HAVE NOT
RESOLVED THE DISPUTE WITHIN FIFTEEN (15) DAYS AFTER THE DATE OF THE COMMENCEMENT
OF INFORMAL RESOLUTION PROCEEDINGS SET FORTH IN PARAGRAPH (B) ABOVE, THEN EITHER
PARTY MAY INITIATE ARBITRATION OF THE DISPUTE BY NOTIFYING THE OTHER PARTY IN
WRITING THAT ARBITRATION OF THE DISPUTE IS DEMANDED.  THE ARBITRATION SHALL BE
CONDUCTED IN ACCORDANCE WITH THE CPR INSTITUTE FOR DISPUTE RESOLUTION RULES FOR
NON-ADMINISTERED ARBITRATION (THE “RULES”) BY ONE (1) ARBITRATOR.  UNLESS THE
PARTIES AGREE ON AN INDIVIDUAL ARBITRATOR BY NAME, EACH PARTY SHALL APPOINT
ONE (1) ARBITRATOR, OBTAIN ITS APPOINTEE’S ACCEPTANCE OF SUCH APPOINTMENT, AND
DELIVER WRITTEN NOTIFICATION OF SUCH APPOINTMENT AND ACCEPTANCE TO THE OTHER
PARTY WITHIN TEN (10) DAYS AFTER DELIVERY OF THE WRITTEN NOTICE DEMANDING
ARBITRATION.  THE TWO PARTY APPOINTED ARBITRATORS SHALL THEN JOINTLY APPOINT A
THIRD ARBITRATOR, OBTAIN THE APPOINTEE’S ACCEPTANCE OF SUCH APPOINTMENT AND
NOTIFY THE PARTIES IN WRITING OF SUCH APPOINTMENT AND ACCEPTANCE WITHIN TEN (10)
DAYS AFTER THEIR APPOINTMENT AND ACCEPTANCE.  THE ARBITRATOR APPOINTED BY THE
TWO PARTY APPOINTED ARBITRATORS SHALL SERVE AS THE SOLE ARBITRATOR.  IF THE
PARTY APPOINTED ARBITRATORS FAIL TO APPOINT AN ARBITRATOR WITHIN THE TIME LIMITS
SPECIFIED HEREIN, THE CPR INSTITUTE FOR DISPUTE RESOLUTION SHALL APPOINT THE
ARBITRATOR IN ACCORDANCE WITH ARTICLE 6 OF THE RULES.  THE ARBITRATION SHALL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1-16, AND JUDGMENT UPON THE
AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED BY ANY COURT HAVING JURISDICTION
THEREOF.  UNLESS OTHERWISE AGREED, THE PLACE OF THE ARBITRATION SHALL BE NAPLES,
FLORIDA.  THE PARTIES AGREE AND CONSENT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF FLORIDA FOR THE PURPOSE OF ENFORCING THIS SECTION 11.1 AND FOR THE
PURPOSE OF CONFIRMING AN AWARD AND ENTERING JUDGMENT UPON SAID AWARD, AND THE
PARTIES FURTHER WAIVE ALL OBJECTIONS TO JURISDICTION AND VENUE IN ANY SUCH
COURTS.


 


(D)                                 COSTS.  ALL DISPUTE RESOLUTION COSTS, WHICH
SHALL INCLUDE ANY FEE FOR THE ARBITRATOR FOR SERVICES RENDERED, SHALL BE BORNE
EQUALLY BY THE PARTIES.  EACH PARTY SHALL PAY ITS OWN COUNSEL FEES AND EXPENSES.


 


ARTICLE XII


 


MISCELLANEOUS AGREEMENTS OF THE PARTIES


 

12.1                           Notices.  All notices, requests, demands, waivers
and other communications required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given if delivered
personally or mailed, certified or registered mail with postage prepaid, or sent
by telecopy, as follows:

 

71

--------------------------------------------------------------------------------


 

If to the Buyer:

 

Oxbow Carbon & Minerals LLC
1601 Forum Place, Suite 1400
West Palm Beach, FL  33401

 

 

Attention:

Brian Acton, President and
Richard P. Callahan, General Counsel

 

 

Fax:  (561) 640-8812

 

 

 

With a copy to:

 

Steel Hector & Davis LLP
1900 Phillips Point West
777 South Flagler Drive
West Palm Beach, FL  33401

 

 

Attention:  Barry A. Weiss

 

 

Fax:  (561) 655-1509

 

 

 

and to:

 

Oxbow Carbon & Minerals LLC
1601 Forum Place
Suite 1400
West Palm Beach, FL  33401

 

 

Attention:  J. Michael Smith, Counsel

 

 

Fax:  (561) 640-8812

 

 

 

If to the Seller:

 

Walter Industries, Inc.
4211 W. Boy Scout Boulevard
Tampa, Florida  33607

 

 

Attention:

Charles Cauthen, Controller and
Victor Patrick, General Counsel

 

 

Fax:  813-871-4420

 

 

 

With a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York  10017

 

 

Attention:  Peter J. Gordon

 

 

Fax:  212-455-2502

 

or to such other person or address as a party shall specify by notice in writing
to the other parties.  All such notices, requests, demands, waivers and
communications shall be deemed to have been received on the date of personal
delivery or on the third business day after the mailing thereof or, in the case
of notice by telecopier, when receipt thereof is confirmed by telephone.

 

12.2                           Further Assurances.  From time to time, at the
Buyer’s or the Seller’s request, whether before, at or after the Closing Date,
the Buyer or the Seller, as the case may be, shall, and shall cause their
respective affiliates to, execute and deliver such further instruments of
conveyance and transfer, cooperate and assist in providing information for
making and completing regulatory filings, and take such other actions as the
Buyer or the Seller, as the case may be, may reasonably require of the other
party with respect to compliance with obligations of the Buyer or the Seller in
connection with and in furtherance of the transactions contemplated hereby.

 

72

--------------------------------------------------------------------------------


 

12.3                           Expenses.  Whether or not the transactions
contemplated hereby are consummated, except as expressly provided otherwise
herein (including in Section 5.21 hereof), the Seller and the Buyer shall each
pay their respective fees and expenses in connection with the negotiation,
preparation, review, execution and performance of this Agreement, including,
without limitation, attorneys’, accountants’ and other advisors’ fees and
expenses and the fees and expenses of any broker, finder or agent retained by
such party in connection with the transactions contemplated by this Agreement.

 

12.4                           Entire Agreement.  This Agreement (including the
Schedules and Exhibits hereto and the documents referred to herein) constitutes
the entire agreement between the parties hereto regarding the subject matter
hereof and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to such subject matter , including
without limitation, the Original Stock Purchase Agreement and the Amended Stock
Purchase Agreement.

 

12.5                           No Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.  Other than Sections 5.14, 9.1 and 9.2,
nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

12.6                           Assignability.  This Agreement shall not be
assigned by any of the parties hereto without the prior written consent of the
other parties hereto; provided that the Buyer may, without the prior written
consent of the Seller, assign all of its rights under this Agreement to an
assignee, which is either a direct or indirect wholly owned subsidiary of the
Buyer or a parent company of the Buyer; provided, further, that, notwithstanding
any such permitted assignment, the Buyer shall remain liable to perform all of
its obligations hereunder, including, without limitation, the obligations to
fund the full amount of the Purchase Price.  This Agreement may be assigned by
Buyer more than once as provided above, but there shall be no more than one
assignment in effect at any single point in time.

 

12.7                           Amendment and Modification; Waiver.  This
Agreement may be amended, modified and supplemented by a written instrument
authorized and executed on behalf of the parties hereto at any time prior to the
Closing Date with respect to any of the terms contained herein.  No waiver by
any party of any of the provisions hereof shall be effective unless explicitly
set forth in writing and executed by the party so waiving.  Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party to
this Agreement, any further negotiations or discussions between the parties, or
any proposed changes in terms that are not set forth in a writing executed by
the parties shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein, and in any documents delivered or to be delivered
pursuant to this Agreement and in connection with the Closing hereunder,
including without limitation the representations and warranties set forth in
Section 4.6 of this Agreement.  In particular, no action or inaction by Seller
to assist Buyer with respect to Buyer’s efforts to obtain the Financings or to
facilitate such efforts shall be deemed a waiver by the Seller of such
compliance or shall result in the Buyer’s obligations under this Agreement being
deemed conditioned upon successfully obtaining the Financings.  The waiver by
any party hereto of a breach of any provision of this Agreement shall

 

73

--------------------------------------------------------------------------------


 

not operate or be construed as a waiver of any other or subsequent breach.  If
the Closing does not occur on or before December 15, 2003, this Agreement shall
not be deemed a partial or complete waiver by Seller of, and shall not otherwise
prejudice, any claims (whether for breach of contract, fraud or otherwise) which
Seller may have against any of Buyer and its affiliates as of the date hereof or
in the future under the Amended Stock Purchase Agreement, without giving effect
to this Agreement or any amendment thereof.

 

12.8                           Public Announcements.  Unless otherwise required
by law or any regulation or rule of any public agency or other Governmental
Authority (including without limitation any obligations pursuant to any listing
agreement with any securities exchange or any securities exchange regulations),
prior to the Closing Date, no news release or other public announcement
pertaining to the transactions contemplated by this Agreement will be made by or
on behalf of any party.  Prior to issuing a press release or other public
announcement required by law with respect to the execution and delivery of or
the transactions contemplated by this Agreement, the Buyer and the Seller shall
consult with each other and each party shall have reasonable opportunity to
comment on such press release and, prior to issuing a press release or other
public announcement with respect to the Closing, the Buyer and the Seller shall
agree on the form of such press release or other public announcement.

 

12.9                           Schedules and Exhibits.  All Exhibits and
Schedules hereto are hereby incorporated by reference and made a part of this
Agreement.  All statements contained in Schedules and certificates attached
hereto or delivered by the Seller pursuant hereto shall be deemed
representations and warranties by the Seller.  Any fact or item which is clearly
disclosed on any Schedule to this Agreement or in the Financial Statements in
such a way as to make its relevance to a representation or warranty made
elsewhere in this Agreement or to the information called for by another Schedule
to this Agreement clearly and readily apparent on its face shall be deemed to be
an exception to such representation or warranty or to be disclosed on such other
Schedule, as the case may be, notwithstanding the omission of a reference or
cross-reference thereto.  Any fact or item disclosed on any Schedule hereto
shall not solely by reason of such inclusion be deemed to be material and shall
not be employed as a point of reference in determining any standard of
materiality under this Agreement.

 

12.10                     Section Headings; Table of Contents.  The section
headings contained in this Agreement and the Table of Contents to this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

12.11                     Severability.  If any provision of this Agreement
shall be declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

 

12.12                     Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument.

 

12.13                     Enforcement.  Subject to Article XI, the parties agree
that irreparable damage would occur if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be

 

74

--------------------------------------------------------------------------------


 

entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court referred to in clause (a) below, this being in addition to any
other remedy to which they are entitled at law or in equity.  In addition,
subject to the provisions of Section 2.2 and Article XI, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of the United
States District Court for the Southern or Western Districts of Florida or any
court of the State of Florida located in such districts in connection with the
foregoing, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any court other than
such courts.

 

12.14                     Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed therein; notwithstanding the foregoing,
questions concerning arbitrability under Section 11.1 hereof shall be governed
exclusively by the Federal Arbitration Act, 9  U.S.C. §§ 1-16, and questions
concerning the Mergers shall be governed exclusively by the DGCL and the DLLCA.

 

12.15                     Certain Definitions.  For purposes of this Agreement,
the term:

 


(A)                                  “AFFILIATE” OF A PERSON MEANS A PERSON THAT
DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE FIRST MENTIONED PERSON; THE
TERM “CONTROL” (INCLUDING THE TERMS “CONTROLLED BY” AND “UNDER COMMON CONTROL
WITH”) AS USED BOTH IN THIS DEFINITION AND ELSEWHERE IN THIS AGREEMENT MEANS THE
POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT AND POLICIES OF THE PERSON, WHETHER THROUGH THE
OWNERSHIP OF VOTING SECURITIES OR OTHER EQUITY INTEREST, BY CONTRACT OR
OTHERWISE;


 


(B)                                 “CASH” SHALL MEAN THE SUM OF CASH, CASH
EQUIVALENTS AND LIQUID INVESTMENTS (PLUS ALL UNCOLLECTED BANK DEPOSITS AND LESS
ALL OUTSTANDING CHECKS) OF THE SOLD COMPANIES AND THE SUBSIDIARIES;


 


(C)                                  “CREDIT AGREEMENT” SHALL MEAN THE CREDIT
AGREEMENT, DATED AS OF APRIL 17, 2003, AMONG THE SELLER, THE LENDERS PARTIES
THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SUNTRUST BANK, AS
SYNDICATION AGENT, AND BNP PARIBAS AND CREDIT LYONNAIS NEW YORK BRANCH, AS
CO-DOCUMENTATION AGENTS, AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME;


 


(D)                                 “DEBT OBLIGATIONS” SHALL MEAN THE SUM OF ALL
OUTSTANDING INDEBTEDNESS OR LIABILITIES OF THE SOLD COMPANIES, THE VENTURE
ENTITIES AND THE SUBSIDIARIES UNDER LOAN AGREEMENTS, PROMISSORY NOTES,
INDENTURES, MORTGAGES, PLEDGE AGREEMENTS, CHATTEL MORTGAGES, DEEDS OF TRUST,
GUARANTEES, LETTERS OF CREDIT AND SIMILAR INSTRUMENTS OR UNDERTAKINGS;


 


(E)                                  “LIENS” MEANS (I) WITH RESPECT TO ANY
ASSET, INCLUDING THE SHARES, ANY CHARGE, CLAIM, “ADVERSE CLAIM” (AS DEFINED IN
SECTION 8-102(A)(1) OF THE NEW YORK UNIFORM COMMERCIAL CODE), EQUITABLE
INTEREST, EASEMENT, ENCUMBRANCE, OPTION, LIEN, PLEDGE, HYPOTHECATION,
ASSIGNMENT, DEPOSIT ARRANGEMENT, SECURITY INTEREST, MORTGAGE, DEED OF TRUST OR
RETENTION OF TITLE AGREEMENT AND (II) WITH RESPECT TO THE SHARES, ANY RIGHT OF
FIRST REFUSAL, RIGHT OF


 

75

--------------------------------------------------------------------------------


 

first offer, preemptive right, or other restriction on, or right granted with
respect to, the use, voting, transfer, receipt of income or exercise of any
other attribute of ownership with respect thereto;


 


(F)                                    “MATERIAL ADVERSE CHANGE” MEANS (I) ANY
EVENT, CIRCUMSTANCE OR CONDITION MATERIALLY IMPAIRING SELLER’S ABILITY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR (II) ANY CHANGE
(OR CHANGES TAKEN TOGETHER) IN, OR EVENTS HAVING AN EFFECT ON, ANY OF THE SOLD
COMPANIES OR THE SUBSIDIARIES THAT IS MATERIALLY ADVERSE TO THE FINANCIAL
CONDITION OR RESULTS OF OPERATION OF THE SOLD COMPANIES AND THE SUBSIDIARIES
TAKEN AS A WHOLE; PROVIDED, HOWEVER, THAT NO CHANGES OR EFFECTS, INDIVIDUALLY OR
IN THE AGGREGATE, INCLUDING WITHOUT LIMITATION ANY LOSS OF CUSTOMERS OR
SUPPLIERS, RESULTING FROM OR RELATING TO ANY OF THE FOLLOWING (EACH, A “MAC
LIMITATION”) SHALL BE DEEMED INDIVIDUALLY OR TOGETHER TO CONSTITUTE A “MATERIAL
ADVERSE CHANGE” TO THE EXTENT SUCH CHANGES OR EFFECTS DO NOT RESULT FROM OR
RELATE TO OR ARE NOT EXACERBATED BY ANY CORPORATE MALFEASANCE RESULTING IN A
MATERIAL BUYER LOSS OR ANY MATERIAL FAILURE TO COMPLY WITH ANY LAW, RULE OR
REGULATION OR AUTHORITATIVE INTERPRETATION THEREOF BY SELLER OR ANY OF THE SOLD
COMPANIES AND THE SUBSIDIARIES (OR ANY OF THEIR DIRECTORS OR OFFICERS): (A)
CHANGES OR DEVELOPMENTS IN THE U.S. OR GLOBAL ECONOMY OR FINANCIAL, COMMODITY OR
OTHER CAPITAL MARKETS GENERALLY; (B) ANY CHANGES IN CONDITIONS OR DEVELOPMENTS
APPLICABLE GENERALLY TO THE INDUSTRIES OR WHOLESALE OR RETAIL MARKETS IN WHICH
ANY OF THE SOLD COMPANIES AND THE SUBSIDIARIES OR THEIR RESPECTIVE CUSTOMERS OR
SUPPLIERS ARE INVOLVED (AND WHICH ALSO EFFECT OTHER SIMILAR COMPANIES); (C) ANY
CONDITION THAT IS CURED (INCLUDING BY THE PAYMENT OF MONEY) BEFORE THE EARLIER
OF THE CLOSING DATE OR THE TERMINATION OF THIS AGREEMENT UNDER SECTION 10.1; (D)
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE PARTIES AND THE PUBLIC
ANNOUNCEMENT OF THE IDENTITY OF THE BUYER AND OF THE TRANSACTIONS CONTEMPLATED
HEREBY; (E) THE TAKING OF ANY ACTION SPECIFICALLY REQUIRED OR CONTEMPLATED BY
THIS AGREEMENT (AND IN CONFORMANCE THEREWITH); OR (F) EARTHQUAKES OR SIMILAR
CATASTROPHES OR ACTS OF WAR, SABOTAGE, TERRORISM, MILITARY ACTION OR ANY
ESCALATION OR WORSENING THEREOF;


 


(G)                                 “METALS BUSINESS” MEANS THE SOLD COMPANIES’
AND THE SUBSIDIARIES’ BUSINESS AND OPERATIONS REGARDING THE MANUFACTURE, SALE OR
DISTRIBUTION OF FERROALLOYS AND OTHER METALS AS NOW OR PREVIOUSLY CONDUCTED.


 


(H)                                 “PERMITTED LIEN” MEANS (A) INSTALLMENTS OR
SPECIAL ASSESSMENTS NOT YET DELINQUENT AND OF WHICH THE BUYER HAS NOTICE, (B)
TAXES NOT YET DUE AND PAYABLE OR THE VALIDITY OF WHICH ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS (PROVIDED AN APPROPRIATE RESERVE THEREFORE
HAS BEEN ESTABLISHED IN THE FINANCIAL STATEMENTS), (C) STATUTORY LIENS ARISING
OR INCURRED IN THE ORDINARY COURSE OF BUSINESS, SUCH AS CARRIERS’,
WAREHOUSEMEN’S, MATERIALMEN’S AND MECHANIC’S LIENS AND OTHER SIMILAR LIENS, WITH
RESPECT TO WHICH THE UNDERLYING OBLIGATIONS ARE NOT DELINQUENT OR THE VALIDITY
OF WHICH IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (D)
ENCROACHMENTS AND RECORDED ENCUMBRANCES, EASEMENTS, COVENANTS AND RESTRICTIONS,
INCLUDING EXCEPTIONS WHICH ARE LISTED ON ANY TITLE INSURANCE POLICY, OR DEEDS OR
OTHER DOCUMENTS OF RECORD RELATING TO A PARCEL, IN EACH CASE WHICH DO NOT IMPAIR
THE CURRENT USE, OCCUPANCY OR VALUE OF THE PROPERTY SUBJECT THERETO, (E) LIENS
INCURRED PURSUANT TO ACTIONS OF THE BUYER OR ITS AFFILIATES, (F) LIENS REFLECTED
ON THE FINANCIAL STATEMENTS OR (G) LIENS EXPRESSLY DISCLOSED IN THE SCHEDULES;


 

76

--------------------------------------------------------------------------------


 


(I)                                     “PERSON” MEANS AN INDIVIDUAL,
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, FIRM,
ASSOCIATION, TRUST, JOINT STOCK COMPANY, UNINCORPORATED ORGANIZATION,
GOVERNMENTAL AUTHORITY OR OTHER ENTITY;


 


(J)                                     “PETCOKE BUSINESS” MEANS ALL OF THE
BUSINESSES AND OPERATIONS OF THE SOLD COMPANIES, THE SUBSIDIARIES AND THE
VENTURE ENTITIES (OTHER THAN THE METALS BUSINESS), INCLUDING BUT NOT LIMITED TO,
THE SOLD COMPANIES’, THE VENTURE ENTITIES’, AND THE SUBSIDIARIES’ PETCOKE
CUTTING, STOCKPILING, MARKETING, TRADING AND HANDLING BUSINESS; AND


 


(K)                                  “SELLER’S TAX KNOWLEDGE” SHALL MEAN, WITH
RESPECT TO ANY MATTER IN QUESTION, THE ACTUAL KNOWLEDGE OF ANY PERSON WHO HAS
HELD THE POSITION OF TAX DIRECTOR OF SELLER, ANY SOLD COMPANY OR ANY SUBSIDIARY
SINCE OCTOBER 16, 1997, CINDY EISCH (THE CURRENT DIRECTOR OF TAX OF SELLER),
MARY LEE OLDENBURG OR GAIL TUCKER OF SELLER OR ANY PERSON WHO HAS HELD THE
POSITION OF CHIEF FINANCIAL OFFICER OF AIMCOR DE SINCE OCTOBER 16, 1997.


 


(L)                                     “THE KNOWLEDGE OF“ OR “THE BEST
KNOWLEDGE OF“ A PARTY HERETO SHALL MEAN (I) WITH RESPECT TO THE SELLER, WITH
RESPECT TO ANY MATTER IN QUESTION, THE ACTUAL KNOWLEDGE OF THOSE INDIVIDUALS
LISTED IN SCHEDULE 12.16(K)(I) AND (II) WITH RESPECT TO THE BUYER, WITH RESPECT
TO ANY MATTER IN QUESTION, THE ACTUAL KNOWLEDGE OF THOSE INDIVIDUALS LISTED IN
SCHEDULE 12.16(K)(II).

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

WALTER INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ CHARLES E. CAUTHEN

 

 

Name:

Charles E. Cauthen

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

APPLIED INDUSTRIAL MATERIALS CORPORATION

 

 

 

 

 

 

 

By:

/s/CHARLES E. CAUTHEN

 

 

 

Name:

Charles E. Cauthen

 

 

Title:

Vice President

 

 

 

 

 

 

 

GANS TRANSPORT AGENCIES (USA) INC.

 

 

 

 

 

 

 

By:

/s/ CHARLES E. CAUTHEN

 

 

 

Name:

Charles E. Cauthen

 

 

Title:

Vice President

 

77

--------------------------------------------------------------------------------


 

 

AIMCOR (FAR EAST) INC.

 

 

 

 

 

 

 

By:

/s/ CHARLES E. CAUTHEN

 

 

 

Name:

Charles E. Cauthen

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

OXBOW CARBON & MINERALS LLC

 

 

 

 

 

By:

/s/ B. ACTON

 

 

 

Name:

B. Acton

 

 

Title:

President & COO

 

78

--------------------------------------------------------------------------------
